Exhibit 10.1

 

Loan Number: 1015816

 

[g169121ks01i001.gif]

EXECUTION VERSION

 

CREDIT AGREEMENT

 

Dated as of August 17, 2016

 

by and among

 

AMERICAN HOMES 4 RENT, L.P.,

 

as Borrower,

 

AMERICAN HOMES 4 RENT,

 

as Parent, solely for the limited

purposes described in Section 12.18.;

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.5.,

 

as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

--------------------------------------------------------------------------------

 

WELLS FARGO SECURITIES, LLC,

JPMORGAN CHASE BANK, N.A.,

BANK OF AMERICA, N.A.,

and

RAYMOND JAMES BANK, N.A.,

 

as Lead Arrangers

 

WELLS FARGO SECURITIES, LLC,

and

JPMORGAN CHASE BANK, N.A.,

 

as Bookrunners,

 

JPMORGAN CHASE BANK, N.A.,

 

as Syndication Agent,

 

and

 

BANK OF AMERICA, N.A.

and

RAYMOND JAMES BANK, N.A.,

 

as Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

ARTICLE I. DEFINITIONS

1

Section 1.1. Definitions

1

Section 1.2. General; References to Central Time

29

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries

30

ARTICLE II. CREDIT FACILITY

30

Section 2.1. Revolving Loans

30

Section 2.2. Term Loans

32

Section 2.3. Letters of Credit

33

Section 2.4. Swingline Loans

37

Section 2.5. Rates and Payment of Interest on Loans

39

Section 2.6. Number of Interest Periods

40

Section 2.7. Repayment of Loans

40

Section 2.8. Prepayments

41

Section 2.9. Continuation

41

Section 2.10. Conversion

42

Section 2.11. Notes

42

Section 2.12. Voluntary Reductions of Commitments

43

Section 2.13. Extensions of Termination Dates

43

Section 2.14. Expiration Date of Letters of Credit Past Revolving Commitment
Termination

44

Section 2.15. Amount Limitations

45

Section 2.16. Increase in Revolving Commitments; Incremental Term Loans

45

Section 2.17. Funds Transfer Disbursements

47

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

47

Section 3.1. Payments

47

Section 3.2. Pro Rata Treatment

48

Section 3.3. Sharing of Payments, Etc.

48

Section 3.4. Several Obligations

49

Section 3.5. Fees

49

Section 3.6. Computations

51

Section 3.7. Usury

51

Section 3.8. Statements of Account

51

 

- i -

--------------------------------------------------------------------------------


 

Section 3.9. Defaulting Lenders

51

Section 3.10. Taxes

55

ARTICLE IV. YIELD PROTECTION, ETC.

58

Section 4.1. Additional Costs; Capital Adequacy

58

Section 4.2. Suspension of LIBOR Loans

60

Section 4.3. Illegality

61

Section 4.4. Compensation

61

Section 4.5. Treatment of Affected Loans

62

Section 4.6. Affected Lenders

62

Section 4.7. Change of Lending Office

63

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

63

ARTICLE V. CONDITIONS PRECEDENT

63

Section 5.1. Initial Conditions Precedent

63

Section 5.2. Conditions Precedent to All Loans and Letters of Credit

65

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

66

Section 6.1. Representations and Warranties

66

Section 6.2. Survival of Representations and Warranties, Etc.

73

ARTICLE VII. AFFIRMATIVE COVENANTS

73

Section 7.1. Preservation of Existence and Similar Matters

73

Section 7.2. Compliance with Applicable Law

74

Section 7.3. Maintenance of Property

74

Section 7.4. Conduct of Business

74

Section 7.5. Insurance

74

Section 7.6. Payment of Taxes and Claims

74

Section 7.7. Books and Records; Inspections

74

Section 7.8. Use of Proceeds

75

Section 7.9. Environmental Matters

75

Section 7.10. Further Assurances

76

Section 7.11. Material Contracts

76

Section 7.12. REIT Status

76

Section 7.13. Exchange Listing

76

Section 7.14. Guarantors

76

Section 7.15. Pledgors

78

 

- ii -

--------------------------------------------------------------------------------


 

Section 7.16. Compliance with Anti-Corruption Laws and Sanctions

79

ARTICLE VIII. INFORMATION

79

Section 8.1. Quarterly Financial Statements

79

Section 8.2. Year-End Statements

80

Section 8.3. Compliance Certificate

80

Section 8.4. Other Information

81

Section 8.5. Electronic Delivery of Certain Information

83

Section 8.6. Public/Private Information

83

Section 8.7. USA Patriot Act Notice; Compliance

84

ARTICLE IX. NEGATIVE COVENANTS

84

Section 9.1. Financial Covenants

84

Section 9.2. Liens; Negative Pledge

86

Section 9.3. Restrictions on Intercompany Transfers

87

Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements

88

Section 9.5. Plans

88

Section 9.6. Fiscal Year

89

Section 9.7. Modifications of Organizational Documents and Material Contracts

89

Section 9.8. Transactions with Affiliates

89

Section 9.9. Environmental Matters

90

Section 9.10. Derivatives Contracts

90

Section 9.11. Use of Proceeds

90

Section 9.12. Limitation on Parent’s Assets and Liabilities

90

ARTICLE X. DEFAULT

91

Section 10.1. Events of Default

91

Section 10.2. Remedies Upon Event of Default

95

Section 10.3. Remedies Upon Default

96

Section 10.4. Marshaling; Payments Set Aside

96

Section 10.5. Allocation of Proceeds

96

Section 10.6. Letter of Credit Collateral Account

97

Section 10.7. Performance by Administrative Agent

99

Section 10.8. Rights Cumulative

99

ARTICLE XI. THE ADMINISTRATIVE AGENT

99

Section 11.1. Appointment and Authorization

99

 

- iii -

--------------------------------------------------------------------------------


 

Section 11.2. Administrative Agent as Lender

100

Section 11.3. Approvals of Lenders

101

Section 11.4. Notice of Events of Default

101

Section 11.5. Administrative Agent’s Reliance

101

Section 11.6. Indemnification of Administrative Agent

102

Section 11.7. Lender Credit Decision, Etc.

103

Section 11.8. Successor Administrative Agent

103

Section 11.9. Titled Agents

104

Section 11.10. Specified Derivatives Contracts

105

Section 11.11. Collateral Matters

105

ARTICLE XII. MISCELLANEOUS

106

Section 12.1. Notices

106

Section 12.2. Expenses

108

Section 12.3. Setoff

109

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers

110

Section 12.5. Successors and Assigns

111

Section 12.6. Amendments and Waivers

115

Section 12.7. Nonliability of Administrative Agent and Lenders

118

Section 12.8. Confidentiality

118

Section 12.9. Indemnification

119

Section 12.10. Termination; Survival

120

Section 12.11. Severability of Provisions

120

Section 12.12. GOVERNING LAW

121

Section 12.13. Counterparts

121

Section 12.14. Obligations with Respect to Loan Parties and Subsidiaries

121

Section 12.15. Independence of Covenants

121

Section 12.16. Limitation of Liability

121

Section 12.17. Acknowledgement and Consent to a Bail-In of EEA Financial
Institutions

121

Section 12.18. Nonrecourse to Parent; Limited Nature of Parent’s Obligations
under this Agreement

122

Section 12.19. Entire Agreement

122

Section 12.20. Construction

123

 

- iv -

--------------------------------------------------------------------------------


 

Section 12.21. Headings

123

 

 

SCHEDULE I

Commitments

SCHEDULE 1.1.(a)

List of Loan Parties

SCHEDULE 1.1.(b)

Permitted Liens

SCHEDULE 6.1.(b)

Ownership Structure

SCHEDULE 6.1.(f)

Properties

SCHEDULE 6.1.(g)

Indebtedness and Guaranties

SCHEDULE 6.1.(i)

Litigation

SCHEDULE 6.1.(r)

Affiliate Transactions

SCHEDULE 9.12.(a)

Parent Assets

SCHEDULE 9.12.(b)

Parent Liabilities

 

 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Disbursement Instruction Agreement

EXHIBIT C

Form of Guaranty

EXHIBIT D

Form of Notice of Continuation

EXHIBIT E

Form of Notice of Conversion

EXHIBIT F

Form of Notice of Revolving Borrowing

EXHIBIT G

Form of Notice of Swingline Borrowing

EXHIBIT H

Form of Notice of Term Loan Borrowing

EXHIBIT I

Form of Pledge Agreement

EXHIBIT J

Form of Revolving Note

EXHIBIT K

Form of Swingline Note

EXHIBIT L

Form of Term Note

EXHIBITS M-1 – M-4

Forms of U.S. Tax Compliance Certificates

EXHIBIT N

Form of Compliance Certificate

 

- v -

--------------------------------------------------------------------------------


 

THIS CREDIT AGREEMENT (this “Agreement”) dated as of August 17, 2016 by and
among AMERICAN HOMES 4 RENT, L.P., a limited partnership formed under the laws
of the State of Delaware (the “Borrower”), AMERICAN HOMES 4 RENT, a real estate
investment trust formed under the laws of the State of Maryland (the “Parent”),
solely for the limited purposes described in Section 12.18., each of the
financial institutions initially a signatory hereto together with their
successors and assignees under Section 12.5. (the “Lenders”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”), with WELLS FARGO SECURITIES, LLC, JPMORGAN CHASE BANK, N.A., BANK OF
AMERICA, N.A. and RAYMOND JAMES BANK, N.A., as Lead Arrangers (in such
capacities, each a “Lead Arranger”), WELLS FARGO SECURITIES, LLC and JPMORGAN
CHASE BANK, N.A., as Bookrunners (in such capacities, each a “Bookrunner”),
JPMORGAN CHASE BANK, N.A., as Syndication Agent (the “Syndication Agent”), and
BANK OF AMERICA, N.A. and RAYMOND JAMES BANK, N.A., as Documentation Agents (in
such capacities, each a “Documentation Agent”).

 

WHEREAS, the Administrative Agent, the Issuing Banks, the Swingline Lender and
the Lenders desire to make available to the Borrower a credit facility in the
initial amount of $1,000,000,000, which will include a $350,000,000 term loan
facility and a $650,000,000 revolving credit facility with a $65,000,000
swingline subfacility and a $30,000,000 letter of credit subfacility, on the
terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Acquisition Property” means, as of any given date, any Property acquired by the
Borrower or any Subsidiary of the Borrower during the fiscal quarter most
recently ended or during the four consecutive fiscal quarters immediately
preceding such fiscal quarter most recently ended.

 

“Additional Costs” has the meaning given that term in Section 4.1.(b).

 

“Additional Term Loans” has the meaning given that term in Section 2.16.

 

“Additional Tranche Term Loan Amendment” has the meaning given that term in
Section 12.6.(e).

 

“Additional Tranche Term Loans” has the meaning given that term in Section 2.16.

 

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent and
its Subsidiaries determined on a consolidated basis for such period minus
(b) Reserve for Replacements.

 

--------------------------------------------------------------------------------


 

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 4.6.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction applicable
to the Parent or its Subsidiaries from time to time concerning or relating to
bribery or corruption, including, without limitation, the United States Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder.

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” means the percentage rate set forth below corresponding to
the ratio of Total Indebtedness to Total Asset Value as determined in accordance
with Section 9.1.(b):

 

Level







Ratio of Total Indebtedness to
Total Asset Value






Applicable
Margin for
Revolving
Loans that are
LIBOR Loans




Applicable
Margin for
Revolving
Loans that are
Base Rate
Loans



Applicable
Margin for
Term Loans
that are
LIBOR Loans




Applicable
Margin for
Term Loans
that are Base
Rate Loans




1

Less than 0.40 to 1.00

1.75%

0.75%

1.70%

0.70%

2

Greater than or equal to 0.40 to 1.00 but less than 0.45 to 1.00

1.85%

0.85%

1.80%

0.80%

3

Greater than or equal to 0.45 to 1.00 but less than 0.50 to 1.00

2.00%

1.00%

1.95%

0.95%

4

Greater than or equal to 0.50 to 1.00 but less than 0.55 to 1.00

2.15%

1.15%

2.10%

1.10%

5

Greater than or equal to 0.55 to 1.00

2.30%

1.30%

2.30%

1.30%

 

The Applicable Margin for Loans shall be determined by the Administrative Agent
from time to time, based on the ratio of Total Indebtedness to Total Asset Value
as set forth in the Compliance Certificate

 

- 2 -

--------------------------------------------------------------------------------


 

most recently delivered by the Borrower pursuant to Section 8.3.  Any adjustment
to the Applicable Margin shall be effective as of the first day of the calendar
month immediately following the month during which the Parent delivers to the
Administrative Agent the applicable Compliance Certificate pursuant to
Section 8.3.  If the Borrower fails to deliver a Compliance Certificate pursuant
to Section 8.3., the Applicable Margin shall equal the percentages corresponding
to Level 5 until the first day of the calendar month immediately following the
month that the required Compliance Certificate is delivered.  Notwithstanding
the foregoing, for the period from the Effective Date through but excluding the
date on which the Administrative Agent first determines the Applicable Margin
for Loans as set forth above, the Applicable Margin shall be determined based on
Level 2.  Thereafter, such Applicable Margin shall be adjusted from time to time
as set forth in this definition.  The provisions of this definition shall be
subject to Section 2.5.(c).

 

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable); provided, however,
that if the Base Rate determined as provided above would be less than zero
percent (0.0%), then the Base Rate shall be deemed to be zero percent (0.0%).

 

“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Information” has the meaning given that term in Section 2.5.(c).

 

- 3 -

--------------------------------------------------------------------------------


 

“Business Day” means (a) for all purposes other than as set forth in
clause (b) below, any day (other than a Saturday, Sunday or legal holiday) on
which banks in San Francisco, California, and New York, New York, are open for
the conduct of their commercial banking business, and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Loan, or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.  Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.

 

“Capitalization Rate” means 6.75%.

 

“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks and the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing Bank
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the applicable Issuing Bank.  “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

“Class” (a) when used with respect to a Commitment, refers to whether such
Commitment is a Revolving Commitment or Term Loan Commitment, (b) when used with
respect to a Loan, refers to whether such Loan is a Revolving Loan, a Term Loan
(other than an Additional Tranche Term Loan) or an Additional Tranche Term Loan
of any tranche (as such tranche is designated in the applicable Additional
Tranche Term Loan Amendment) and (c) when used with respect to a Lender, refers
to whether such Lender has a Loan or Commitment with respect to a particular
Class of Loans or Commitments.

 

- 4 -

--------------------------------------------------------------------------------


 

“Collateral” means any real or personal property directly or indirectly securing
any of the Guaranteed Obligations or any other obligation of a Person under or
in respect of any Loan Document.

 

“Commitment” means, as to a Lender, such Lender’s Revolving Commitment or such
Lender’s Term Loan Commitment, as the context may require.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, and (b) the issuance of a Letter of Credit or the amendment of a
Letter of Credit that extends the maturity, or increases the Stated Amount, of
such Letter of Credit.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within 2 Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any Issuing Bank or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a

 

- 5 -

--------------------------------------------------------------------------------


 

condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within 3 Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a  Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(f)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, the Swingline
Lender and each Lender.

 

“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit B to be executed and delivered by the Borrower pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means, with respect to a Person for any period and without duplication:
(a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including without limitation, gains
and losses from the sale of operating Properties; (v) non-cash charges (other
than non-cash charges that constitute an accrual of a reserve for future cash
payments) and non-cash gains (other than any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced net income in any prior period) and (vi) equity in net income (loss) of
its Unconsolidated Affiliates; plus (b) such Person’s Ownership Share of EBITDA
of its Unconsolidated Affiliates.  EBITDA shall be adjusted to remove any impact
from straight line rent leveling adjustments

 

- 6 -

--------------------------------------------------------------------------------


 

required under GAAP and amortization of intangibles pursuant to FASB ASC 805. 
For purposes of this definition, nonrecurring items shall be deemed to include
(x) gains and losses on early extinguishment of Indebtedness, (y) severance and
other restructuring charges and (z) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP.

 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed).

 

“Eligible Property” means a Property which satisfies all of the following
requirements as confirmed by the Administrative Agent: (a) such Property is
fully developed as a single family rental Property; (b) such Property is owned
in fee simple entirely by the Borrower or a Wholly Owned Subsidiary of the
Borrower; (c) such Property is located in a State of the United States of
America or in the District of Columbia; (d) regardless of whether such Property
is owned by the Borrower or a Subsidiary, the Borrower has the right directly,
or indirectly through a Subsidiary, to take the following actions without the
need to obtain the consent of any Person: (i) to create Liens on such Property
as security for Indebtedness of the Borrower or such Subsidiary, as applicable,
and (ii) to sell, transfer or otherwise dispose of such Property (other than, in
the case of either of the preceding clause (i) or (ii), any such limitation
resulting from the existence of a Negative Pledge permitted under
Section 9.2.(c)(ii) or (c)(iii)); (e) neither such Property, nor if such
Property is owned by a Subsidiary, any of the Borrower’s direct or indirect
ownership interest in such Subsidiary, is subject to (i) any Lien other than
Permitted Liens (but not Permitted Liens described in clause (g) of the
definition of that term) or (ii) any Negative Pledge (other than a Negative
Pledge permitted under Section 9.2.(c)(ii) or (c)(iii)) and (f) such Property is
free of all structural defects or major architectural deficiencies, title
defects, environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters which, individually or collectively,
are not material to the profitable operation of such Property.   A Property
shall be excluded from the calculations of Unencumbered NOI and Unencumbered
Asset Value if such Property shall cease to be an Eligible Property.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or

 

- 7 -

--------------------------------------------------------------------------------


 

comparable state or local laws, regulations or ordinances that concern Hazardous
Materials or protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the  receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other  than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

 

“ERISA Group” means the Parent, the Borrower, any other Subsidiary and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control, which, together with the
Parent, the Borrower or any other Subsidiary, are treated as a single employer
under Section 414 of the Internal Revenue Code.

 

- 8 -

--------------------------------------------------------------------------------


 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness of such Subsidiary and
(b) that is prohibited from guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 31 of the Guaranty).  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the

 

- 9 -

--------------------------------------------------------------------------------


 

date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower under
Section 4.6.) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 3.10., amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.10.(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

“Extended Letter of Credit” has the meaning given that term in Section 2.3.(b).

 

“Extended Revolving Termination Date” means August 14, 2020.

 

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction. 
Except as otherwise provided herein, Fair Market Value shall be determined by
the Board of Directors of the Parent (or an authorized committee thereof) acting
in good faith conclusively evidenced by a board resolution thereof delivered to
the Administrative Agent or, with respect to any asset valued at no more than
$1,000,000, such determination may be made by the chief financial officer of the
Parent evidenced by an officer’s certificate delivered to the Administrative
Agent.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fee Letter” means that certain fee letter dated as of June 14, 2016, by and
between the Parent, the Borrower and the Administrative Agent.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, or under any
other Loan Document.

 

“First Extended Term Loan Maturity Date” means, with respect to Term Loans other
than any Class of Additional Tranche Term Loans, August 14, 2020.

 

“First Extension Option” has the meaning given that term in Section 2.13.(b).

 

- 10 -

--------------------------------------------------------------------------------


 

“Fixed Charges” means, with respect to a Person and for a given period: (a) the
Interest Expense of such Person for such period, plus (b) the aggregate of all
regularly scheduled principal payments on Indebtedness payable by such Person
during such period (excluding balloon, bullet or similar payments of principal
due upon the stated maturity of Indebtedness), plus (c) the aggregate amount of
all Preferred Dividends paid by such Person during such period.  The Parent’s
Ownership Share of the Fixed Charges of its Unconsolidated Affiliates will be
included in when determining the Fixed Charges of the Parent.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to each Issuing Bank, such Defaulting
Lender’s Revolving Commitment Percentage of the outstanding Letter of Credit
Liabilities attributable to such Issuing Bank other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Revolving Commitment Percentage of outstanding Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funds From Operations” means, with respect to a Person and for a given period,
net income (loss) of such Person for such period determined on a consolidated
basis in accordance with GAAP, excluding (a) extraordinary items, as defined by
GAAP, (b) gains and losses from sales or impairment of real estate, (c) real
estate related depreciation and amortization (other than amortization of
deferred financing costs and depreciation of non-real estate assets),
(d) acquisition fees and costs expensed incurred with recent business
combinations and the acquisition of individual properties and (e) non-cash
charges (other than non-cash charges that constitute an accrual of a reserve for
future cash payments), all after adjustment for Unconsolidated Affiliates.
  Adjustments for Unconsolidated Affiliates will be calculated to reflect funds
from operations on the same basis.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

- 11 -

--------------------------------------------------------------------------------


 

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).

 

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include each Material Subsidiary.

 

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 5.1. and substantially in the form of
Exhibit C.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP.”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

 

“Incremental Term Loans” has the meaning given that term in Section 2.16.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business less than 90 days past due) and all accrued expenses; (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or for services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations (contingent or
otherwise) of such Person under or in respect of any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
to purchase, redeem, retire,

 

- 12 -

--------------------------------------------------------------------------------


 

defease or otherwise make any payment in respect of any Mandatorily Redeemable
Stock issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) net obligations under any Derivatives Contract not entered into
as a hedge against interest rate risk in respect of existing Indebtedness, in an
amount equal to the Derivatives Termination Value thereof at such time (but in
no event less than zero); (h) all Indebtedness of other Persons which such
Person has Guaranteed or is otherwise recourse to such Person (except for
guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to non-recourse liability);
and (i) all Indebtedness of another Person secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation.  Indebtedness of a Person shall
include Indebtedness of any other Person to the extent such Indebtedness is
recourse to such first Person.  All Loans and Letter of Credit Liabilities shall
constitute Indebtedness of the Borrower.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Intellectual Property” has the meaning given that term in Section 6.1.(s).

 

“Interest Expense” means, with respect to a Person and for any period, without
duplication, all paid, accrued or capitalized interest expense (including,
without limitation, capitalized interest expense (other than capitalized
interest expense funded under a construction loan interest reserve account) but
excluding non–cash amortization of debt discounts and deferred loan costs),
determined on a consolidated basis in accordance with GAAP for such period.  The
Parent’s Ownership Share of the Interest Expense of its Unconsolidated
Affiliates will be included when determining the Interest Expense of the Parent.

 

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such LIBOR Loan,
and ending 7 days thereafter (only if such period is available to all Lenders of
the Class of the applicable LIBOR Loans and all Lenders agree to provide such
period) or on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period (other than an Interest Period having a duration of 7 days)
that commences on the last Business Day of a calendar month (or on any day for
which there is no numerically corresponding day in the appropriate subsequent
calendar month) shall end on the last Business Day of the appropriate subsequent
calendar month.  Notwithstanding the foregoing: (a) if any Interest Period for a
Class of Loans would otherwise end after the Termination Date for such Class of
Loans, such Interest Period shall end on the Termination Date for such Class of
Loans and (b) each Interest Period that would otherwise end on a day which is
not a Business Day shall end on the immediately following Business Day (or, if
such immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of,

 

- 13 -

--------------------------------------------------------------------------------


 

another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute the business
or a division or operating unit of another Person.  Any commitment to make an
Investment in any other Person, as well as any option of another Person to
require an Investment in such Person, shall constitute an Investment.  Except as
expressly provided otherwise, for purposes of determining compliance with any
covenant contained in a Loan Document, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“Investment Grade Rating” means a Credit Rating of BBB- or higher from S&P and
Baa3 or higher from Moody’s.

 

“Investment Grade Rating Date” means the date specified by the Borrower in a
written notice to the Administrative Agent after the Parent obtains an
Investment Grade Rating from either Moody’s or S&P.

 

“Issuing Bank” means each of Wells Fargo and JPMorgan Chase Bank, N.A. in its
capacity as an issuer of Letters of Credit pursuant to Section 2.3.

 

“Lead Arranger” has the meaning given to such term in the introductory paragraph
hereof.

 

“L/C Commitment Amount” has the meaning given to that term in Section 2.3.(a).

 

“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).

 

“Lender” means each financial institution from time to time party hereto as a
“Revolving Lender” or a “Term Loan Lender”, in each case, together with its
respective successors and permitted assigns, and, as the context requires,
includes the Swingline Lender; provided, however, that the term “Lender”, except
as otherwise expressly provided herein, shall exclude any Lender (or its
Affiliates) in its capacity as a Specified Derivatives Provider.

 

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Banks, the Specified Derivatives Providers, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 11.5., any other holder from time to time of any of any Obligations and,
in each case, their respective successors and permitted assigns.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

 

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Lenders, and under the sole dominion and control of the
Administrative Agent.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the

 

- 14 -

--------------------------------------------------------------------------------


 

rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit.  For purposes of this Agreement, a Lender (other
than a Lender then acting as an Issuing Bank of a Letter of Credit) shall be
deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest under Section 2.3. in the related Letter of Credit, and
each Lender then acting as an Issuing Bank shall be deemed to hold a Letter of
Credit Liability in an amount equal to its retained interest in the related
Letter of Credit after giving effect to the acquisition by the Lenders (other
than a Lender that is the Issuing Bank of such Letter of Credit) of their
participation interests under such Section.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period published by the ICE Benchmark Administration
Limited, a United Kingdom company, at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America).  If, for any reason, the rate
referred to in the preceding clause (i) is not published, then the rate to be
used for such clause (i) shall be determined by the Administrative Agent from
another recognized source or interbank quotation at approximately 11:00
a.m. (London time) two Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period.  Any change in the
maximum rate or reserves described in the preceding clause (ii) shall result in
a change in LIBOR on the date on which such change in such maximum rate becomes
effective.  If LIBOR determined as provided above would be less than zero, LIBOR
shall be deemed to be zero.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “LIBOR”), or if such day is
not a Business Day, the immediately preceding Business Day.  The LIBOR Market
Index Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not

 

- 15 -

--------------------------------------------------------------------------------


 

otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien.

 

“Loan” means a Revolving Loan, a Term Loan, or a Swingline Loan.

 

“Loan Document” means this Agreement, each Note, the Guaranty, the Pledge
Agreement, each Letter of Credit Document, the Fee Letter and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement (other than any
Specified Derivatives Contract).

 

“Loan Party” means each of the Borrower and each other Person who guarantees all
or a portion of the Obligations and/or who pledges any collateral to secure all
or a portion of the Obligations.  Schedule 1.1.(a) sets forth the Loan Parties
in addition to the Borrower as of the Agreement Date.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in the case of each of
clauses (a) through (c), on or prior to the Termination Date for any Class of
Loans.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise) or results of operations
of the Parent and its Subsidiaries, or the Borrower and its Subsidiaries, in
each case, taken as a whole, (b) the ability of the Borrower, the other Loan
Parties and the Parent, taken as a whole, to perform their obligations under the
Loan Documents, (c) the validity or enforceability of any of the Loan Documents,
or (d) the rights and remedies of the Lenders, the Issuing Banks and the
Administrative Agent under any of the Loan Documents.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents, any Specified Derivatives Contracts or any agreement relating to
Indebtedness), whether written or oral, to which the Borrower, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

 

“Material Subsidiary” means (a) each Subsidiary of the Borrower that owns a
Property included in the determination of Unencumbered Asset Value, (b) any
direct or indirect Subsidiary of the Borrower that holds direct or indirect
Equity Interests in a Person which owns a Property included in the determination
of Unencumbered Asset Value and (c) any direct or indirect Subsidiary of the
Borrower to which more than 5% of Total Asset Value is attributable on an
individual basis, other than, (i) solely in the case of the preceding clause
(b), any Excluded Subsidiary or, solely for purposes of the definition of
“Guarantor” and Section 7.14., any Taxable REIT Subsidiary, and (ii) solely in
the case of clause (c), any Excluded Subsidiary or, solely for purposes of the
definition of “Guarantor” and Section 7.14., any Taxable REIT

 

- 16 -

--------------------------------------------------------------------------------


 

Subsidiary to which more than 5% but not more than 10% of Total Asset Value is
attributable on an individual basis; provided, that notwithstanding the
foregoing, a Taxable REIT Subsidiary to which more than 10% of Total Asset Value
is attributable on an individual basis shall not be a Material Subsidiary for
purposes of the definition of “Guarantor” and Section 7.14. if the Parent elects
to exclude from Total Asset Value the excess by which the Total Asset Value
attributable to such Taxable REIT Subsidiary exceeds 10%.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary of the Borrower is the holder and retains the rights of
collection of all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

“Net Operating Income” means, for any Property and for a given period, the
following (without duplication and determined on a consistent basis with prior
periods): (a) rents and other revenues received in the ordinary course from such
Property (including proceeds from rent loss or business interruption insurance
(but not in excess of the actual rent otherwise payable) but excluding pre-paid
rents and revenues and security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent or obligations for other charges
such as fees, utilities or damages), minus (b) all expenses paid (excluding
interest but including an appropriate accrual for property taxes and insurance)
related to the ownership, operation or maintenance of such Property, including
but not limited to property taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Property, but specifically excluding
general overhead expenses of the Parent and its Subsidiaries and any property
management fees), minus (c) the greater of (i) the actual property management
fee paid during such period with respect to such Property and (ii) an imputed
management fee in an amount equal to 8% of the gross revenues for such Property
for such period.

 

“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

 

- 17 -

--------------------------------------------------------------------------------


 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment or release with respect to any Loan Document that (i) requires
the approval of all Lenders or all affected Lenders in accordance with the terms
of Section 12.6. (b) and (ii) has been approved by the Requisite Lenders and in
the case of amendments that require the approval of all or all affected Lenders
of a particular Class, the Requisite Class Lenders of such Class.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness;
provided that if any event occurs after which recourse for payment for such
Indebtedness is no longer limited to specific assets of such Person, such
Indebtedness shall not be Nonrecourse Indebtedness after such event.

 

“Note” means a Revolving Note, Term Note, or a Swingline Note.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Revolving Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.

 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit G (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.4.(b) evidencing the Borrower’s request
for a Swingline Loan.

 

“Notice of Term Loan Borrowing” means a notice substantially in the form of
Exhibit H (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.2.(b) evidencing the Borrower’s
request for a borrowing of Term Loans.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and

 

- 18 -

--------------------------------------------------------------------------------


 

whether or not evidenced by any promissory note.  For the avoidance of doubt,
“Obligations” shall not include any indebtedness, liabilities, obligations,
covenants or duties in respect of Specified Derivatives Contracts.

 

“Occupancy Rate” means, with respect to all Properties at any time included in
the determination of Unencumbered Asset Value, the ratio, expressed as a
percentage, of (a) the total number of such Properties actually occupied by
tenants that are not affiliates of the Parent or the Borrower and paying rent at
rates not materially less than rates generally prevailing at the time the
applicable lease was entered into, pursuant to binding leases as to which no
monetary default has occurred and has continued unremedied for 30 or more days
to (b) the total number of such Properties.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Off-Balance Sheet Obligations” means, with respect to a Person: (a) obligations
of such Person in respect of any financing transaction or series of financing
transactions (including factoring arrangements) pursuant to which such Person or
any Subsidiary of such Person has sold, conveyed or otherwise transferred, or
granted a security interest in, accounts, payments, receivables, rights to
future lease payments or residuals or similar rights to payment to a special
purpose Subsidiary or Affiliate of such Person; (b) obligations of such Person
under a sale and leaseback transaction that does not create a liability on the
balance sheet of such Person; (c) obligations of such Person under any so-called
“synthetic” lease transaction; (d) obligations of such Person under any other
transaction which is the functional equivalent of, or takes the place of, a
borrowing but which does not constitute a liability on the balance sheet of such
Person; and (e) in the case of the Parent, liabilities and obligations of the
Parent, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Parent would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Parent’s report on Form 10 Q or Form 10 K (or their
equivalents) which the Parent is required to file with the SEC.

 

“Original Revolving Termination Date” means August 16, 2019.

 

“Original Term Loan Maturity Date” means, with respect to Term Loans other than
any Class of Additional Tranche Term Loans, August 16, 2019.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as

 

- 19 -

--------------------------------------------------------------------------------


 

a percentage) in such Subsidiary or Unconsolidated Affiliate determined in
accordance with the applicable provisions of the declaration of trust, articles
or certificate of incorporation, articles of organization, partnership
agreement, joint venture agreement or other applicable organizational document
of such Subsidiary or Unconsolidated Affiliate.

 

“Parent” has the meaning given that term in the introductory paragraph hereof.

 

“Participant” has the meaning given that term in Section 12.5.(d).

 

“Participant Register” has the meaning given that term in Section 12.5.(d).

 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Holders” means (a) B. Wayne Hughes, Tamara Hughes Gustavson, B. Wayne
Hughes Jr., each of their respective spouses, children (and their respective
spouses), and grandchildren (and their respective spouses) (such individuals
being referred to as “Hughes Family Members”), (b) the B.W. Hughes Living Trust,
B. Wayne Hughes 5-04 Annuity Trust, B. Wayne Hughes 6-04 Annuity Trust, B. Wayne
Hughes 9-05 Annuity Trust, (c) so long as Controlled by any Hughes Family
Members, American Commercial Equities, LLC and American Commercial Equities Two,
LLC, and/or (d) any other trust solely for the benefit of any one or more of the
Hughes Family Members or Person Controlled by any Hughes Family Members.

 

“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) which are not at the
time required to be paid or discharged under Section 7.6., (b) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 7.6.; (c) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar Applicable Laws;
(d) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (e) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (f) Liens in favor of the Administrative Agent for its benefit
and the benefit of the other Lender Parties; and (g) Liens in existence on the
Agreement Date and set forth on Schedule 1.1.(b).

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six

 

- 20 -

--------------------------------------------------------------------------------


 

years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

 

“Pledge Agreement” means  the Pledge Agreement executed and delivered pursuant
to Section 5.1.(a)(iv) and substantially in the form of Exhibit I.

 

“Pledgor” means any Person that is party to the Pledge Agreement as a “Pledgor”.

 

“Post-Default Rate” means, in respect of any principal of any Class of Loans,
the Base Rate as in effect from time to time plus the Applicable Margin for such
Class of Loans that are Base Rate Loans plus an additional four percent 4.0% per
annum and with respect to any other Obligation, a rate per annum equal to the
Base Rate as in effect from time to time plus the Applicable Margin for
Revolving Loans that are Base Rate Loans plus four percent 4.0%.

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent, the Borrower or any other Subsidiary.  Preferred Dividends shall
not include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests, (b) paid or payable to the Parent, the Borrower or
any other Subsidiary, or (c) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate.  Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs.  The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

 

“Principal Office” means the office of the Administrative Agent located at 600
South 4th Street, 9th Floor, Minneapolis, Minnesota 55415, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) (i) the amount of such Lender’s Revolving Commitment plus (ii) the amount
of such Lender’s outstanding Term Loans to (b) (i) the aggregate amount of the
Revolving Commitments of all Lenders plus (ii) the aggregate amount of all
outstanding Term Loans; provided, however, that if at the time of determination
the Revolving Commitments have terminated or been reduced to zero, the “Pro Rata
Share” of each Lender shall be the ratio, expressed as a percentage of (A) the
sum of the unpaid principal amount of all outstanding Revolving Loans, Term
Loans, Swingline Loans and Letter of Credit Liabilities owing to such Lender as
of such date to (B) the sum of the aggregate unpaid principal amount of all
outstanding Revolving Loans, Term Loans, Swingline Loans and Letter of Credit
Liabilities of all Lenders as of such date.  For purposes of this definition, a
Revolving Lender shall be deemed to hold a Swingline Loan or a Letter of Credit
Liability to the extent such Lender has acquired a participation therein under
the terms of this Agreement and has not failed to perform its obligations in
respect of such participation.  If at the time of determination the Commitments
have terminated and there are no outstanding Loans or Letter of Credit

 

- 21 -

--------------------------------------------------------------------------------


 

Liabilities, then the Pro Rata Shares of the Lenders shall be determined as of
the most recent date on which Commitments were in effect or Loans or Letters of
Credit Liabilities were outstanding.

 

“Property” means a parcel (or group of related parcels) of real property
developed (or to be developed) by the Parent, the Borrower, any Subsidiary or
any Unconsolidated Affiliate.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Rating Agency” means S&P or Moody’s.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money that is not Nonrecourse Indebtedness.

 

“Register” has the meaning given that term in Section 12.5.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity. 
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse an Issuing Bank for any drawing honored
by such Issuing Bank under a Letter of Credit issued by such Issuing Bank.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

 

- 22 -

--------------------------------------------------------------------------------


 

“Required Delivery Date” has meaning given to such term in Section 7.14.(a).

 

“Requisite Class Lenders” means, with respect to a Class of Lenders as of any
date of determination, Lenders of such Class (a) having more than 50.0% of the
aggregate amount of the Commitments of such Class and, in the case of Term Loans
or Term Loan Commitments, the outstanding Term Loans (if any) of all Lenders or
(b) if the Commitments of such Class have been terminated or reduced to zero,
holding more than 50.0% of the principal amount of the aggregate outstanding
Loans of such Class, and in the case of Revolving Lenders, outstanding Letter of
Credit Liabilities and Swingline Loans; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders of such
Class will be disregarded and excluded, and (ii) at all times when two or more
Lenders (excluding Defaulting Lenders) of such Class are party to this
Agreement, the term “Requisite Class Lenders” shall in no event mean less than
two Lenders of such Class. For purposes of this definition, a Revolving Lender
shall be deemed to hold a Swingline Loan or a Letter of Credit Liability to the
extent such Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.

 

“Requisite Lenders” means, as of any date, (a) Lenders having more than 50% of
the aggregate amount of the Revolving Commitments, Term Loan Commitments, if
any, and the outstanding Term Loans of all Lenders, or (b) if the Revolving
Commitments have been terminated or reduced to zero, Lenders holding more than
50% of the principal amount of the aggregate outstanding Loans and Letter of
Credit Liabilities; provided that (i) in determining such percentage at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Requisite Lenders” shall in no
event mean less than two Lenders.  For purposes of this definition, a Lender
shall be deemed to hold a Swingline Loan or a Letter of Credit Liability to the
extent such Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.

 

“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (a) $1,250 times (b) the number of days in such
period divided by (c) 365.  If the term Reserve for Replacements is used without
reference to any specific Property, then it shall be determined on an aggregate
basis with respect to all Properties and the applicable Ownership Shares of all
Properties of all Unconsolidated Affiliates.

 

“Responsible Officer” means with respect to the Parent, Borrower or any other
Subsidiary, any of the chief executive officer, the chief financial officer, the
senior vice president of finance, or chief legal officer of the Parent, the
Borrower or any other Subsidiary.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interests to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interests of the Parent or any of its Subsidiaries now or hereafter outstanding;
and (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
the Parent or any of its Subsidiaries now or hereafter outstanding.

 

“Revolving Commitment” means, as to a Lender (other than the Swingline Lender),
such Lender’s obligation to make Revolving Loans pursuant to Section 2.1., to
issue (in the case of an Issuing Bank) and to participate (in the case of the
other Lenders) in Letters of Credit pursuant to Section 2.3.(i), and to
participate in Swingline Loans pursuant to Section 2.4.(e), in an amount up to,
but not exceeding

 

- 23 -

--------------------------------------------------------------------------------


 

the amount set forth for such Lender on Schedule I as such Lender’s “Revolving
Commitment Amount” or as set forth in any applicable Assignment and Assumption,
or agreement executed by a Person becoming a Lender in accordance with
Section 2.16., as the same may be reduced from time to time pursuant to
Section 2.12. or increased or reduced as appropriate to reflect any assignments
to or by such Lender effected in accordance with Section 12.5. or increased as
appropriate to reflect any increase effected in accordance with Section 2.16.

 

“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Revolving Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Lender with a Revolving
Commitment shall be the “Revolving Commitment Percentage” of such Lender in
effect immediately prior to such termination or reduction.

 

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.

 

“Revolving Extension Request” has the meaning given that term in
Section 2.13.(a).

 

“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans.

 

“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).

 

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit J, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Lender’s Revolving Commitment.

 

“Revolving Termination Date” means the Original Revolving Termination Date, or,
if the Original Revolving Termination Date is extended pursuant to
Section 2.13., the Extended Revolving Termination Date.

 

“Revolving Unused Fee” has the meaning given to that term in Section 3.5.(b)(i).

 

“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanctions (including, without limitation,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

 

- 24 -

--------------------------------------------------------------------------------


 

“Second Extended Term Loan Maturity Date” means, with respect to Term Loans
other than any Class of Additional Tranche Term Loans, August 16, 2021.

 

“Second Extension Option” has the meaning given that term in Section 2.13.(b).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Parent, shall include (without duplication) the Parent’s Ownership
Share of the Secured Indebtedness of its Unconsolidated Affiliates.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Significant Subsidiary” means any Subsidiary to which more than 5% of Total
Asset Value is attributable on an individual basis.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider, and which was not prohibited by
any of the Loan Documents when made or entered into.

 

“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Effective Date), is a party to a Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and

 

- 25 -

--------------------------------------------------------------------------------


 

shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 25.0% of total consolidated assets (exclusive of depreciation) at such
time of the Parent and its Subsidiaries determined on a consolidated basis.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Availability” has the meaning given that term in Section 2.4.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.4. in an amount up to, but not exceeding
$65,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

 

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.4.

 

“Swingline Maturity Date” means the date which is 7 Business Days prior to the
Revolving Termination Date.

 

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit K, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

 

“Tangible Net Worth” means, as of a given date, the stockholders’ equity of the
Parent and its Subsidiaries determined on a consolidated basis plus accumulated
depreciation and amortization, minus (to the extent included when determining
stockholders’ equity of the Parent and its Subsidiaries): (a) the amount of any
write-up in the book value of any assets reflected in any balance sheet
resulting from revaluation thereof or any write-up in excess of the cost of such
assets acquired, and (b) the aggregate of all amounts appearing on the assets
side of any such balance sheet for franchises, licenses, permits, patents,
patent applications, copyrights, trademarks, service marks, trade names,
goodwill, treasury stock, experimental or organizational expenses and other like
assets which would be classified as intangible assets under GAAP, all determined
on a consolidated basis.

 

“Taxable REIT Subsidiary” means a Subsidiary that is a “taxable REIT subsidiary”
(within the meaning of Section 856(l) of the Internal Revenue Code).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means a term loan made by a Term Loan Lender to the Borrower
pursuant to Section 2.2. or Section 2.16.

 

“Term Loan Availability Termination Date” means February 17, 2017.

 

- 26 -

--------------------------------------------------------------------------------


 

“Term Loan Commitment” means, as to each Term Loan Lender, such Lender’s
obligation to make Term Loans pursuant to Section 2.2., in an amount up to, but
not exceeding, the amount set forth for such Lender on Schedule I as such
Lender’s “Term Loan Commitment Amount”, or as set forth in any applicable
Assignment and Assumption Agreement, as the same may be reduced pursuant to
Section 2.12., or increased or reduced as appropriate to reflect assignments to
or by such Lender in accordance with Section 12.5.

 

“Term Loan Lender” means a Lender having a Term Loan Commitment, or if the Term
Loan Commitments have terminated, a Lender holding a Term Loan.

 

“Term Loan Maturity Date” means the Original Term Loan Maturity Date, or if the
Original Term Loan Maturity Date has been extended to the First Extended Term
Loan Maturity Date pursuant to Section 2.13.(b), the First Extended Term Loan
Maturity Date, or if the First Extended Term Loan Maturity Date has been
extended to the Second Extended Term Loan Maturity Date pursuant to
Section 2.13.(b), the Second Extended Term Loan Maturity Date.

 

“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit L, payable to the order of a Term Loan Lender in a principal amount
equal to the amount of such Term Loan Lender’s Term Loan.

 

“Termination Date” means (a) with respect to the Revolving Loans and Revolving
Commitments, the Revolving Termination Date, (b) with respect to the Term Loans
(other than Additional Tranche Term Loans), the Term Loan Maturity Date, and
(c) with respect to any Additional Tranche Term Loans of any Class, the date
specified as the scheduled final maturity date (after giving effect to any
extension options provided and exercised in the applicable Additional Tranche
Term Loan Amendment) of the Additional Tranche Term Loans of such Class in the
applicable Additional Tranche Term Loan Amendment.

 

“Term Unused Fee” has the meaning given that term in Section 3.5.(b)(ii).

 

“Titled Agent” has the meaning given that term in Section 11.9.

 

“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP applied on a consistent basis:
(a) cash and Cash Equivalents; plus (b)(i) Net Operating Income for all
Properties (other than Acquisition Properties the value of which is included in
the determination of Total Asset Value under the following clause (c)) for the
four consecutive fiscal quarters most recently ended divided by (ii) the
Capitalization Rate; plus (c) the GAAP gross book value (less any amounts paid
to the Borrower or such Subsidiary as a purchase price adjustment, held in
escrow, retained as a contingency reserve, or in connection with other similar
arrangements) for any Acquisition Properties, provided that the Borrower may
irrevocably elect that the value of an Acquisition Property be included in the
determination made in accordance with the preceding clause (b) rather than in
accordance with this clause (c); plus (d) the GAAP book value of all Mortgage
Receivables owing by Persons other than Affiliates; plus (e) the GAAP book value
of investments in Equity Interests in Persons that are not Subsidiaries or
Unconsolidated Affiliates of the Borrower.  The Borrower’s Ownership Share of
assets held by Unconsolidated Affiliates (excluding assets of the type described
in the immediately preceding clause (a)) shall be included in the calculation of
Total Asset Value consistent with the above described treatment for assets owned
by the Borrower or a Subsidiary.  For purposes of determining Total Asset Value,
Net Operating Income from Properties disposed of by the Borrower or any
Subsidiary during the period of four consecutive fiscal quarters most recently
ended shall be excluded from the immediately preceding

 

- 27 -

--------------------------------------------------------------------------------


 

clause (b).  To the extent that Total Asset Value attributable to the value of
Acquisition Properties determined in accordance with clause (c) above would
exceed, during the period from the Closing Date to and including December 31,
2016, 30.0%, or any time on or after January 1, 2017, 25.0%, such excess shall
be excluded from Total Asset Value.  To the extent that (x) Total Asset Value
attributable to assets owned by Unconsolidated Affiliates would exceed 10.0% of
Total Asset Value, such excess shall be excluded from Total Asset Value,
(y) Total Asset Value attributable to Mortgage Receivables would exceed 5.0%,
such excess shall be excluded from Total Asset Value, and (z) Total Asset Value
attributable to investments in Equity Interests in Persons that are not
Subsidiaries or Unconsolidated Affiliates would exceed 5.0%, such excess shall
be excluded from Total Asset Value.  In addition to the limitations set forth in
the immediately preceding sentence, to the extent that aggregate Total Asset
Value attributable to the assets described in clauses (x), (y) and (z) of the
immediately preceding sentence (in each case, determined after giving effect to
any deductions required by such sentence) would exceed 20.0% of Total Asset
Value (determined prior to any reductions required by the immediately preceding
sentence), such excess (in addition to the excesses in the immediately preceding
sentence) shall be deducted from Total Asset Value.  If after determining Total
Asset Value as provided above, Total Asset Value attributable to a Taxable REIT
Subsidiary exceeds 10.0%, and the Parent elects to exclude the excess so that
such Taxable REIT Subsidiary is not a Material Subsidiary for purposes of the
definition of “Guarantor” and Section 7.14., such excess shall be excluded from
Total Asset Value.

 

“Total Indebtedness” means, as to any Person as of a given date and without
duplication: (a) all Indebtedness of such Person and its Subsidiaries determined
on a consolidated basis and (b) such Person’s Ownership Share of the
Indebtedness of any Unconsolidated Affiliate of such Person.

 

“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan or portion thereof is a LIBOR Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Asset Value” means, at any given time, the sum (without
duplication) of (a) the Unencumbered NOI for the four consecutive fiscal
quarters most recently ended (other than Unencumbered NOI attributable to
Eligible Properties that are also Acquisition Properties the value of which is
included in the determination of Unencumbered Asset Value under the following
clause (b)) divided by the Capitalization Rate, plus (b) the GAAP gross book
value of each Eligible Property that is also an Acquisition Property, provided,
that the Parent may irrevocably elect that the value of such an Eligible
Property that is also an Acquisition Property be included in the determination
made in accordance with the preceding clause (a) rather than in accordance with
this clause (b).  For purposes of determining Unencumbered Asset Value: (w) Net
Operating Income from Properties disposed of by the Borrower or any Subsidiary
during the period of the four consecutive fiscal quarters most recently ended
shall be excluded from the immediately preceding clause (a); (x) to the extent
the amount of Unencumbered Asset Value attributable to Properties under the
immediately preceding clause (b) would exceed 15% of Unencumbered Asset Value,
such excess shall be excluded; (y) to the extent that the amount of Unencumbered
Asset Value attributable to Properties located in any one Metropolitan
Statistical Area (as defined by the United States Office of Management and
Budget) would exceed 15% of Unencumbered Asset Value, such excess shall be
excluded; and (z) to the extent that the amount of Unencumbered Asset Value
attributable to Properties the acquisition cost of which exceeded $450,000 would
exceed 5% of Unencumbered Asset Value, such excess shall be excluded.

 

- 28 -

--------------------------------------------------------------------------------


 

“Unencumbered NOI” means, for any period, Net Operating Income from all Eligible
Properties for such period.

 

“Unsecured Indebtedness” means, with respect to a Person, Indebtedness
(excluding all trade debt and accrued expenses) of such Person that is not
Secured Indebtedness; provided, however, that any Indebtedness that is secured
only by a pledge of Equity Interests (including the Obligations) shall be deemed
to be Unsecured Indebtedness.

 

“Unsecured Interest Expense” means, with respect to a Person and for any period,
the greater of (a) all Interest Expense of such Person for such period
attributable to Unsecured Indebtedness of such Person, and (b) an imputed
interest expense of such Person for such period attributable to Unsecured
Indebtedness determined as though such Unsecured Indebtedness bears interest at
a per annum rate equal to the yield of a 10-year United States Treasury Note (as
determined by the Administrative Agent) plus 3.00%, but otherwise in accordance
with the definition of “Interest Expense”.

 

“Unused Revolving Commitment Amount” has the meaning given to that term in
Section 3.5.(b)(i).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2.  General; References to Central Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that, if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Parent, the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders, the Parent and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject

 

- 29 -

--------------------------------------------------------------------------------


 

to the approval of the appropriate Lenders pursuant to Section 12.6.); provided
further that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Parent and the Borrower shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Notwithstanding the preceding sentence, the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities.  References in this Agreement to “Sections”, “Articles”, “Exhibits”
and “Schedules” are to sections, articles, exhibits and schedules herein and
hereto unless otherwise indicated.  References in this Agreement to any
document, instrument or agreement (a) shall include all exhibits, schedules and
other attachments thereto, (b) except as expressly provided otherwise in any
Loan Document, shall include all documents, instruments or agreements issued or
executed in replacement thereof, to the extent permitted hereby and (c) shall
mean such document, instrument or agreement, or replacement or predecessor
thereto, as amended, supplemented, restated or otherwise modified from time to
time to the extent not otherwise stated herein or prohibited hereby and in
effect at any given time.  Wherever from the context it appears appropriate,
each term stated in either the singular or plural shall include the singular and
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, the feminine and the neuter.  Unless explicitly set forth
to the contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or
a Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Parent.  Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.  Unless
otherwise indicated, all references to time are references to Central time
daylight or standard, as applicable.

 

Section 1.3.  Financial Attributes of Non-Wholly Owned Subsidiaries.

 

When determining the Applicable Margin and compliance by the Parent or the
Borrower with any financial covenant contained in any of the Loan Documents
(a) only the Ownership Share of the Parent or the Borrower, as applicable, of
the financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary
shall be included and (b) the Parent’s Ownership Share of the Borrower shall be
deemed to be 100.0%.

 

ARTICLE II. CREDIT FACILITY

 

Section 2.1.  Revolving Loans.

 

(a)                               Making of Revolving Loans.  Subject to the
terms and conditions set forth in this Agreement, including without limitation,
Section 2.15.(a), each Revolving Lender severally and not jointly agrees to make
Revolving Loans in Dollars to the Borrower during the period from and including
the Effective Date to but excluding the Revolving Termination Date, in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
such Lender’s Revolving Commitment.  Each borrowing of Revolving Loans that are
to be (i) Base Rate Loans shall be in an aggregate minimum amount of $5,000,000
and integral multiples of $1,000,000 in excess thereof and (ii) LIBOR Loans
shall be in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess thereof.  Notwithstanding the immediately preceding two
sentences but subject to Section 2.15.(a), a borrowing of Revolving Loans may be
in the aggregate amount of the unused Revolving Commitments.  Within the
foregoing limits and subject to the terms and conditions of this Agreement, the
Borrower may borrow, repay and reborrow Revolving Loans.

 

- 30 -

--------------------------------------------------------------------------------


 

(b)                              Requests for Revolving Loans. Not later than
11:00 a.m. Central time on the Business Day of a borrowing of Revolving Loans
that are to be Base Rate Loans and not later than 11:00 a.m. Central time at
least 3 Business Days prior to a borrowing of Revolving Loans that are to be
LIBOR Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Revolving Borrowing.  Each Notice of Revolving Borrowing shall specify the
aggregate principal amount of the Revolving Loans to be borrowed, the date such
Revolving Loans are to be borrowed (which must be a Business Day), the use of
the proceeds of such Revolving Loans, the Type of the requested Revolving Loans,
and if such Revolving Loans are to be LIBOR Loans, the initial Interest Period
for such Revolving Loans.  Each Notice of Revolving Borrowing shall be
irrevocable once given and binding on the Borrower.  Prior to delivering a
Notice of Revolving Borrowing, the Borrower may (without specifying whether a
Revolving Loan will be a Base Rate Loan or a LIBOR Loan) request that the
Administrative Agent provide the Borrower with the most recent LIBOR available
to the Administrative Agent.  The Administrative Agent shall provide such quoted
rate to the Borrower on the date of such request or as soon as possible
thereafter.

 

(c)                               Funding of Revolving Loans.  Promptly after
receipt of a Notice of Revolving Borrowing under the immediately preceding
subsection (b), the Administrative Agent shall notify each Revolving Lender of
the proposed borrowing.  Each Revolving Lender shall deposit an amount equal to
the Revolving Loan to be made by such Revolving Lender to the Borrower with the
Administrative Agent at the Principal Office, in immediately available funds not
later than 2:00 p.m. Central time of the date of such proposed Revolving Loans. 
Subject to fulfillment of all applicable conditions set forth herein, the
Administrative Agent shall make available to the Borrower in the account
specified by the Borrower in the Disbursement Instruction Agreement, not later
than 4:00 p.m. Central time on the date of the requested borrowing of Revolving
Loans, the proceeds of such amounts received by the Administrative Agent.

 

(d)                              Assumptions Regarding Funding by Revolving
Lenders.  With respect to Revolving Loans to be made after the Effective Date,
unless the Administrative Agent shall have been notified by any Revolving Lender
that such Revolving Lender will not make available to the Administrative Agent a
Revolving Loan to be made by such Revolving Lender in connection with any
borrowing, the Administrative Agent may assume that such Revolving Lender will
make the proceeds of such Revolving Loan available to the Administrative Agent
in accordance with this Section, and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
Borrower the amount of such Revolving Loan to be provided by such Revolving
Lender.  In such event, if such Revolving Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Revolving
Lender and the Borrower severally agree to pay to the Administrative Agent on
demand the amount of such Revolving Loan with interest thereon, for each day
from and including the date such Revolving Loan is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Revolving Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans.  If the Borrower and such Revolving Lender shall pay the amount
of such interest to the Administrative Agent for the same or overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Revolving Lender pays to
the Administrative Agent the amount of such Revolving Loan, the amount so paid
shall constitute such Lender’s Revolving Loan included in the borrowing.  Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Revolving Lender that shall have failed to make available the
proceeds of a Revolving Loan to be made by such Revolving Lender.

 

- 31 -

--------------------------------------------------------------------------------


 

Section 2.2.  Term Loans.

 

(a)                               Making of Term Loans.  Subject to the terms
and conditions set forth in this Agreement, including without limitation,
Section 2.15.(b), each Term Loan  Lender severally and not jointly agrees to
make Term Loans in Dollars to the Borrower during the period from and including
the Effective Date to but excluding the Term Loan Availability Termination Date,
in an aggregate principal amount at any one time outstanding up to, but not
exceeding, such Lender’s Term Loan Commitment. Each borrowing of Term Loans
shall be in an aggregate minimum amount of $50,000,000 and integral multiples of
$50,000,000 in excess thereof.  Notwithstanding the preceding sentence but
subject to Section 2.15.(b), a borrowing of Term Loans may be in the aggregate
amount of the unused Term Loan Commitments. Upon a Term Loan Lender’s funding of
a Term Loan, such Term Loan Lender’s Term Loan Commitment shall be permanently
reduced by the principal amount of such Term Loan.  On the Term Loan
Availability Termination Date, unless previously reduced to zero in accordance
with the immediately preceding sentence, the Term Loan Commitment of each Term
Loan Lender shall terminate.  Once repaid, the principal amount of a Term Loan
may not be reborrowed.

 

(b)                              Requests for Term Loans.  Not later than 11:00
a.m. Central time on the Business Day of a borrowing of Term Loans that are to
be Base Rate Loans and not later than 11:00 a.m. Central time at least 3
Business Days prior to a borrowing of Term Loans that are to be LIBOR Loans, the
Borrower shall deliver to the Administrative Agent a Notice of Term Loan
Borrowing.  Each Notice of Term Loan Borrowing shall specify the aggregate
principal amount of the Term Loans to be borrowed, the date such Term  Loans are
to be borrowed (which must be a Business Day), the use of the proceeds of such
Term Loans, the Type of the requested Term Loans, and if such Term Loans are to
be LIBOR Loans, the initial Interest Period for such Term Loans.  Each Notice of
Term Loan Borrowing shall be irrevocable once given and binding on the
Borrower.  Prior to delivering a Notice of Term Loan Borrowing, the Borrower may
(without specifying whether a Term Loan will be a Base Rate Loan or a LIBOR
Loan) request that the Administrative Agent provide the Borrower with the most
recent LIBOR available to the Administrative Agent.  The Administrative Agent
shall provide such quoted rate to the Borrower on the date of such request or as
soon as possible thereafter.  The Borrower may not reborrow any portion of the
Term Loans once repaid.

 

(c)                               Funding of Term Loans.  Promptly after receipt
of a Notice of Term Loan Borrowing under the immediately preceding subsection
(b), the Administrative Agent shall notify each Term Loan Lender of the proposed
borrowing.  Each Term Loan Lender shall deposit an amount equal to the Term Loan
to be made by such Term Loan Lender to the Borrower with the Administrative
Agent at the Principal Office, in immediately available funds not later than
2:00 p.m. Central time on the date of such proposed Term Loans.  Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified by the
Borrower in the Disbursement Instruction Agreement, not later than 4:00
p.m. Central time on the date of the requested borrowing of Term Loans, the
proceeds of such amounts received by the Administrative Agent.

 

(d)                              Assumptions Regarding Funding by Term Loan
Lenders.  With respect to Term Loans to be made after the Effective Date, unless
the Administrative Agent shall have been notified by any Term Loan Lender that
such Term Loan Lender will not make available to the Administrative Agent a Term
Loan to be made by such Term Loan Lender in connection with any borrowing, the
Administrative Agent may assume that such Term Loan Lender will make the
proceeds of such Loan available to the Administrative Agent in accordance with
this Section, and the Administrative Agent may (but shall not be obligated to),
in reliance upon such assumption, make available to the Borrower the amount of
such Term Loan to be provided by such Term Loan Lender. In such event, if such
Term Loan Lender does not make available to the Administrative Agent the
proceeds of such Term Loan, then such Term Loan Lender and the Borrower
severally agree to pay to the Administrative Agent on demand the amount of such
Term

 

- 32 -

--------------------------------------------------------------------------------


 

Loan with interest thereon, for each day from and including the date such Term
Loan is made available to the Borrower but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Term
Loan Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans that are Term Loans. If the Borrower
and such Term Loan Lender shall pay the amount of such interest to the
Administrative Agent for the same or overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Term Loan Lender pays to the
Administrative Agent the amount of such Term Loan, the amount so paid shall
constitute such Term Loan Lender’s Term Loan included in the borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Term Loan Lender that shall have failed to make available the
proceeds of a Term Loan to be made by such Term Loan Lender (including, if
applicable, treatment of such Lender as a Defaulting Lender in accordance with
the terms of this Agreement).

 

Section 2.3.  Letters of Credit.

 

(a)                               Letters of Credit.  Subject to the terms and
conditions of this Agreement, including without limitation, Section 2.15., each
Issuing Bank, on behalf of the Revolving Lenders, agrees to issue for the
account of the Borrower during the period from and including the Effective Date
to, but excluding, the date 30 days prior to the Revolving Termination Date, one
or more standby letters of credit (each a “Letter of Credit”) in Dollars up to a
maximum aggregate Stated Amount at any one time outstanding not to exceed
$30,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof (the “L/C Commitment Amount”); provided that an Issuing Bank
shall not be obligated to issue any Letter of Credit if, after giving effect to
such issuance, the aggregate Stated Amount of Letters of Credit issued by such
Issuing Bank would exceed 50.0% of the L/C Commitment Amount.

 

(b)                              Terms of Letters of Credit.  At the time of
issuance, the amount, form, terms and conditions of each Letter of Credit, and
of any drafts or acceptances thereunder, shall be subject to approval by the
applicable Issuing Bank and the Borrower.  Notwithstanding the foregoing, in no
event may (i) the expiration date of any Letter of Credit extend beyond the date
that is 30 days prior to the Revolving Termination Date, or (ii) any Letter of
Credit have an initial duration in excess of one year; provided, however, a
Letter of Credit may contain a provision providing for the automatic extension
of the expiration date in the absence of a notice of non-renewal from the
applicable Issuing Bank but in no event shall any such provision permit the
extension of the expiration date of such Letter of Credit beyond the date that
is 30 days prior to the Revolving Termination Date.  Notwithstanding the
foregoing, a Letter of Credit may, as a result of its express terms or as the
result of the effect of an automatic extension provision, have an expiration
date of not more than one year beyond the Revolving Termination Date (any such
Letter of Credit being referred to as an “Extended Letter of Credit”), so long
as the Borrower delivers to the Administrative Agent for its benefit and the
benefit of the applicable Issuing Bank and the Revolving Lenders no later than
30 days prior to the Revolving Termination Date, Cash Collateral for such Letter
of Credit for deposit into the Letter of Credit Collateral Account in an amount
equal to the Stated Amount of such Letter of Credit; provided, that the
obligations of the Borrower under this Section in respect of such Extended
Letters of Credit shall survive the termination of this Agreement and shall
remain in effect until no such Extended Letters of Credit remain outstanding. 
If the Borrower fails to provide Cash Collateral with respect to any Extended
Letter of Credit by the date 30 days prior to the Revolving Termination Date,
such failure shall be treated as a drawing under such Extended Letter of Credit
(in an amount equal to the maximum Stated Amount of such Letter of Credit),
which shall be reimbursed (or participations therein funded) by the Revolving
Lenders in accordance with the immediately following subsections (i) and (j),
with the proceeds being utilized to provide Cash Collateral for such Letter of
Credit.  The initial Stated Amount of each Letter of Credit shall be at least
$50,000 (or

 

- 33 -

--------------------------------------------------------------------------------


 

such lesser amount as may be acceptable to the applicable Issuing Bank, the
Administrative Agent and the Borrower).

 

(c)                               Requests for Issuance of Letters of Credit. 
The Borrower shall give an Issuing Bank and the Administrative Agent written
notice at least 5 Business Days prior to the requested date of issuance of a
Letter of Credit, such notice to describe in reasonable detail the proposed
terms of such Letter of Credit and the nature of the transactions or obligations
proposed to be supported by such Letter of Credit, and in any event shall set
forth with respect to such Letter of Credit the proposed (i) initial Stated
Amount, (ii) beneficiary, and (iii) expiration date. The Borrower shall also
execute and deliver such customary applications and agreements for standby
letters of credit, and other forms as requested from time to time by the
applicable Issuing Bank.  Provided the Borrower has given the notice prescribed
by the first sentence of this subsection and delivered such applications and
agreements referred to in the preceding sentence, subject to the other terms and
conditions of this Agreement, including the satisfaction of any applicable
conditions precedent set forth in Section 5.2., the applicable Issuing Bank
shall issue the requested Letter of Credit on the requested date of issuance for
the benefit of the stipulated beneficiary but in no event prior to the date 5
Business Days following the date after which such Issuing Bank has received all
of the items required to be delivered to it under this subsection.  An Issuing
Bank shall not at any time be obligated to issue any Letter of Credit if such
issuance would conflict with, or cause such Issuing Bank or any Revolving Lender
to exceed any limits imposed by, any Applicable Law.  References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires.  Upon the written request of the Borrower, the
applicable Issuing Bank shall deliver to the Borrower a copy of each issued
Letter of Credit within a reasonable time after the date of issuance thereof. 
To the extent any term of a Letter of Credit Document is inconsistent with a
term of any Loan Document, the term of such Loan Document shall control.

 

(d)                              Reimbursement Obligations.  Upon receipt by an
Issuing Bank from the beneficiary of a Letter of Credit of any demand for
payment under such Letter of Credit, such Issuing Bank shall promptly notify the
Borrower and the Administrative Agent of the amount to be paid by such Issuing
Bank as a result of such demand and the date on which payment is to be made by
such Issuing Bank to such beneficiary in respect of such demand; provided,
however, that an Issuing Bank’s failure to give, or delay in giving, such notice
shall not discharge the Borrower in any respect from the applicable
Reimbursement Obligation.  The Borrower hereby absolutely, unconditionally and
irrevocably agrees to pay and reimburse each Issuing Bank for the amount of each
demand for payment under each Letter of Credit issued by such Issuing Bank at or
prior to the date on which payment is to be made by such Issuing Bank to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind.  Upon receipt by an Issuing Bank of any payment in
respect of any Reimbursement Obligation, such Issuing Bank shall promptly pay to
each Revolving Lender that has acquired a participation therein under the second
sentence of the immediately following subsection (i) such Lender’s Revolving
Commitment Percentage of such payment.

 

(e)                               Manner of Reimbursement.  Upon its receipt of
a notice referred to in the immediately preceding subsection (d), the Borrower
shall advise the Administrative Agent and the applicable Issuing Bank whether or
not the Borrower intends to borrow hereunder to finance its obligation to
reimburse such Issuing Bank for the amount of the related demand for payment
and, if it does, the Borrower shall submit a timely request for such borrowing
as provided in the applicable provisions of this Agreement.  If the Borrower
fails to so advise the Administrative Agent and the applicable Issuing Bank, or
if the Borrower fails to reimburse the applicable Issuing Bank for a demand for
payment under a Letter of Credit by the date of such payment, the failure of
which the applicable Issuing Bank shall promptly notify the Administrative
Agent, then (i) if the applicable conditions contained in Article V. would
permit the making of Revolving Loans, the Borrower shall be deemed to have
requested a borrowing of Revolving

 

- 34 -

--------------------------------------------------------------------------------


 

Loans (which shall be Base Rate Loans) in an amount equal to the unpaid
Reimbursement Obligation and the Administrative Agent shall give each Revolving
Lender prompt notice of the amount of the Revolving Loan to be made available to
the Administrative Agent not later than 12:00 noon Central time and (ii) if such
conditions would not permit the making of Revolving Loans, the provisions of
subsection (j) of this Section shall apply.  The limitations set forth in the
second sentence of Section 2.1.(a) shall not apply to any borrowing of Base Rate
Loans under this subsection.

 

(f)                                Effect of Letters of Credit on Revolving
Commitments.  Upon the issuance by an Issuing Bank of any Letter of Credit and
until such Letter of Credit shall have expired or been cancelled, the Revolving
Commitment of each Revolving Lender shall be deemed to be utilized for all
purposes of this Agreement in an amount equal to the product of (i) such
Lender’s Revolving Commitment Percentage and (ii) (A) the Stated Amount of such
Letter of Credit plus (B) any related Reimbursement Obligations then
outstanding.

 

(g)                               Issuing Banks’ Duties Regarding Letters of
Credit; Unconditional Nature of Reimbursement Obligations.  In examining
documents presented in connection with drawings under Letters of Credit and
making payments under such Letters of Credit issued by an Issuing Bank against
such documents, such Issuing Bank shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit.  The Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit.  In
furtherance and not in limitation of the foregoing, none of the Issuing Banks,
the Administrative Agent or any of the Lenders shall be responsible for, and the
Borrower’s obligations in respect of Letters of Credit shall not be affected in
any manner by, (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy,
electronic mail or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Banks, the Administrative Agent or the Lenders.  None of
the above shall affect, impair or prevent the vesting of any of the Issuing
Banks’ or Administrative Agent’s rights or powers hereunder.  Any action taken
or omitted to be taken by an Issuing Bank under or in connection with any Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against such Issuing Bank any
liability to the Borrower, the Administrative Agent or any Lender.  In this
connection, the obligation of the Borrower to reimburse an Issuing Bank for any
drawing made under any Letter of Credit issued by such Issuing Bank, and to
repay any Revolving Loan made pursuant to the second sentence of the immediately
preceding subsection (e), shall be absolute, unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement and any
other applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may

 

- 35 -

--------------------------------------------------------------------------------


 

have at any time against such Issuing Bank, any other Issuing Bank, the
Administrative Agent, any Lender, any beneficiary of a Letter of Credit or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or in the Letter of Credit Documents or any unrelated
transaction; (D) any breach of contract or dispute between the Borrower, such
Issuing Bank, the Administrative Agent, any Lender or any other Person; (E) any
demand, statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein or made in connection therewith being untrue or inaccurate in
any respect whatsoever; (F) any non-application or misapplication by the
beneficiary of a Letter of Credit or of the proceeds of any drawing under such
Letter of Credit; (G) payment by such Issuing Bank under any Letter of Credit
against presentation of a draft or certificate which does not strictly comply
with the terms of such Letter of Credit; and (H) any other act, omission to act,
delay or circumstance whatsoever that might, but for the provisions of this
Section, constitute a legal or equitable defense to or discharge of the
Borrower’s Reimbursement Obligations.  Notwithstanding anything to the contrary
contained in this Section or Section 12.9., but not in limitation of the
Borrower’s unconditional obligation to reimburse an Issuing Bank for any drawing
made under a Letter of Credit as provided in this Section and to repay any
Revolving Loan made pursuant to the second sentence of the immediately preceding
subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, such Issuing Bank or any Lender in respect of any
liability incurred by the Administrative Agent, such Issuing Bank or such Lender
arising solely out of the gross negligence or willful misconduct of the
Administrative Agent, such Issuing Bank or such Lender in respect of a Letter of
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment.  Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrower may have with respect to
the gross negligence or willful misconduct of the Administrative Agent, an
Issuing Bank or any Lender with respect to any Letter of Credit.

 

(h)                              Amendments, Etc.  The issuance by an Issuing
Bank of any amendment, supplement or other modification to any Letter of Credit
shall be subject to the same conditions applicable under this Agreement to the
issuance of new Letters of Credit (including, without limitation, that the
request therefor be made through the applicable Issuing Bank), and no such
amendment, supplement or other modification shall be issued unless either
(i) the respective Letter of Credit affected thereby would have complied with
such conditions had it originally been issued hereunder in such amended,
supplemented or modified form or (ii) the Administrative Agent and the Revolving
Lenders, if any, required by Section 12.6. shall have consented thereto.  In
connection with any such amendment, supplement or other modification, the
Borrower shall pay the fees, if any, payable under the last sentence of
Section 3.5.(c).

 

(i)                                  Revolving Lenders’ Participation in Letters
of Credit.  Immediately upon the issuance by an Issuing Bank of any Letter of
Credit each Revolving Lender shall be deemed to have absolutely, irrevocably and
unconditionally purchased and received from such Issuing Bank, without recourse
or warranty, an undivided interest and participation to the extent of such
Lender’s Revolving Commitment Percentage of the liability of such Issuing Bank
with respect to such Letter of Credit and each Revolving Lender thereby shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and shall be unconditionally obligated to such Issuing Bank to pay
and discharge when due, such Revolving Lender’s Revolving Commitment Percentage
of such Issuing Bank’s liability under such Letter of Credit.  In addition, upon
the making of each payment by a Revolving Lender to the Administrative Agent for
the account of an Issuing Bank in respect of any Letter of Credit pursuant to
the immediately following subsection (j), such Revolving Lender shall,
automatically and without any further action on the part of such Issuing Bank,
the Administrative Agent or such Revolving Lender, acquire (i) a participation
in an amount equal to such payment in the Reimbursement Obligation owing to such
Issuing Bank by the Borrower in respect of such Letter of Credit and (ii) a
participation in a percentage equal to such Revolving Lender’s Revolving
Commitment Percentage in any interest or other amounts payable by the Borrower
in respect of such Reimbursement Obligation (other than the Fees payable to an
Issuing Bank pursuant to the last sentence of Section 3.5.(c) and
Section 3.5.(f)(ii)).

 

- 36 -

--------------------------------------------------------------------------------


 

(j)                                  Payment Obligation of Revolving Lenders. 
Each Revolving Lender severally agrees to pay to the Administrative Agent, for
the account of each Issuing Bank, on demand in immediately available funds in
Dollars the amount of such Revolving Lender’s Revolving Commitment Percentage of
each drawing paid by such Issuing Bank under each Letter of Credit issued by it
to the extent such amount is not reimbursed by the Borrower pursuant to the
immediately preceding subsection (d); provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Revolving Lender
shall be required to fund, whether as a Revolving Loan or as a participation,
shall not exceed such Revolving Lender’s Revolving Commitment Percentage of such
drawing except as otherwise provided in Section 3.9.(d).  If the notice
referenced in the second sentence of Section 2.3.(e) is received by a Revolving
Lender not later than 11:00 a.m. Central time, then such Revolving Lender shall
make such payment available to the Administrative Agent not later than 2:00
p.m. Central time on the date of demand therefor; otherwise, such payment shall
be made available to the Administrative Agent not later than 1:00 p.m. Central
time on the next succeeding Business Day.  Each Revolving Lender’s obligation to
make such payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the
applicable Issuing Bank, shall be absolute, irrevocable and unconditional and
shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Revolving Lender to make its
payment under this subsection, (ii) the financial condition of the Borrower or
any other Loan Party, (iii) the existence of any Default or Event of Default,
including any Event of Default described in Section 10.1.(e) or (f), (iv) the
termination of the Revolving Commitments or (v) the delivery of Cash Collateral
in respect of any Extended Letter of Credit.  Each such payment to the
Administrative Agent for the account of the applicable Issuing Bank shall be
made without any offset, abatement, withholding or deduction whatsoever.

 

(k)                              Information to Lenders.  Promptly following any
change in Letters of Credit outstanding, the applicable Issuing Bank shall
deliver to the Administrative Agent, which shall promptly deliver the same to
each Revolving Lender and the Borrower, a notice describing the aggregate amount
of all Letters of Credit issued by such Issuing  Bank outstanding at such time. 
Upon the request of any Revolving Lender from time to time, an Issuing Bank
shall deliver any other information reasonably requested by such Revolving
Lender with respect to each Letter of Credit then outstanding that is the
subject of such request.  Other than as set forth in this subsection, the
Issuing Banks and the Administrative Agent shall have no duty to notify the
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder.  The failure of any Issuing Bank or the Administrative Agent
to perform its requirements under this subsection shall not relieve any
Revolving Lender from its obligations under the immediately preceding subsection
(j).

 

(l)                                  Extended Letters of Credit.  Each Revolving
Lender confirms that its obligations under the immediately preceding subsections
(i) and (j) shall be reinstated in full and apply if the delivery of any Cash
Collateral in respect of an Extended Letter of Credit is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise.

 

Section 2.4.  Swingline Loans.

 

(a)                               Swingline Loans.  Subject to the terms and
conditions hereof, including without limitation Section 2.15., the Swingline
Lender agrees to make Swingline Loans to the Borrower, during the period from
the Effective Date to but excluding the Swingline Maturity Date, in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
lesser of (such lesser amount herein, the “Swingline Availability”) (i)  the
amount of the Swingline Commitment and (ii) the Revolving Commitment of the
Swingline Lender in its capacity as a Revolving Lender minus the aggregate

 

- 37 -

--------------------------------------------------------------------------------


 

outstanding amount of the Revolving Loans of the Swingline Lender in its
capacity as a Revolving Lender.  If at any time the aggregate principal amount
of the Swingline Loans outstanding at such time exceeds the Swingline
Availability in effect at such time, the Borrower shall immediately pay the
Administrative Agent for the account of the Swingline Lender the amount of such
excess.  Subject to the terms and conditions of this Agreement, the Borrower may
borrow, repay and reborrow Swingline Loans hereunder.  The borrowing of a
Swingline Loan shall not constitute usage of any Revolving Lender’s Revolving
Commitment for purposes of calculation of the fee payable under Section 3.5.(b).

 

(b)                              Procedure for Borrowing Swingline Loans.  The
Borrower shall give the Administrative Agent and the Swingline Lender notice
pursuant to a Notice of Swingline Borrowing or telephonic notice of each
borrowing of a Swingline Loan.  Each Notice of Swingline Borrowing shall be
delivered to the Swingline Lender no later than 2:00 p.m. Central time on the
proposed date of such borrowing.  Any telephonic notice shall include all
information to be specified in a written Notice of Swingline Borrowing and shall
be promptly confirmed in writing by the Borrower pursuant to a Notice of
Swingline Borrowing sent to the Swingline Lender by telecopy on the same day of
the giving of such telephonic notice.  Not later than 4:00 p.m. Central time on
the date of the requested Swingline Loan and subject to satisfaction of the
applicable conditions set forth in Section 5.2. for such borrowing, the
Swingline Lender will make the proceeds of such Swingline Loan available to the
Borrower in Dollars, in immediately available funds, at the account specified by
the Borrower in the Notice of Swingline Borrowing.

 

(c)                               Interest.  Swingline Loans shall bear interest
at a per annum rate equal to the Base Rate as in effect from time to time plus
the Applicable Margin for Revolving Loans that are Base Rate Loans or at such
other rate or rates as the Borrower and the Swingline Lender may agree from time
to time in writing.  Interest on Swingline Loans is solely for the account of
the Swingline Lender (except to the extent a Revolving Lender acquires a
participating interest in a Swingline Loan pursuant to the immediately following
subsection (e)).  All accrued and unpaid interest on Swingline Loans shall be
payable on the dates and in the manner provided in Section 2.5. with respect to
interest on Base Rate Loans that are Revolving Loans (except as the Swingline
Lender and the Borrower may otherwise agree in writing in connection with any
particular Swingline Loan).

 

(d)                              Swingline Loan Amounts, Etc.  Each Swingline
Loan shall be in the minimum amount of $500,000 and integral multiples of
$100,000 in excess thereof, or such other minimum amounts agreed to by the
Swingline Lender and the Borrower.  Any voluntary prepayment of a Swingline Loan
must be in integral multiples of $100,000 or the aggregate principal amount of
all outstanding Swingline Loans (or such other minimum amounts upon which the
Swingline Lender and the Borrower may agree) and in connection with any such
prepayment, the Borrower must give the Swingline Lender and the Administrative
Agent prior written notice thereof no later than 12:00 noon Central time on the
date of such prepayment.  The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note.

 

(e)                               Repayment and Participations of Swingline
Loans.  The Borrower agrees to repay each Swingline Loan within one Business Day
of demand therefor by the Swingline Lender and, in any event, within 5 Business
Days after the date such Swingline Loan was made; provided, that the proceeds of
a Swingline Loan may not be used to pay a Swingline Loan.  Notwithstanding the
foregoing, the Borrower shall repay the entire outstanding principal amount of,
and all accrued but unpaid interest on, the Swingline Loans on the Swingline
Maturity Date (or such earlier date as the Swingline Lender and the Borrower may
agree in writing).  In lieu of demanding repayment of any outstanding Swingline
Loan from the Borrower, the Swingline Lender may, on behalf of the Borrower
(which hereby irrevocably directs the Swingline Lender to act on its behalf),
request a borrowing of Revolving Loans that are Base Rate Loans from the
Revolving Lenders in an amount equal to the principal balance of such Swingline
Loan.  The amount limitations contained in the second sentence of
Section 2.1.(a) shall not apply to any

 

- 38 -

--------------------------------------------------------------------------------


 

borrowing of such Revolving Loans made pursuant to this subsection.  The
Swingline Lender shall give notice to the Administrative Agent of any such
borrowing of Revolving Loans not later than 11:00 a.m. Central time at least one
Business Day prior to the proposed date of such borrowing.  Promptly after
receipt of such notice of borrowing of Revolving Loans from the Swingline Lender
under the immediately preceding sentence, the Administrative Agent shall notify
each Revolving Lender of the proposed borrowing.  Not later than 11:00
a.m. Central time on the proposed date of such borrowing, each Revolving Lender
will make available to the Administrative Agent at the Principal Office for the
account of the Swingline Lender, in immediately available funds, the proceeds of
the Revolving Loan to be made by such Revolving Lender.  The Administrative
Agent shall pay the proceeds of such Revolving Loans to the Swingline Lender,
which shall apply such proceeds to repay such Swingline Loan.  If the Revolving
Lenders are prohibited from making Revolving Loans required to be made under
this subsection for any reason whatsoever, including without limitation, the
existence of any of the Defaults or Events of Default described in
Sections 10.1.(e) or (f), each Revolving Lender shall purchase from the
Swingline Lender, without recourse or warranty, an undivided interest and
participation to the extent of such Revolving Lender’s Revolving Commitment
Percentage of such Swingline Loan, by directly purchasing a participation in
such Swingline Loan in such amount and paying the proceeds thereof to the
Administrative Agent for the account of the Swingline Lender in Dollars and in
immediately available funds.  A Revolving Lender’s obligation to purchase such a
participation in a Swingline Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including without limitation,
(i) any claim of setoff, counterclaim, recoupment, defense or other right which
such Revolving Lender or any other Person may have or claim against the
Administrative Agent, the Swingline Lender or any other Person whatsoever,
(ii) the existence of a Default or Event of Default (including without
limitation, any of the Defaults or Events of Default described in Sections
10.1.(e) or (f)), or the termination of any Revolving Lender’s Revolving
Commitment, (iii) the existence (or alleged existence) of an event or condition
which has had or could have a Material Adverse Effect, (iv) any breach of any
Loan Document by the Administrative Agent, any Lender, the Borrower, any other
Loan Party or the Parent or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  If such amount is
not in fact made available to the Swingline Lender by any Revolving Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Revolving Lender, together with accrued interest thereon for each day from the
date of demand thereof, at the Federal Funds Rate.  If such Revolving Lender
does not pay such amount forthwith upon the Swingline Lender’s demand therefor,
and until such time as such Revolving Lender makes the required payment, the
Swingline Lender shall be deemed to continue to have outstanding Swingline Loans
in the amount of such unpaid participation obligation for all purposes of the
Loan Documents (other than those provisions requiring the other Revolving
Lenders to purchase a participation therein).  Further, such Revolving Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Revolving Loans, and any other amounts due it hereunder, to the
Swingline Lender to fund Swingline Loans in the amount of the participation in
Swingline Loans that such Revolving Lender failed to purchase pursuant to this
Section until such amount has been purchased (as a result of such assignment or
otherwise).

 

Section 2.5.  Rates and Payment of Interest on Loans.

 

(a)                               Rates.  The Borrower promises to pay to the
Administrative Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made by such Lender for the period from and
including the date of the making of such Loan to but excluding the date such
Loan shall be paid in full, at the following per annum rates:

 

(i)                                  during such periods as such Loan is a Base
Rate Loan, at the Base Rate (as in effect from time to time), plus the
Applicable Margin for Base Rate Loans of the applicable Class; and

 

- 39 -

--------------------------------------------------------------------------------


 

(ii)                              during such periods as such Loan is a LIBOR
Loan, at LIBOR for such Loan for the Interest Period therefor, plus the
Applicable Margin for LIBOR Loans of the applicable Class.

 

Notwithstanding the foregoing, (x) while an Event of Default specified in
Section 10.1.(a), 10.1.(e) or 10.1.(f) exists or (y)  upon the election of the
Requisite Lenders in the case of the existence of any other Event of Default, in
each case, the Borrower shall pay to the Administrative Agent for the account of
each Class of Lenders, the Swingline Lender and the Issuing Banks, as the case
may be, interest at the Post-Default Rate on the outstanding principal amount of
any Class of Loans made by such Lender, the principal amount of any Swingline
Loans made by the Swing Line Lender, and on all Reimbursement Obligations,
respectively, and on any other amount payable by the Borrower hereunder or under
the Notes held by any such Lender to or for the account of any such Lender
(including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).

 

(b)                              Payment of Interest. All accrued and unpaid
interest on the outstanding principal amount of each Loan shall be payable
(i) monthly in arrears on the first day of each month, commencing with the first
full calendar month occurring after the Effective Date and (ii) on any date on
which the principal balance of such Loan is due and payable in full (whether at
maturity, due to acceleration or otherwise).  Interest payable at the
Post-Default Rate shall be payable from time to time on demand.  All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.

 

(c)                               Borrower Information Used to Determine
Applicable Interest Rates.  The parties understand that the applicable interest
rate for the Obligations and certain fees set forth herein may be determined
and/or adjusted from time to time based upon certain financial ratios and/or
other information to be provided or certified to the Lenders by the Parent or
the Borrower (the “Borrower Information”).  If it is subsequently determined
that any such Borrower Information was incorrect (for whatever reason, including
without limitation because of a subsequent restatement of earnings by the Parent
or the Borrower) at the time it was delivered to the Administrative Agent, and
if the applicable interest rate or fees calculated for any period were lower
than they should have been had the correct information been timely provided,
then, such interest rate and such fees for such period shall be automatically
recalculated using correct Borrower Information.  The Administrative Agent shall
promptly notify the Borrower in writing of any additional interest and fees due
because of such recalculation, and the Borrower shall pay such additional
interest or fees due to the Administrative Agent, for the account of each
Lender, within 5 Business Days of receipt of such written notice.  Any
recalculation of interest or fees required by this provision shall survive the
termination of this Agreement, and this provision shall not in any way limit any
of the Administrative Agent’s, the Issuing Banks’, or any Lender’s other rights
under this Agreement.

 

Section 2.6.  Number of Interest Periods.

 

There may be no more than (a) 10 different Interest Periods for LIBOR Loans that
are Revolving Loans outstanding at the same time, and (b) 7 different Interest
Periods for LIBOR Loans that are Term Loans outstanding at the same time.

 

Section 2.7.  Repayment of Loans.

 

(a)                               Revolving Loans.  The Borrower shall repay the
entire outstanding principal amount of, and all accrued but unpaid interest on,
the Revolving Loans on the Revolving Termination Date.

 

(b)                              Term Loans.

 

- 40 -

--------------------------------------------------------------------------------


 

(i)                                  The Borrower shall repay the entire
outstanding principal amount of, and all accrued but unpaid interest on, the
Term Loans (other than Additional Tranche Term Loans) on the Term Loan Maturity
Date.

 

(ii)                              The Borrower shall repay the entire
outstanding principal amount of, and accrued but unpaid interest on, any
Class of Additional Tranche Term Loans on the Termination Date for such Class of
Additional Tranche Term Loans.

 

Section 2.8.  Prepayments.

 

(a)                               Optional.  Subject to Section 4.4., the
Borrower may prepay any Loan at any time without premium or penalty.  The
Borrower shall give the Administrative Agent (i) with respect to the prepayment
of any LIBOR Loan, at least 3 Business Days prior written notice of such 
prepayment and (ii) with respect to the prepayment of any Base Rate Loan,
written notice not later than 12:00 p.m. (noon) Central time on the date of such
prepayment.  Each voluntary prepayment of Loans (other than a prepayment of all
outstanding Loans of a Class) shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $100,000 in excess thereof.

 

(b)                              Mandatory.

 

(i)                                  Revolving Commitment Overadvance.  If at
any time the aggregate principal amount of all outstanding Revolving Loans and
Swingline Loans, together with the aggregate amount of all Letter of Credit
Liabilities, exceeds the aggregate amount of the Revolving Commitments, the
Borrower shall immediately upon demand pay to the Administrative Agent for the
account of the Lenders then holding Revolving Commitments (or if the Revolving
Commitments have been terminated, then holding outstanding Revolving Loans,
Swingline Loans and/or Letter of Credit Liabilities), the amount of such excess.

 

(ii)                              Application of Mandatory Prepayments.  Amounts
paid under the preceding subsection (b)(i) shall be applied to pay all amounts
of principal outstanding on the Revolving Loans and any Reimbursement
Obligations pro rata in accordance with Section 3.2. and if any Letters of
Credit are outstanding at such time, the remainder, if any, shall be deposited
into the Letter of Credit Collateral Account for application to any
Reimbursement Obligations.  If the Borrower is required to pay any outstanding
LIBOR Loans by reason of this Section prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due under
Section 4.4.

 

(c)                               No Effect on Derivatives Contracts.  No
repayment or prepayment of the Loans pursuant to this Section shall affect any
of the Borrower’s obligations under any Derivatives Contracts entered into with
respect to the Loans.

 

Section 2.9.  Continuation.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of  LIBOR Loans of the same Class shall be
in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount, and each new Interest Period selected under
this Section shall commence on the last day of the immediately preceding
Interest Period.  Each selection of a new Interest Period shall be made by the
Borrower giving to the Administrative Agent a Notice of Continuation not later
than

 

- 41 -

--------------------------------------------------------------------------------


 

11:00 a.m. Central time on the third Business Day prior to the date of any such
Continuation.  Such notice by the Borrower of a Continuation shall be by
telecopy, electronic mail or other similar form of communication in the form of
a Notice of Continuation, specifying (a) the proposed date of such Continuation,
(b) the LIBOR Loans, Class and portions thereof subject to such Continuation and
(c) the duration of the selected Interest Period, all of which shall be
specified in such manner as is necessary to comply with all limitations on Loans
outstanding hereunder.  Each Notice of Continuation shall be irrevocable by and
binding on the Borrower once given.  Promptly after receipt of a Notice of
Continuation, the Administrative Agent shall notify each Lender holding Loans of
the applicable Class of Loans of the proposed Continuation.  If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.10. or the Borrower’s failure to comply with any of
the terms of such Section.

 

Section 2.10.  Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists.  Each
Conversion of Base Rate Loans of the same Class into LIBOR Loans of the same
Class shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount.  Each such Notice of
Conversion shall be given not later than, in the case of a conversion of a Base
Rate Loan to a LIBOR Loan, 11:00 a.m. Central time 3 Business Days prior to the
date of such proposed Conversion, or in the case of a conversion of a LIBOR Loan
into a Base Rate Loan, 11:00 a.m. Central Time on the date of such propose
Conversion.  Promptly after receipt of a Notice of Conversion, the
Administrative Agent shall notify each Lender holding Loans of the applicable
Class of Loans of the proposed Conversion.  Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type and Class of
Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan.  Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given.

 

Section 2.11.  Notes.

 

(a)                               Notes.  If requested by any Revolving Lender,
the Revolving Loans made by such Revolving Lender shall, in addition to this
Agreement, also be evidenced by a Revolving Note, payable to the order of such
Revolving Lender in a principal amount equal to the amount of its Revolving
Commitment as originally in effect and otherwise duly completed.  The Swingline
Loans made by the Swingline Lender to the Borrower shall, in addition to this
Agreement, also be evidenced by a Swingline Note payable to the order of the
Swingline Lender.  If requested by any Term Loan Lender, the Term Loans made by
such Term Loan Lender shall, in addition to this Agreement, also be evidenced by
a Term Note, payable to the order of such Term Loan Lender in a principal amount
equal to the amount of its Term Loan and otherwise duly completed.

 

(b)                              Records.  The date, amount, interest rate,
Class, Type and duration of Interest Periods (if applicable) of each Loan made
by each Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by such Lender on its books and such
entries shall be binding on the Borrower absent manifest error; provided,
however, that (i) the failure of a Lender to make any such

 

- 42 -

--------------------------------------------------------------------------------


 

record shall not affect the obligations of the Borrower under any of the Loan
Documents and (ii) if there is a discrepancy between such records of a Lender
and the statements of accounts maintained by the Administrative Agent pursuant
to Section 3.8., in the absence of manifest error, the statements of account
maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.

 

(c)                               Lost, Stolen, Destroyed or Mutilated Notes. 
Upon receipt by the Borrower of (i) written notice from a Lender that a Note of
such Lender has been lost, stolen, destroyed or mutilated, and (ii)(A) in the
case of loss, theft or destruction, an unsecured agreement of indemnity from
such Lender in form reasonably satisfactory to the Borrower, or (B) in the case
of mutilation, upon surrender and cancellation of such Note, the Borrower shall
at its own expense execute and deliver to such Lender a new Note dated the date
of such lost, stolen, destroyed or mutilated Note.

 

Section 2.12.  Voluntary Reductions of Commitments.

 

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans) or the Term Loan Commitments at any time and from time to time
without penalty or premium upon not less than 3 Business Days prior written
notice to the Administrative Agent of each such termination or reduction, which
notice shall specify the Class of Commitments subject to such termination or
reduction, the effective date thereof and the amount of any such reduction
(which in the case of any partial reduction of Commitments shall not be less
than $10,000,000 and integral multiples of $5,000,000 in excess of that amount
in the aggregate) and shall be irrevocable once given and effective only upon
receipt by the Administrative Agent (“Prepayment Notice”); provided, however,
that such Prepayment Notice may be revoked or modified in connection with a
requested termination of the aggregate amount of all Commitments that is
contingent on the consummation of a refinancing, change of control event or
other capital transaction that does not close on the originally anticipated
closing date..  Promptly after receipt of a Prepayment Notice with respect to a
Class of Commitments, the Administrative Agent shall notify each Lender of such
Class of the proposed termination or reduction. Commitments, once reduced or
terminated pursuant to this Section, may not be increased or reinstated, except
in accordance with Section 2.16. If the Commitments of a Class are terminated or
reduced to zero, the Borrower shall pay all fees on the Commitments so reduced
or terminated that have accrued to the date of such reduction or termination to
the Administrative Agent for the account of the Lenders of the applicable Class,
including but not limited to any applicable compensation due to any Lender in
accordance with Section 4.4.

 

Section 2.13.  Extensions of Termination Dates.

 

(a)                               The Borrower shall have the right to extend
the Original Revolving Termination Date to the Extended Revolving Termination
Date. The Borrower may exercise such right only by executing and delivering to
the Administrative Agent at least 90 days but not more than 180 days prior to
the Original Revolving Termination Date, a written request for such extension (a
“Revolving Extension Request”). The Administrative Agent shall notify the
Revolving Lenders if it receives a Revolving Extension Request promptly upon
receipt thereof. Subject to satisfaction of the following conditions, the
Revolving Termination Date shall be extended to the Extended Revolving
Termination Date upon receipt by the Administrative Agent of the Revolving
Extension Request and payment of the fee referred to in the following clause
(ii): (i) immediately prior to such extension and immediately after giving
effect thereto, (x) no Default or Event of Default shall exist and (y) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all

 

- 43 -

--------------------------------------------------------------------------------


 

respects) on and as of the date of such extension with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall have been true
and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances permitted under the Loan Documents and (ii) the
Borrower shall have paid the Fees payable under Section 3.5.(d). At any time
prior to the effectiveness of any such extension, upon the Administrative
Agent’s request, the Borrower shall deliver to the Administrative Agent a
certificate from the chief executive officer, chief financial officer or senior
vice president of finance of the Parent certifying the matters referred to in
the immediately preceding clauses (i)(x) and (i)(y).

 

(b)                              The Borrower shall have the right to extend
(i) the Original Term Loan Maturity Date to the First Extended Term Loan
Maturity Date, which the Borrower may exercise by executing and delivering to
the Administrative Agent, at least 90 days but not more than 180 days prior to
the Original Term Loan Maturity Date, a written request for such extension (the
“First Extension Option”) and (ii) the First Extended Term Loan Maturity Date to
the Second Extended Term Loan Maturity Date, which the Borrower may exercise by
executing and delivering to the Administrative Agent, at least 90 days but not
more than 180 days prior to the First Extended Term Loan Maturity Date, a
written request for such extension (the “Second Extension Option”). The
Administrative Agent shall notify the Term Loan Lenders of any such request
promptly upon receipt thereof. Subject to satisfaction of the following
conditions, the Term Loan Maturity Date then in effect shall be extended to the
First Extended Term Loan Maturity Date or the Second Extended Term Loan
Maturity, as then applicable, upon receipt by the Administrative Agent of a
request for such extension and payment of the applicable fee referred to the
following clause (ii): (i) immediately prior to such extension and immediately
after giving effect thereto, (x) no Default or Event of Default shall exist and
(y) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances permitted under the Loan Documents and (ii) the Borrower shall
have paid the Fees payable under Section 3.5.(e). At any time prior to the
effectiveness of any such extension, upon the Administrative Agent’s request,
the Borrower shall deliver to the Administrative Agent a certificate from the
chief executive officer, chief financial officer or senior vice president of
finance of the Parent certifying the matters referred to in the immediately
preceding clauses (i)(x) and (i)(y).

 

Section 2.14.  Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

 

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for its benefit
and the benefit of the Lenders and the Issuing Banks, for deposit into the
Letter of Credit Collateral Account, an amount of money equal to the amount of
such excess.

 

- 44 -

--------------------------------------------------------------------------------


 

Section 2.15.  Amount Limitations.

 

(a)                               Notwithstanding any other term of this
Agreement or any other Loan Document, no Revolving Lender shall be required to
make a Revolving Loan, no Issuing Bank shall be required to issue a Letter of
Credit and no reduction of the Revolving Commitments pursuant to Section 2.12.
shall take effect, if immediately after the making of such Revolving Loan, the
issuance of such Letter of Credit or such reduction in the Revolving Commitments
the aggregate principal amount of all outstanding Revolving Loans and Swingline
Loans, together with the aggregate amount of all Letter of Credit Liabilities,
would exceed the aggregate amount of the Revolving Commitments at such time.

 

(b)                              Notwithstanding any other term of this
Agreement or any other Loan Document, no Term Loan Lender shall be required to
make a Term Loan if the amount of such Term Loan would exceed such Lender’s Term
Loan Commitment.

 

Section 2.16.  Increase in Revolving Commitments; Incremental Term Loans.

 

The Borrower shall have the right at any time and from time to time (a) during
the period beginning on the Effective Date to but excluding the Revolving
Termination Date to request increases in the aggregate amount of the Revolving
Commitments, (b) during the period from the date that the Term Loan Commitments
have been reduced to zero to but excluding the Term Loan Maturity Date, to
request the making of additional Term Loans having terms identical to the terms
of the Term Loans made pursuant to Section 2.2.(a) (“Additional Term Loans”) or
the making of Term Loans under a new tranche of term loans (“Additional Tranche
Term Loans”; together with the Additional Term Loans, the “Incremental Term
Loans”), in the case of each of clauses (a) and (b), by providing written notice
to the Administrative Agent, which notice shall be irrevocable once given;
provided, however, that after giving effect to any such increases of the
Revolving Commitments and the making of Incremental Term Loans, the aggregate
amount of the Revolving Commitments and the aggregate outstanding principal
balance of the Term Loans (including Term Loans made pursuant to
Section 2.2.(a) and Incremental Term Loans made pursuant to this Section) shall
not exceed $1,750,000,000 (less the amount of any reductions in the Revolving
Commitments and Term Loan Commitments and any prepayments of the Term Loans made
pursuant to Section 2.2.(a) and Incremental Term Loans made pursuant to this
Section). Each such increase in the Revolving Commitments or borrowing of
Incremental Term Loans must be an aggregate minimum amount of $50,000,000 and
integral multiples of $10,000,000 in excess thereof.  In the case of any
Class of Additional Tranche Term Loans, except for (1) the Applicable Margin and
any unused commitment fees, upfront fees, arranger fees, or other similar fees
applicable to such Class of Additional Tranche Term Loans, (2) the period
available and procedure for borrowing such Class of Additional Tranche Term
Loans, and (3) the Termination Date for such Class of Additional Tranche Term
Loans, the terms and conditions therefor shall be identical to the terms and
conditions applicable to the Term Loans made pursuant to Section 2.2.(a) and as
Additional Term Loans under this Section; provided that no Class of Additional
Tranche Term Loans shall have a Termination Date that is earlier than the Second
Extended Term Loan Maturity Date (or if any Class of Additional Tranche Term
Loans is outstanding, earlier than the Termination Date of any outstanding
Class of Additional Tranche Term Loans) or any scheduled amortization payments. 
The Administrative Agent, in consultation with the Borrower, shall manage all
aspects of the syndication of such increase in the Revolving Commitments and/or
the making of any Incremental Term Loans, including decisions as to the
selection of the existing Lenders and/or other banks, financial institutions and
other institutional lenders to be approached with respect to any such increase
in the Revolving Commitments or making of Incremental Term Loans and the
allocations of any increase in the Revolving Commitments or making of
Incremental Term Loans among such existing Lenders and/or other banks, financial
institutions and other institutional lenders. No Lender shall be obligated in
any way whatsoever to increase its Revolving Commitment, to provide a new
Revolving Commitment, or to make an Incremental Term Loan, and any new Lender
becoming a party to this

 

- 45 -

--------------------------------------------------------------------------------


 

Agreement in connection with any such requested increase of the Revolving
Commitments or making of Incremental Term Loans must be an Eligible Assignee. If
a new Revolving Lender becomes a party to this Agreement, or if any existing
Revolving Lender is increasing its Revolving Commitment, such Lender shall on
the date it becomes a Revolving Lender hereunder (or in the case of an existing
Revolving Lender, increases its Revolving Commitment) (and as a condition
thereto) purchase from the other Revolving Lenders its Revolving Commitment
Percentage (determined with respect to the Revolving Lenders’ respective
Revolving Commitments and after giving effect to the increase of Revolving
Commitments) of any outstanding Revolving Loans, by making available to the
Administrative Agent for the account of such other Revolving Lenders, in same
day funds, an amount equal to (A) the portion of the outstanding principal
amount of such Revolving Loans to be purchased by such Lender, plus (B) the
aggregate amount of payments previously made by the other Revolving Lenders
under Section 2.3.(j) that have not been repaid, plus (C) interest accrued and
unpaid to and as of such date on such portion of the outstanding principal
amount of such Revolving Loans. The Borrower shall pay to the Revolving Lenders
amounts payable, if any, to such Revolving Lenders under Section 4.4. as a
result of the prepayment of any such Revolving Loans. Effecting any increase of
the Revolving Commitments or making of Incremental Term Loans under this
Section is subject to the following conditions precedent: (x) no Default or
Event of Default shall be in existence on the effective date of such increase of
the Revolving Commitments or making of Incremental Term Loans, (y) the
representations and warranties made or deemed made by the Borrower or any other
Loan Party in any Loan Document to which such Loan Party is a party shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
effective date of any such increase in the Revolving Commitments or making of
Incremental Term Loans except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall have been true
and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances permitted hereunder, and (z) the Administrative
Agent shall have received each of the following, in form and substance
satisfactory to the Administrative Agent: (i) if not previously delivered to the
Administrative Agent, copies certified by the Secretary or Assistant Secretary
of (A) all corporate or other necessary action taken by the Parent and the
Borrower to authorize such increase of the Revolving Commitments or Incremental
Term Loans and (B) all corporate or other necessary action taken by each
Guarantor authorizing the guaranty of such increase of the Revolving Commitments
or Incremental Term Loans; (ii) unless the Administrative Agent has notified the
Borrower that it does not require delivery of such item, an opinion of counsel
to the Borrower, the Parent and the other Guarantors, and addressed to the
Administrative Agent and the Lenders covering such matters as reasonably
requested by the Administrative Agent; and (iii) in the case of a Lender that
has notified the Administrative Agent in writing that it wants to receive Notes,
(A) new Revolving Notes executed by the Borrower, payable to any such new
Revolving Lenders and replacement Revolving Notes executed by the Borrower,
payable to any such existing Revolving Lenders increasing their Revolving
Commitments, in the amount of such Revolving Lender’s Revolving Commitment at
the time of the effectiveness of the applicable increase in the aggregate amount
of the Revolving Commitments and/or (B) a new Term Note executed by the
Borrower, payable to any such new Term Loan Lenders making Additional Term Loans
or Additional Tranche Term Loans in the aggregate amount of such Term Loan
Lender’s Additional Term Loan or Additional Tranche Term Loan, and replacement
Term Notes executed by the Borrower payable to any such existing Term Loan
Lenders making Additional Term Loans in the aggregate outstanding principal
amount of such Term Loan Lender’s Term Loan at the time of the making of such
Additional Term Loans.  In connection with any increase in the aggregate amount
of the Revolving Commitments or the making of the Incremental Term Loans
pursuant to this Section 2.16., any Lender becoming a party hereto shall
(1) execute such documents and agreements as the Administrative Agent may
reasonably request and (2) in the case of any Lender that is organized under the
laws of a jurisdiction outside of the United States of America, provide to the

 

- 46 -

--------------------------------------------------------------------------------


 

Administrative Agent, its name, address, tax identification number and/or such
other information as shall be necessary for the Administrative Agent to comply
with “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act.

 

Section 2.17.  Funds Transfer Disbursements.

 

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

 

(a)                               Payments by Borrower.  Except to the extent
otherwise provided herein, all payments of principal, interest, Fees and other
amounts to be made by the Borrower under this Agreement, the Notes or any other
Loan Document shall be made in Dollars, in immediately available funds, without
setoff, deduction or counterclaim (excluding Taxes required to be withheld
pursuant to Section 3.10.), to the Administrative Agent at the Principal Office,
not later than 1:00 p.m. Central time on the date on which such payment shall
become due (each such payment made after such time on such due date to be deemed
to have been made on the next succeeding Business Day).  Subject to
Section 10.5., the Borrower shall, at the time of making each payment under this
Agreement or any other Loan Document, specify to the Administrative Agent the
amounts payable by the Borrower hereunder to which such payment is to be
applied.  Each payment received by the Administrative Agent for the account of a
Lender under this Agreement or any Note shall be paid to such Lender by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by such Lender to the Administrative Agent from time to
time, for the account of such Lender at the applicable Lending Office of such
Lender.  Each payment received by the Administrative Agent for the account of an
Issuing Bank under this Agreement shall be paid to the applicable Issuing Bank
by wire transfer of immediately available funds in accordance with the wiring
instructions provided by such Issuing Bank to the Administrative Agent from time
to time, for the account of such Issuing Bank.  In the event the Administrative
Agent fails to pay such amounts to such Lender or such Issuing Bank, as the case
may be, within one Business Day of receipt of such amounts, the Administrative
Agent shall pay interest on such amount until paid at a rate per annum equal to
the Federal Funds Rate from time to time in effect.  If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.

 

(b)                              Presumptions Regarding Payments by Borrower. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may (but shall not be
obligated to), in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as the case may be, the amount due.  In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the applicable Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent on demand that amount so distributed to such Lender or
such Issuing Bank, with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

- 47 -

--------------------------------------------------------------------------------


 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from
the Revolving Lenders, each payment of the fees under Sections  3.5.(b)(i), the
first sentence of 3.5.(c), and 3.5.(d) shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.12. shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them, provided that, subject to
Section 3.9., if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitments in effect at the time such Revolving
Loans were made, then such payment shall be applied to the Revolving Loans in
such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Revolving Lenders pro
rata in accordance with such respective Revolving Commitments; (c) the making of
Term Loans under Section 2.2.(a) shall be made from the Term Loan Lenders, and
each payment of the fees under Section 3.5.(b)(ii) shall be made for the account
of the Term Loan Lenders, in each case, pro rata according to the amounts of
their respective Term Loan Commitments; (d) each payment or prepayment of
principal of Term Loans (other than Additional Tranche Term Loans) and each
payment of fees under 3.5.(e) shall be made for the account of the Term Loan
Lenders pro rata in accordance with the respective unpaid principal amounts of
such Term Loans held by them and each termination or reduction of the amount of
the Term Loan Commitments under Section 2.12. shall be applied to the respective
Term Loan Commitments of the Term Loan Lenders, pro rata according to the
amounts of their respective Term Loan Commitments; (e) each payment or
prepayment of any Class of Additional Tranche Term Loans shall be made for the
account of the Term Loan Lenders holding such Class of Additional Tranche Term
Loans, pro rata in accordance with the respective unpaid principal amounts of
such Class of Additional Tranche Term Loans held by them, (f) each payment of
interest on Loans of a Class shall be made for the account of the Lenders of
such Class pro rata in accordance with the amounts of interest on such Loans of
such Class then due and payable to the respective Lenders of such Class; (g) the
Conversion and Continuation of Loans of a particular Type and Class (other than
Conversions provided for by Sections 4.1.(c) and 4.5.) shall be made pro rata
among the Lenders of such Class according to the amounts of their respective
Loans and the then current Interest Period for each Lender’s portion of each
such Loan of such Type and Class shall be coterminous; (h) the Revolving
Lenders’ participation in, and payment obligations in respect of, Swingline
Loans under Section 2.4., shall be in accordance with their respective Revolving
Commitment Percentages; and (i) the Revolving Lenders’ participation in, and
payment obligations in respect of, Letters of Credit under Section 2.3., shall
be in accordance with their respective Revolving Commitment Percentages.  All
payments of principal, interest, fees and other amounts in respect of the
Swingline Loans shall be for the account of the Swingline Lender only (except to
the extent any Lender shall have acquired a participating interest in any such
Swingline Loan pursuant to Section 2.4.(e), in which case such payments shall be
pro rata in accordance with such participating interests).

 

Section 3.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
of a Class made by it to the Borrower under this Agreement or shall obtain
payment on any other Obligation owing by the Borrower or any other Loan Party
through the exercise of any right of set-off, banker’s lien, counterclaim or
similar right or otherwise or through voluntary prepayments directly to a Lender
or other payments made by or on behalf of the Borrower or any other Loan Party
to a Lender not in accordance with the

 

- 48 -

--------------------------------------------------------------------------------


 

terms of this Agreement and such payment should be distributed to the Lenders of
the same Class in accordance with Section 3.2. or Section 10.5., as applicable,
such Lender shall promptly purchase from the other Lenders of such
Class participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans of such Class made by the other Lenders of such
Class or other Obligations owed to such other Lenders in such amounts, and make
such other adjustments from time to time as shall be equitable, to the end that
all the Lenders of such Class shall share the benefit of such payment (net of
any reasonable expenses which may actually be incurred by such Lender in
obtaining or preserving such benefit) in accordance with the requirements of
Section 3.2. or Section 10.5., as applicable.  To such end, all the Lenders of
such Class shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. The Borrower agrees that any Lender of such Class so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders of such Class may exercise all rights of set-off, banker’s
lien, counterclaim or similar rights with respect to such participation as fully
as if such Lender were a direct holder of Loans of such Class in the amount of
such participation. Nothing contained herein shall require any Lender to
exercise any such right or shall affect the right of any Lender to exercise and
retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.

 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.  Fees.

 

(a)                               Closing Fee.  On the Effective Date, the
Borrower agrees to pay to the Administrative Agent and each Lender all loan fees
as have been agreed to in writing by the Borrower and the Administrative Agent.

 

(b)                              Facility Fees.

 

(i)                                  During the period from the Effective Date
to but excluding the Revolving Termination Date, the Borrower agrees to pay to
the Administrative Agent for the account of the Revolving Lenders  an unused
facility fee (the “Revolving Unused Fee”) equal to the sum of the daily amount
(the “Unused Revolving Commitment Amount”) by which the aggregate amount of the
Revolving Commitments exceeds the aggregate outstanding principal balance of
Revolving Loans and Letter of Credit Liabilities set forth in the table below
multiplied by the corresponding per annum rate:

 

Unused Revolving Commitment Amount

Unused Fee
(percent per annum)

Greater than 50.0% of the aggregate amount of Revolving Commitments

0.35%

Less than or equal to 50.0% of the aggregate amount of Revolving Commitments

0.20%

 

Such Revolving Unused Fee shall be computed on a daily basis and payable
quarterly in arrears on the first day of each January, April, July and
October during the term of this Agreement and

 

- 49 -

--------------------------------------------------------------------------------


 

on the Revolving Termination Date or any earlier date of termination of the
Revolving Commitments or reduction of the Revolving Commitments to zero.  For
the avoidance of doubt, for purposes of calculating a Revolving Unused Fee, the
outstanding principal balance of Swingline Loans shall not be factored into the
computation.

 

(ii)                              During the period commencing on November 16,
2016 to but excluding the Term Loan Availability Termination Date, the Borrower
agrees to pay to the Administrative Agent for the account of the Term Loan
Lenders an unused facility fee (the “Term Unused Fee”) equal to (i) the sum of
the daily amount of the Term Loan Commitments multiplied by (ii) 0.35% per
annum.  Such Term Unused Fee shall be computed on a daily basis and payable in
arrears on the first day of January 2017 and on the Term Loan Availability
Termination Date or any earlier date of termination of the Term Loan Commitments
or reduction of the Term Loan Commitments to zero.

 

(c)                               Letter of Credit Fees.  The Borrower agrees to
pay to the Administrative Agent for the account of each Revolving Lender a
letter of credit fee at a rate per annum equal to the Applicable Margin for
Revolving Loans that are LIBOR Loans times the daily average Stated Amount of
each Letter of Credit for the period from and including the date of issuance of
such Letter of Credit (x) to and including the date such Letter of Credit
expires or is cancelled or terminated or (y) to but excluding the date such
Letter of Credit is drawn in full.  The fees provided for in this subsection
shall be nonrefundable and payable in arrears (i) quarterly on the first day of
January, April, July and October, (ii) on the Revolving Termination Date,
(iii) on the date the Revolving Commitments are terminated or reduced to zero
and (iv) thereafter from time to time on demand of the Administrative Agent. 
The Borrower shall pay directly to each Issuing Bank from time to time on demand
all commissions, charges, costs and expenses in the amounts customarily charged
or incurred by such Issuing Bank from time to time in like circumstances with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or any other transaction relating thereto.

 

(d)                              Revolving Credit Extension Fee.  If the
Revolving Termination Date is being extended in accordance with
Section 2.13.(a), the Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender a fee equal to three-twentieths of one percent
(0.15%) of the amount of such Revolving Lender’s Revolving Commitment so
extended (whether or not utilized).  Such fee shall be due and payable in full
on the effective date of such extension.

 

(e)                               Term Loan Extension Fee.  If the Term Loan
Maturity Date is being extended in accordance with Section 2.13.(b), the
Borrower shall pay to the Administrative Agent for the account of each Term Loan
Lender (other than any Term Loan Lender holding only Additional Tranche Term
Loans) (x) solely with respect to the First Extension Option, a fee equal to
three-twentieths of one percent (0.15%) of the outstanding principal amount of
Term Loans (other than Additional Tranche Term Loans) held by such Term Loan
Lender on the effective date of such extension, and (y) solely with respect to
the Second Extension Option, a fee equal to one-fourth of one percent (0.25%) of
the outstanding principal amount of Term Loans (other than Additional Tranche
Term Loans) held by such Term Loan Lender on the effective date of such
extension. The extension fees set forth in clauses (x) and (y) of the
immediately preceding sentence shall be due and payable in full on the effective
date of the applicable extension.

 

(f)                                Administrative and Other Fees.  The Borrower
agrees to pay (i) the administrative and other fees of the Administrative Agent
as provided in the Fee Letter and as may be otherwise agreed to in writing from
time to time by the Borrower and the Administrative Agent and (ii) the fees
payable to the Issuing Banks as provided in the Fee Letter.

 

- 50 -

--------------------------------------------------------------------------------


 

Section 3.6.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 

Section 3.7.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law. 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) and (a)(ii) and,
with respect to Swingline Loans, in Section 2.4.(c).  Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money.  All charges other than charges
for the use of money shall be fully earned and nonrefundable when due.

 

Section 3.8.  Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

Section 3.9.  Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)                               Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definitions of
Requisite Lenders and Requisite Class Lenders and in Section 12.6.

 

(b)                              Defaulting Lender Waterfall.  Any payment of
principal, interest, Fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article X. or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 12.3. shall be applied at
such time or times as may be determined

 

- 51 -

--------------------------------------------------------------------------------


 

by the Administrative Agent as follows: first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder; second,
to the payment on a pro rata basis of any amounts owing by such Defaulting
Lender to the Issuing Banks or the Swingline Lender hereunder; third, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Banks or the Swingline Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, any Issuing Bank or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans of any Class or amounts owing by such Defaulting
Lender under Section 2.3.(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article V. were satisfied or waived, such payment shall be applied solely to pay
the Loans of such Class of, and L/C Disbursements owed to, all Non-Defaulting
Lenders of the applicable Class on a pro rata basis prior to being applied to
the payment of any Loans of such Class, or L/C Disbursements owed to, such
Defaulting Lender until such time as all Loans of such Class and, as applicable,
funded and unfunded participations in Letter of Credit Liabilities and Swingline
Loans are held by the Revolving Lenders pro rata in accordance with their
respective Revolving Commitment Percentages (determined without giving effect to
the immediately following subsection (d)) and all Term Loans (if any) are held
by the Term Loan Lenders pro rata as if there had been no Defaulting Lenders
that are Term Loan Lenders.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this subsection shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(c)                               Certain Fees.

 

(i)                                  No Defaulting Lender shall be entitled to
receive any Fee payable under Section 3.5.(b) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(ii)                              Each Defaulting Lender that is a Revolving
Lender shall be entitled to receive the Fee payable under Section 3.5.(c) for
any period during which that Revolving Lender is a Defaulting Lender only to the
extent allocable to its Revolving Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to the
immediately following subsection (e).

 

(iii)                          With respect to any Fee not required to be paid
to any Defaulting Lender that is a Revolving Lender pursuant to the immediately
preceding clauses (i) or (ii), the Borrower shall

 

- 52 -

--------------------------------------------------------------------------------


 

(x) pay to each Non-Defaulting Lender that is a Revolving Lender that portion of
any such Fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Liabilities or Swingline
Loans that has been reallocated to such Non-Defaulting Lender pursuant to the
immediately following subsection (d), (y) pay to each Issuing Bank and Swingline
Lender, as applicable, the amount of any such Fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Bank’s or Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such Fee.

 

(d)                              Reallocation of Participations to Reduce
Fronting Exposure.  In the case of a Defaulting Lender that is a Revolving
Lender, all or any part of such Defaulting Lender’s participation in Letter of
Credit Liabilities and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders that are Revolving Lenders in accordance with their
respective Revolving Commitment Percentages (determined without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that (x) the
conditions set forth in Article V. are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  Subject to Section 12.17., no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Revolving Lender having become a Defaulting
Lender, including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(e)                               Cash Collateral, Repayment of Swingline Loans.

 

(i)                                  If the reallocation described in the
immediately preceding subsection (d) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in this subsection.

 

(ii)                              At any time that there shall exist a
Defaulting Lender that is a Revolving Lender, within 2 Business Days following
the written request of the Administrative Agent or the applicable Issuing Bank
(with a copy to the Administrative Agent), the Borrower shall Cash Collateralize
such Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to the immediately preceding subsection (d) and
any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the aggregate Fronting Exposure of such Issuing Bank with respect to
Letters of Credit issued by such Issuing Bank and outstanding at such time.

 

(iii)                          The Borrower, and to the extent provided by any
Defaulting Lender that is a Revolving Lender, such Defaulting Lender, hereby
grant to the Administrative Agent, for the benefit of the Issuing Banks, and
agree to maintain, a first priority security interest in all such Cash
Collateral as security for the obligations of Defaulting Lenders that are
Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, to be applied pursuant to the immediately following clause (iv). 
If at any time the Administrative Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
and the Issuing Banks as herein provided, or that the total amount of such Cash
Collateral is less than the aggregate Fronting Exposure of the Issuing Banks
with respect to Letters of Credit issued and outstanding at such time, the
Borrower will, promptly upon demand by the Administrative Agent,

 

- 53 -

--------------------------------------------------------------------------------


 

pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(iv)                          Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section in respect of
Letters of Credit shall be applied to the satisfaction of the obligation of a
Lender that is a Revolving Lender to fund participations in respect of Letter of
Credit Liabilities (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

(v)                              Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Banks’ Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this subsection following
(x) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Revolving Lender), or
(y) the determination by the Administrative Agent and the applicable Issuing
Bank that there exists excess Cash Collateral; provided that, subject to the
immediately preceding subsection (b), the Person providing Cash Collateral and
the applicable Issuing Bank may (but shall not be obligated to) agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

(f)                                Defaulting Lender Cure.  If the Borrower and
the Administrative Agent, and solely in the case of a Defaulting Lender that is
a Revolving Lender, the Swingline Lender and the Issuing Banks, agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which, in the case of a
Defaulting Lender that is a Revolving Lender, may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause, as applicable, (i) the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Revolving Lenders in accordance with their respective Revolving Commitment
Percentages (determined without giving effect to the immediately preceding
subsection (d)), and (ii) the Term Loans (if any) to be held by the Term Loan
Lenders pro rata as if there had been no Defaulting Lenders of such Class,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to Fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(g)                               New Swingline Loans/Letters of Credit.  So
long as any Revolving Lender is a Defaulting Lender, (i) the Swingline Lender
shall not be required to fund any Swingline Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swingline Loan and
(ii) no Issuing Bank shall be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

(h)                              Purchase of Defaulting Lender’s Commitment. 
During any period that a Lender is a Defaulting Lender, the Borrower may, by the
Borrower giving written notice thereof to the Administrative Agent, such
Defaulting Lender and the other Lenders, demand that such Defaulting

 

- 54 -

--------------------------------------------------------------------------------


 

Lender assign its Commitments and Loans to an Eligible Assignee subject to and
in accordance with the provisions of Section 12.5.(b).  No party hereto shall
have any obligation whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee.  In addition, any Lender who is not a Defaulting
Lender may, but shall not be obligated, in its sole discretion, to acquire the
face amount of all or a portion of such Defaulting Lender’s Commitments and
Loans via an assignment subject to and in accordance with the provisions of
Section 12.5.(b).  In connection with any such assignment, such Defaulting
Lender shall promptly execute all documents reasonably requested to effect such
assignment, including an appropriate Assignment and Assumption.  The exercise by
the Borrower of its rights under this Section shall be at the Borrower’s sole
cost and expense and at no cost or expense to the Administrative Agent or any of
the Lenders.

 

Section 3.10.  Taxes.

 

(a)                               Issuing Bank.  For purposes of this Section,
the term “Lender” includes each Issuing Bank and the term “Applicable Law”
includes FATCA.

 

(b)                              Payments Free of Taxes.  Any and all payments
by or on account of any obligation of the Borrower or any other Loan Party under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by Applicable Law.  If any Applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or other applicable Loan Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                               Payment of Other Taxes by the Borrower.  The
Borrower and the other Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(d)                              Indemnification by the Borrower.  The Borrower
and the other Loan Parties shall jointly and severally indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                               Indemnification by the Lenders.  Each Lender
shall severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower or another Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.5. relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant

 

- 55 -

--------------------------------------------------------------------------------


 

Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.

 

(f)                                Evidence of Payments.  As soon as practicable
after any payment of Taxes by the Borrower or any other Loan Party to a
Governmental Authority pursuant to this Section, the Borrower or such other Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(g)                               Status of Lenders.

 

(i)                                  Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in the immediately following clauses (ii)(A),
(ii)(B) and (ii)(D)) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                              Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

(A)                           any Lender that is a U.S. Person shall deliver to
the Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent), an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                            any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to

 

- 56 -

--------------------------------------------------------------------------------


 

payments of interest under any Loan Document, an electronic copy (or an original
if requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(II)                            an electronic copy (or an original if requested
by the Borrower or the Administrative Agent) of an executed IRS Form W-8ECI;

 

(III)                       in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit M-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

 

(IV)                      to the extent a Foreign Lender is not the beneficial
owner, an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit M-2 or Exhibit M-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit M-4 on behalf of each such
direct and indirect partner;

 

(C)                            any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of any other form prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                           if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or

 

- 57 -

--------------------------------------------------------------------------------


 

times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                              Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(i)                                  Survival.  Each party’s obligations under
this Section shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

ARTICLE IV. YIELD PROTECTION, ETC.

 

Section 4.1.  Additional Costs; Capital Adequacy.

 

(a)                               Capital Adequacy.  If any Lender determines
that any Regulatory Change affecting such Lender or any lending office of such
Lender or such Lender’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Regulatory Change (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from

 

- 58 -

--------------------------------------------------------------------------------


 

time to time the Borrower will pay, within 10 Business Days after written demand
by such Lender,  to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(b)                              Additional Costs.  In addition to, and not in
limitation of the immediately preceding subsection, the Borrower shall promptly
pay to the Administrative Agent for the account of a Lender from time to time
such amounts as such Lender may determine to be necessary to compensate such
Lender for any costs incurred by such Lender that it reasonably determines are
attributable to its making or maintaining of any LIBOR Loans or its obligation
to make any LIBOR Loans hereunder, any reduction in any amount receivable by
such Lender under this Agreement or any of the other Loan Documents in respect
of any of such LIBOR Loans or such obligation or the maintenance by such Lender
of capital in respect of its LIBOR Loans or its Commitments (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that:

 

(i)                                  changes the basis of taxation of any
amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or its Commitments (other than
Indemnified Taxes, Taxes described in clauses (b) through (d) of the definition
of Excluded Taxes and Connection Income Taxes);

 

(ii)                              imposes or modifies any reserve, special
deposit, compulsory loan, insurance charge or similar requirements (other than
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on LIBOR Loans is determined to the extent utilized when
determining LIBOR for such Loans) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, or other credit
extended by, or any other acquisition of funds by such Lender (or its parent
corporation), or any commitment of such Lender (including, without limitation,
the Commitments of such Lender hereunder); or

 

(iii)                          imposes on any Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or the Loans made by such Lender.

 

(c)                               Lender’s Suspension of LIBOR Loans.  Without
limiting the effect of the provisions of the immediately preceding subsections
(a) and (b), if by reason of any Regulatory Change, any Lender either (i) incurs
Additional Costs based on or measured by the excess above a specified level of
the amount of a category of deposits or other liabilities of such Lender that
includes deposits by reference to which the interest rate on LIBOR Loans is
determined as provided in this Agreement or a category of extensions of credit
or other assets of such Lender that includes LIBOR Loans or (ii) becomes subject
to restrictions on the amount of such a category of liabilities or assets that
it may hold, then, if such Lender so elects by notice to the Borrower (with a
copy to the Administrative Agent), the obligation of such Lender to make or
Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be suspended
until such Regulatory Change ceases to be in effect (in which case the
provisions of Section 4.5. shall apply).

 

(d)                              Additional Costs in Respect of Letters of
Credit.  Without limiting the obligations of the Borrower under the preceding
subsections of this Section (but without duplication), if as a result of any
Regulatory Change or any risk-based capital guideline or other requirement
heretofore or hereafter issued by any Governmental Authority there shall be
imposed, modified or deemed applicable any Tax (other than Indemnified Taxes,
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and Connection Income Taxes), reserve, special deposit, capital adequacy or
similar requirement against or with respect to or measured by reference to
Letters of Credit and the result shall be to increase the cost to an Issuing
Bank of issuing (or any Lender of purchasing participations in) or maintaining
its obligation

 

- 59 -

--------------------------------------------------------------------------------


 

hereunder to issue (or purchase participations in) any Letter of Credit or
reduce any amount receivable by an Issuing Bank or any Lender hereunder in
respect of any Letter of Credit, then, upon demand by the applicable Issuing
Bank or such Lender, the Borrower shall pay immediately to the applicable
Issuing Bank or, in the case of such Lender, to the Administrative Agent for the
account of such Lender, from time to time as specified by the applicable Issuing
Bank or such Lender, such additional amounts as shall be sufficient to
compensate such Issuing Bank or such Lender for such increased costs or
reductions in amount.

 

(e)                               Notification and Determination of Additional
Costs.  Each of the Administrative Agent, each Issuing Bank and each Lender, as
the case may be, agrees to notify the Borrower (and in the case of an Issuing
Bank and or a Lender, to notify the Administrative Agent) of any event occurring
after the Agreement Date entitling the Administrative Agent, such Issuing Bank
or such Lender to compensation under any of the preceding subsections of this
Section as promptly as practicable; provided, however, that the failure of the
Administrative Agent, any Issuing Bank or any Lender to give such notice shall
not release the Borrower from any of its obligations hereunder; provided,
further, that the Administrative Agent, any Issuing Bank or a Lender, as the
case may be, shall not be entitled to submit a claim for compensation based upon
a Regulatory Change described in the last sentence of the definition of the term
“Regulatory Change” unless such Person shall have determined that the making of
such claim is consistent with its general practices under similar circumstances
in respect of similarly situated borrowers with credit agreements entitling it
to make such claims (it being agreed that no such Person shall be required to
disclose any confidential or proprietary information in connection with such
determination or the making of such claim).  The Administrative Agent, each
Issuing Bank and each Lender, as the case may be, agrees to furnish to the
Borrower (and in the case of an Issuing Bank or a Lender to the Administrative
Agent as well) a certificate setting forth the basis and amount of each request
for compensation under this Section.  Determinations by the Administrative
Agent, such Issuing Bank or such Lender, as the case may be, of the effect of
any Regulatory Change shall be conclusive and binding for all purposes, absent
manifest error.  The Borrower shall pay the Administrative Agent, such Issuing
Bank and or any such Lender, as the case may be, the amount shown as due on any
such certificate within 10 Business Days after receipt thereof.  Failure or
delay on the part of the Administrative Agent, any Issuing Bank or any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
the Administrative Agent’s, such Issuing Bank’s or such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate the Administrative Agent, such Issuing Bank or any such Lender
pursuant to this Section for any Additional Costs suffered more than six months
prior to the date that the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, notifies the Borrower of the Regulatory Change
giving rise to such Additional Costs, and of the Administrative Agent’s, such
Issuing Bank’s or such Lender’s intention to claim compensation therefor (except
that, if the Regulatory Change giving rise to such Additional Costs is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

Section 4.2.  Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(a)                               the Administrative Agent shall determine
(which determination shall be conclusive) that reasonable and adequate means do
not exist for the ascertaining LIBOR for such Interest Period;

 

(b)                              the Administrative Agent reasonably determines
(which determination shall be conclusive) that quotations of interest rates for
the relevant deposits referred to in the definition of

 

- 60 -

--------------------------------------------------------------------------------


 

LIBOR are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for LIBOR Loans as
provided herein; or

 

(c)                               the Administrative Agent reasonably determines
(which determination shall be conclusive absent manifest error) that the
relevant rates of interest referred to in the definition of LIBOR upon the basis
of which the rate of interest for LIBOR Loans for such Interest Period is to be
determined are not likely to adequately cover the cost to any Lender of making
or maintaining LIBOR Loans for such Interest Period.

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

 

Section 4.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 4.5. shall be applicable).

 

Section 4.4.  Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

 

(a)                               any payment or prepayment (whether mandatory
or optional) of a LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender
for any reason (including, without limitation, acceleration) on a date other
than the last day of the Interest Period for such Loan; or

 

(b)                              any failure by the Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Section 5.2. to be satisfied) to borrow a LIBOR Loan from
such Lender on the date for such borrowing, or to Convert a Base Rate Loan into
a LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion
or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, an amount equal to the then present value of (i) the amount of
interest that would have accrued on such LIBOR Loan for the remainder of the
Interest Period at the rate applicable to such LIBOR Loan, less (ii) the amount
of interest that would accrue on the same LIBOR Loan for the same period if
LIBOR were set on the date on which such LIBOR Loan was repaid, prepaid or
Converted or the date on which the Borrower failed to borrow, Convert or
Continue such LIBOR Loan, as applicable, calculating present value by using as a
discount rate LIBOR quoted on such date.  Upon the Borrower’s request, the
Administrative Agent shall provide the Borrower with a statement setting forth
the basis for requesting such compensation and the

 

- 61 -

--------------------------------------------------------------------------------


 

method for determining the amount thereof.  Any such statement shall be
conclusive absent manifest error.

 

Section 4.5.  Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 4.1., Section 4.2.
or Section 4.3. that gave rise to such Conversion no longer exist:

 

(a)                               to the extent that such Lender’s LIBOR Loans
have been so Converted, all payments and prepayments of principal that would
otherwise be applied to such Lender’s LIBOR Loans shall be applied instead to
its Base Rate Loans; and

 

(b)                              all Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1.(c), 4.2. or 4.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

 

Section 4.6.  Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 4.1.(c) or 4.3. but the obligation
of the Requisite Lenders shall not have been suspended under such Sections or
(c) a Lender is a Non-Consenting Lender, then, so long as there does not then
exist any Default or Event of Default, the Borrower may demand that such Lender
(the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign its Commitment to an Eligible Assignee subject to and in
accordance with the provisions of Section 12.5.(b) for a purchase price equal to
(x) the aggregate principal balance of all Loans then owing to the Affected
Lender, plus (y) the aggregate amount of payments previously made by the
Affected Lender under Section 2.3.(j) that have not been repaid, plus (z) any
accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee.  Each of the Administrative Agent and the
Affected Lender shall reasonably cooperate in effectuating the replacement of
such Affected Lender under this Section and the Affected Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an

 

- 62 -

--------------------------------------------------------------------------------


 

appropriate Assignment and Assumption, but at no time shall the Administrative
Agent, such Affected Lender, any other Lender or any Titled Agent be obligated
in any way whatsoever to initiate any such replacement or to assist in finding
an Eligible Assignee.  The exercise by the Borrower of its rights under this
Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders.  The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10., 4.1. or 4.4.) with respect to any period up to the date of
replacement.

 

Section 4.7.  Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

Section 4.8.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

ARTICLE V. CONDITIONS PRECEDENT

 

Section 5.1.  Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

 

(a)                               The Administrative Agent shall have received
each of the following, in form and substance satisfactory to the Administrative
Agent:

 

(i)                                  counterparts of this Agreement executed by
each of the parties hereto;

 

(ii)                              Revolving Notes and Term Notes executed by the
Borrower, payable to each requesting Lender and complying with the terms of
Section 2.11.(a) and the Swingline Note executed by the Borrower;

 

(iii)                          the Guaranty executed by each of the Guarantors
initially to be a party thereto;

 

(iv)                          the Pledge Agreement executed by each of the
Pledgors initially to be a party thereto;

 

- 63 -

--------------------------------------------------------------------------------


 

(v)                              an opinion of Hogan Lovells US LLP, counsel to
the Borrower and the other Loan Parties, addressed to the Administrative Agent
and the Lenders and covering the matters reasonably requested by the
Administrative Agent;

 

(vi)                          the certificate or articles of incorporation or
formation, articles of organization, certificate of limited partnership,
declaration of trust or other comparable organizational instrument (if any) of
each Loan Party certified as of a recent date by the Secretary of State of the
state of formation of such Loan Party;

 

(vii)                      a certificate of good standing (or certificate of
similar meaning) with respect to each Loan Party issued as of a recent date by
the Secretary of State of the state of formation of each such Loan Party and
certificates of qualification to transact business or other comparable
certificates issued as of a recent date by each Secretary of State (and any
state department of taxation, as applicable) of each state in which such Loan
Party is required to be so qualified and where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

 

(viii)                  a certificate of incumbency signed by the Secretary or
Assistant Secretary (or other individual performing similar functions) of each
Loan Party with respect to each of the officers of such Loan Party authorized to
execute and deliver the Loan Documents to which such Loan Party is a party, and
in the case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;

 

(ix)                          copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
of (A) the by-laws of such Loan Party, if a corporation, the operating
agreement, if a limited liability company, the partnership agreement, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity and (B) all corporate, partnership, member or other
necessary action taken by such Loan Party to authorize the execution, delivery
and performance of the Loan Documents to which it is a party;

 

(x)                              a Compliance Certificate calculated on a pro
forma basis for the Parent’s fiscal quarter ended June 30, 2016;

 

(xi)                          Each document (including, without limitation, any
UCC financing statement) and all actions required by any Loan Document or under
Applicable Law or reasonably deemed necessary or appropriate by the
Administrative Agent to be entered into, filed, registered or recorded or taken,
in order to create in favor of the Administrative Agent, for the benefit of the
Lender Parties, a perfected first-priority Lien in the Collateral as of the
Effective Date, shall have been entered into, filed, registered, recorded, taken
or shall have been delivered to the Administrative Agent and be in proper form
for filing, registration or recordation, as appropriate;

 

(xii)                      a Disbursement Instruction Agreement effective as of
the Agreement Date;

 

(xiii)                  evidence that all indebtedness, liabilities or
obligations owing by the Loan Parties under the Master Loan and Security
Agreement dated as of March 7, 2013, among J.P. Morgan Chase Bank, N.A. and
Wells Fargo, as lenders, and the subsidiaries of the Parent identified therein,
as borrowers, as amended, supplemented or otherwise modified, shall have been
paid in full and all Liens securing such indebtedness, liabilities or other
obligations have been released;

 

- 64 -

--------------------------------------------------------------------------------


 

(xiv)                  UCC, tax and lien search reports with respect to each
Pledgor in all reasonably necessary or appropriate jurisdictions indicating that
there are no Liens of record on the Collateral other than Permitted Liens of the
types described in clauses (a) and (f) of the definition of such term (other
than Liens to be released simultaneously on the Effective Date as contemplated
by clause (xiii) above);

 

(xv)                      the Fee Letter;

 

(xvi)                  evidence that the Fees, if any, then due and payable
under Section 3.5., together with, to the extent a reasonably detailed invoice
thereof has been presented to the Borrower prior to the Effective Date, all
other reasonable and documented out-of-pocket fees, expenses and reimbursement
amounts due and payable to the Administrative Agent and any of the Lenders,
including without limitation, the reasonable and documented out-of-pocket fees
and expenses of counsel to the Administrative Agent, have been paid; and

 

(xvii)              such other documents, agreements and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request;

 

(b)                              there shall not have occurred or become known
to the Administrative Agent or any of the Lenders any event, condition,
situation or status since the date of the information contained in the financial
and business projections, budgets, pro forma data and forecasts concerning the
Parent, the Borrower and their respective Subsidiaries delivered to the
Administrative Agent and the Lenders prior to the Agreement Date that has had or
could reasonably be expected to have a Material Adverse Effect;

 

(c)                               no litigation, action, suit, investigation or
other arbitral, administrative or judicial proceeding shall be pending or
threatened in writing which could reasonably be expected to (A) result in a
Material Adverse Effect or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect, the ability of the
Borrower, any other Loan Party or the Parent to fulfill its obligations under
the Loan Documents to which it is a party;

 

(d)                              the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries shall have received all approvals, consents
and waivers, and shall have made or given all necessary filings and notices as
shall be required to consummate the transactions contemplated hereby without the
occurrence of any default under, conflict with or violation of (A) any
Applicable Law or (B) any agreement, document or instrument to which any Loan
Party is a party or by which any of them or their respective properties is
bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which could not reasonably be likely to (A) have a
Material Adverse Effect, or (B) restrain or enjoin or impose materially
burdensome conditions on, or otherwise materially and adversely affect the
ability of the Borrower or any other Loan Party to fulfill its obligations under
the Loan Documents to which it is a party; and

 

(e)                               the Borrower and each other Loan Party shall
have provided all information requested by the Administrative Agent and each
Lender in order to comply with applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.

 

Section 5.2.  Conditions Precedent to All Loans and Letters of Credit.

 

In addition to satisfaction or waiver of the conditions precedent contained in
Section 5.1., the obligations of (i) Lenders to make any Loans and (ii) an
Issuing Bank to issue Letters of Credit are each subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or date of issuance of such Letter of Credit
or would exist immediately

 

- 65 -

--------------------------------------------------------------------------------


 

after giving effect thereto, and no violation of the limits described in
Section 2.15. would occur after giving effect thereto; (b) the representations
and warranties made or deemed made by the Parent, the Borrower and each other
Loan Party in the Loan Documents to which any of them is a party, shall be true
and correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of the date of the making
of such Loan or date of issuance of such Letter of Credit with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances permitted hereunder and (c) in the case of the
borrowing of Revolving Loans, the Administrative Agent shall have received a
timely Notice of Revolving Borrowing, in the case of the borrowing of Term
Loans, the Administrative Agent shall have received a timely Notice of Term Loan
Borrowing, in the case of a Swingline Loan, the Swingline Lender shall have
received a timely Notice of Swingline Borrowing, and in the case of the issuance
of a Letter of Credit the applicable Issuing Bank and the Administrative Agent
shall have received a timely request for the issuance of such Letter of Credit. 
Each Credit Event shall constitute a certification by the Borrower to the effect
set forth in the preceding sentence (both as of the date of the giving of notice
relating to such Credit Event and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Credit Event, as of the date of
the occurrence of such Credit Event).  In addition, the Borrower shall be deemed
to have represented to the Administrative Agent and the Lenders at the time any
Loan is made or any Letter of Credit is issued that all conditions to the making
of such Loan or issuing of such Letter of Credit contained in this Article V.
have been satisfied.  Unless set forth in writing to the contrary, the making of
its initial Loan by a Lender shall constitute a certification by such Lender to
the Administrative Agent for the benefit of the Administrative Agent and the
Lenders that the conditions precedent for initial Loans set forth in
Sections 5.1. and 5.2. that have not previously been waived by the Lenders in
accordance with the terms of this Agreement have been satisfied.

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of each Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, each Issuing Bank and each Lender as follows:

 

(a)                               Organization; Power; Qualification.  Each of
the Parent, the Borrower, the other Loan Parties and the other Subsidiaries is a
corporation, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect.

 

(b)                              Ownership Structure.  Part I of
Schedule 6.1.(b) is, as of the Agreement Date, a complete and correct list of
all Subsidiaries of the Parent setting forth for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding any
Equity Interest in such Subsidiary, (iii) the nature of the Equity Interests
held by each such Person and (iv) the percentage of ownership of

 

- 66 -

--------------------------------------------------------------------------------


 

such Subsidiary represented by such Equity Interests.  As of the Agreement Date,
except as disclosed in such Schedule, (A) each of the Parent and its
Subsidiaries owns, free and clear of all Liens (other than Permitted Liens of
the types described in clauses (a) and (f) of the definition of the term
“Permitted Liens”), and has the unencumbered right to vote, all outstanding
Equity Interests in each Person shown to be held by it on such Schedule, (B) all
of the issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (C) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person.  As of the Agreement Date, Part II of Schedule 6.1.(b) correctly
sets forth all Unconsolidated Affiliates of the Parent, including the correct
legal name of such Person, the type of legal entity which each such Person is,
and all Equity Interests in such Person held directly or indirectly by the
Parent.

 

(c)                               Authorization of Loan Documents and
Borrowings.  The Borrower has the right and power, and has taken all necessary
action to authorize it, to borrow and obtain other extensions of credit
hereunder.  The Parent, the Borrower and each other Loan Party has the right and
power, and has taken all necessary action to authorize it, to execute, deliver
and perform each of the Loan Documents to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated hereby
and thereby.  The Loan Documents to which the Parent, the Borrower or any other
Loan Party is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.

 

(d)                              Compliance of Loan Documents with Laws.  The
execution, delivery and performance of this Agreement and the other Loan
Documents to which any Loan Party is a party in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both:  (i) require
any Governmental Approval (other than any required filing with the SEC or
filings or recordations required in connection with the perfection of any of the
Collateral) or violate any Applicable Law (including all Environmental Laws)
relating to the Borrower or any other Loan Party; (ii) conflict with, result in
a breach of or constitute a default under the organizational documents of any
Loan Party, or any indenture, agreement or other instrument to which the Parent,
the Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the other Lender Parties.

 

(e)                               Compliance with Law; Governmental Approvals. 
Each of the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries is in compliance with each Governmental Approval and all other
Applicable Laws relating to it except for noncompliances which, and Governmental
Approvals the failure to possess which, could not, individually or in the
aggregate, reasonably be expected to cause a Default or Event of Default or have
a Material Adverse Effect.

 

(f)                                Title to Properties.  Schedule 6.1.(f) is, as
of the Agreement Date, a complete and correct listing of all real estate assets
of the Parent, the Borrower, each other Loan Party and each other Subsidiary,
setting forth, for each such Property, whether such Property is an Eligible
Property as of the Agreement Date.  Each of the Parent, the Borrower, each other
Loan Party and each other Subsidiary has good, marketable and legal title to, or
a valid leasehold interest in, its respective material assets.

 

- 67 -

--------------------------------------------------------------------------------


 

(g)                               Existing Indebtedness.  Schedule 6.1.(g) is,
as of the Agreement Date, a complete and correct listing of all Indebtedness for
borrowed money (including all Guarantees) with an outstanding principal amount
of $5,000,000 or more (other than the Indebtedness in respect of the Loan
Documents)  of each of the Parent, the Borrower, the other Loan Parties and the
other Subsidiaries (such Indebtedness, the “Scheduled Indebtedness”), and if
such Indebtedness is secured by any Lien, a general description of all of the
property subject to such Lien.  As of the Agreement Date, the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries have performed and
are in compliance with all of the material terms of such Scheduled Indebtedness
and all instruments and agreements relating thereto, and, as of the Agreement
Date, no default or event of default, or event or condition which with the
giving of notice, the lapse of time, or both, would constitute a default or
event of default, exists with respect to any such Scheduled Indebtedness.

 

(h)                              Material Contracts.  As of the Agreement Date,
(i) each of the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries that is party to any Material Contract has performed and is in
compliance with all material terms of such Material Contract, and (ii) no event
of condition exists which would permit any counterparty to any Material Contract
to terminate such Material Contract.

 

(i)                                  Litigation.  Except as set forth on
Schedule 6.1.(i), there are no actions, suits or proceedings pending (or, to the
knowledge of any Responsible Officer or any Loan Party, are there any actions,
suits or proceedings threatened in writing, nor is there any basis therefor)
against or in any other way relating adversely to or affecting the Parent, the
Borrower, any other Loan Party, any other Subsidiary or any of their respective
property in any court or before any arbitrator of any kind or before or by any
other Governmental Authority which, (i) could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Document.  There are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to, any Loan Party or any other Subsidiary which could reasonably be expected to
have a Material Adverse Effect.

 

(j)                                  Taxes.  All federal, state and other
material tax returns of the Parent, the Borrower, each other Loan Party and each
other Subsidiary required by Applicable Law to be filed have been duly filed,
and all federal, state and other material taxes, assessments and other
governmental charges or levies upon, each Loan Party, each other Subsidiary and
their respective properties, income, profits and assets which are due and
payable have been paid, except any such nonpayment or non-filing which is at the
time permitted under Section 7.6.  As of the Agreement Date, no Loan Party (or
any of its Subsidiaries) has been notified that any of its United States income
tax returns are under audit.  All charges, accruals and reserves on the books of
the Parent, the Borrower, the other Loan Parties and the other Subsidiaries in
respect of any taxes or other governmental charges are in accordance with GAAP.

 

(k)                              Financial Statements.  The Parent has furnished
to each Lender copies of (i) the audited consolidated balance sheet of the
Parent and its consolidated Subsidiaries for the fiscal years ended December 31,
2014 and December 31, 2015, and the related audited consolidated statements of
operations, shareholders’ equity and cash flow for the fiscal years ended on
such dates, with the opinion thereon of BDO USA, LLP, and (ii) the unaudited
consolidated balance sheet of the Parent and its consolidated Subsidiaries for
two fiscal quarter period ended June 30, 2016, and the related unaudited
consolidated statements of operations, shareholders’ equity and cash flow of the
Parent and its consolidated Subsidiaries for the two fiscal quarter period ended
on such date.  Such financial statements (including in each case related
schedules and notes) are complete and correct in all material respects and
present fairly in all material respects, in accordance with GAAP consistently
applied throughout the periods involved, the consolidated financial position of
the Parent and its consolidated Subsidiaries as at their respective dates and
the results of operations and the cash flow for such periods (subject, as to

 

- 68 -

--------------------------------------------------------------------------------


 

interim statements, to changes resulting from normal year-end audit adjustments
and the absence of footnotes).  Neither the Parent nor any of its Subsidiaries
has on the Agreement Date any material contingent liabilities, liabilities,
liabilities for taxes, unusual or long-term commitments or unrealized or forward
anticipated losses from any unfavorable commitments that would be required to be
set forth in its financial statements or notes thereto, except as referred to or
reflected or provided for in said financial statements.

 

(l)                                  No Material Adverse Change.  Since
December 31, 2015, there has been no event, change, circumstance or occurrence
that could reasonably be expected to have a Material Adverse Effect.  Each of
the Parent and the Borrower is Solvent, and the Parent, the Borrower,  the other
Loan Parties and the other Subsidiaries, taken as a whole, are Solvent.

 

(m)                          ERISA.

 

(i)                                  Except as could not reasonably be expected
to have a Material Adverse Effect, each Benefit Arrangement is in compliance
with the applicable provisions of ERISA, the Internal Revenue Code and other
Applicable Laws in all material respects.  Each Qualified Plan and each Plan has
received a favorable determination from the Internal Revenue Service, or has
timely filed for a favorable determination letter from the Internal Revenue
Service or is maintained under a prototype plan and may rely upon a favorable
opinion letter issued by the Internal Revenue Service with respect to such
prototype plan.  To the best knowledge of the Borrower, nothing has occurred
which would cause the loss of its reliance on each Qualified Plan’s and each
Plan’s favorable determination letter or opinion letter.

 

(ii)                              With respect to any Benefit Arrangement that
is a retiree welfare benefit arrangement, all amounts have been accrued on the
applicable ERISA Group’s financial statements in accordance with FASB ASC 715. 
The “benefit obligation” of all Plans does not exceed the “fair market value of
plan assets” for such Plans by more than $10,000,000 all as determined by and
with such terms defined in accordance with FASB ASC 715.

 

(iii)                          Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) no
ERISA Event has occurred or is expected to occur; (ii) there are no pending, or
to the knowledge of any Responsible Officer of the Parent or the Borrower,
threatened, claims, actions or lawsuits or other action by any Governmental
Authority, plan participant or beneficiary with respect to a Benefit
Arrangement; (iii) there are no violations of the fiduciary responsibility
rules with respect to any Benefit Arrangement; and (iv) no member of the ERISA
Group has engaged in a non-exempt “prohibited transaction,” as defined in
Section 406 of ERISA and Section 4975 of the Internal Revenue Code, in
connection with any Plan, that would subject any member of the ERISA Group to a
tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

 

(n)                              Absence of Default.  None of the Loan Parties
or any of the other Subsidiaries is in default under its certificate or articles
of incorporation or formation, bylaws, partnership agreement or other similar
organizational documents, and no event has occurred, which has not been
remedied, cured or waived:  (i) which constitutes a Default or an Event of
Default; or (ii) which constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by
any Loan Party or any other Subsidiary under any agreement (other than this
Agreement) or judgment, decree or order to which any such Person is a party or
by which any such Person or any of its respective properties may be bound where
such default or event of default could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

- 69 -

--------------------------------------------------------------------------------


 

(o)                              Environmental Laws.  In the ordinary course of
business and from time to time each of the Parent, the Borrower, each other Loan
Party and each other Subsidiary conducts reviews of the effect of Environmental
Laws on its respective business, operations and properties, including without
limitation, its respective Properties, in the course of which the Parent, the
Borrower, such other Loan Party or such other Subsidiary identifies and
evaluates associated actual and potential liabilities and costs (including,
without limitation, determining whether any capital or operating expenditures
are required for clean-up or closure of properties presently or previously
owned, determining whether any capital or operating expenditures are required to
achieve or maintain compliance in all material respects with Environmental Laws
or required as a condition of any Governmental Approval, any contract, or any
related constraints on operating activities, determining whether any costs or
liabilities exist in connection with on-site or off-site treatment, storage,
handling and disposal of wastes or Hazardous Materials, and determining whether
any actual or potential liabilities to third parties, including employees, and
any related costs and expenses exist).  Each of the Parent, the Borrower, each
other Loan Party and the other Subsidiary: (i) is in compliance with all
Environmental Laws applicable to its business, operations and the Properties,
(ii) has obtained all Governmental Approvals which are required under
Environmental Laws, and each such Governmental Approval is in full force and
effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (i) through (iii) the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect.  Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, no Loan Party has any knowledge of, or has received notice of,
any past, present, or pending releases, events, conditions, circumstances,
activities, practices, incidents, facts, occurrences, actions, or plans that,
with respect to any Loan Party or any other Subsidiary, their respective
businesses, operations or with respect to the Properties, may:  (x) cause or
contribute to an actual or alleged violation of or noncompliance with
Environmental Laws, (y) cause or contribute to any other potential common-law or
legal claim or other liability, or (z) cause any of the Properties to become
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law or require the filing or recording of any notice,
approval or disclosure document under any Environmental Law and, with respect to
the immediately preceding clauses (x) through (z) is based on or related to the
on-site or off-site manufacture, generation, processing, distribution, use,
treatment, storage, disposal, transport, removal, clean up or handling, or the
emission, discharge, release or threatened release of any wastes or Hazardous
Material, or any other requirement under Environmental Law.  There is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, mandate, order, lien, request, investigation, or proceeding
pending or, to the Parent’s or the Borrower’s knowledge after due inquiry,
threatened, against the Parent, the Borrower, any other Loan Party or any other
Subsidiary relating in any way to Environmental Laws which, reasonably could be
expected to have a Material Adverse Effect.  None of the Properties is listed on
or proposed for listing on the National Priority List promulgated pursuant to
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
and its implementing regulations, or any state or local priority list
promulgated pursuant to any analogous state or local law.  To the Parent’s or
the Borrower’s knowledge, no Hazardous Materials generated at or transported
from the Properties are or have been transported to, or disposed of at, any
location that is listed or proposed for listing on the National Priority List or
any analogous state or local priority list, or any other location that is or has
been the subject of a clean-up, removal or remedial action pursuant to any
Environmental Law, except to the extent that such transportation or disposal
could not reasonably be expected to have a Material Adverse Effect.

 

(p)                              Investment Company.  None of the Parent, the
Borrower, any other Loan Party or any other Subsidiary is (i) an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, or (ii) subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or obtain other extensions of credit or to consummate the transactions
contemplated by this Agreement or to perform its obligations under any Loan
Document to which it is a party.

 

- 70 -

--------------------------------------------------------------------------------


 

(q)                              Margin Stock.  None of the Parent, the
Borrower, any other Loan Party or any other Subsidiary is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System.

 

(r)                                 Affiliate Transactions.  Except as permitted
by Section 9.8. or as otherwise set forth on Schedule 6.1.(r), none of the
Parent, the Borrower, any other Loan Party or any other Subsidiary is a party to
or bound by any agreement or arrangement with any Affiliate.

 

(s)                                Intellectual Property.  Each of the Loan
Parties and each other Subsidiary owns or has the right to use, under valid
license agreements or otherwise, all patents, licenses, franchises, trademarks,
trademark rights, service marks, service mark rights, trade names, trade name
rights, trade secrets and copyrights (collectively, “Intellectual Property”)
used in the conduct of its businesses, without known conflict with any patent,
license, franchise, trademark, trademark right, service mark, service mark
right, trade secret, trade name, copyright, or other proprietary right of any
other Person, except where the failure to own or have the right to use such
Intellectual Property, or such conflict with the proprietary right of any other
Person, could not reasonably be expected to have a Material Adverse Effect.  All
Intellectual Property is fully protected and/or duly and properly registered,
filed or issued in the appropriate office and jurisdictions for such
registrations, filing or issuances, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.  Except a claim that
could not reasonably be expected to have a Material Adverse Effect, no claim has
been asserted by any Person with respect to the use of any such Intellectual
Property by the Parent, the Borrower, any other Loan Party or any other
Subsidiary, or challenging or questioning the validity or effectiveness of any
such Intellectual Property.  The use of such Intellectual Property by the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries does not
infringe on the rights of any Person, subject to such claims and infringements
as do not, in the aggregate, give rise to any liabilities on the part of the
Parent, the Borrower, any other Loan Party or any other Subsidiary that could
reasonably be expected to have a Material Adverse Effect.

 

(t)                                  Business.  As of the Agreement Date, the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries are
engaged in the business of acquiring,  disposing, financing, renovating and, 
leasing single family homes and managing such Properties, together with other
business activities incidental or reasonably related thereto.

 

(u)                              Broker’s Fees.  No broker’s or finder’s fee,
commission or similar compensation will be payable with respect to the
transactions contemplated hereby.  No other similar fees or commissions will be
payable by any Loan Party for any other services rendered to the Parent, the
Borrower, any other Loan Party or any other Subsidiary ancillary to the
transactions contemplated hereby.

 

(v)                              Accuracy and Completeness of Information.  All
written information, reports and other papers and data (other than financial
projections, information of general economic or industry nature and other
forward looking statements) furnished to the Administrative Agent or any Lender
by, on behalf of, or at the direction of, the Parent, the Borrower, any other
Loan Party or any other Subsidiary in connection with or relating in any way to
this Agreement or any other Loan Document (or with entering into this Agreement
or any other Loan Document) were, at the time the same were so furnished, when
taken together with all other information furnished, complete and correct in all
material respects, to the extent necessary to give the recipient a true and
accurate knowledge of the subject matter, or, in the case of financial
statements, present fairly in all material respects, in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year end audit adjustments and absence of full footnote disclosure).  All
financial

 

- 71 -

--------------------------------------------------------------------------------


 

projections and other forward looking statements prepared by or on behalf of the
Parent, the Borrower, any other Loan Party or any other Subsidiary that have
been or may hereafter be made available to the Administrative Agent or any
Lender were or will be prepared in good faith based on assumptions believed to
be reasonable at the time made, but with it being understood that such
projections and statements are not a guarantee of future performance and that
such future performance may vary materially from such projections.  No document
furnished or written statement made to the Administrative Agent or any Lender in
connection with the negotiation, preparation or execution of, or pursuant to,
this Agreement or any of the other Loan Documents contains or will contain any
untrue statement of a material fact, or omits or will omit to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they are or will be made, not materially
misleading.

 

(w)                           Not Plan Assets; No Prohibited Transactions.  None
of the assets of the Parent, the Borrower, any other Loan Party or any other
Subsidiary constitutes “plan assets” within the meaning of ERISA, the Internal
Revenue Code and the respective regulations promulgated thereunder.  Assuming
that no Lender funds any amount payable by it hereunder with “plan assets,” as
that term is defined in 29 C.F.R. 2510.3-101, the execution, delivery and
performance of this Agreement and the other Loan Documents, and the extensions
of credit and repayment of amounts hereunder, do not and will not constitute
“prohibited transactions” under ERISA or the Internal Revenue Code.

 

(x)                              Anti-Corruption Laws and Sanctions.

 

(i)                                  None of (i) the Parent, the Borrower, any
Subsidiary or, to the knowledge of the Parent, the Borrower or such Subsidiary,
any of their respective directors, officers, employees or affiliates, or (ii) to
the knowledge of the Parent or the Borrower, any agent or representative of the
Parent, the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the Loans made and Letters of Credit issued
hereunder, (A) is a Sanctioned Person or currently the subject or target of any
Sanctions, (B) has its assets located in a Sanctioned Country in violation of
applicable Sanctions, (C) directly or indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons in violation of
applicable Sanctions or (D) has taken any action, directly or indirectly, that
would result in a violation in any material respect by such Persons of any
Anti-Corruption Laws. Each of the Parent, the Borrower and their respective
Subsidiaries has implemented and maintains in effect policies and procedures
designed to promote and achieve compliance by the Parent and its Subsidiaries
and their respective directors, officers, employees, agents and Affiliates with
the Anti-Corruption Laws.  Each of the Parent, the Borrower and their respective
Subsidiaries, and to the knowledge of Parent or Borrower, each director,
officer, employee, agent and Affiliate of the Parent, the Borrower and each such
Subsidiary, is in compliance with the Anti-Corruption Laws in all material
respects.

 

(ii)                              No proceeds of any Extension of Credit have
been used, directly or indirectly, by the Borrower, any of its Subsidiaries or
any of its or their respective directors, officers, employees and agents (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country in violation of applicable
Sanctions, including any payments (directly or indirectly) to a Sanctioned
Person or a Sanctioned Country in violation of applicable Sanctions or (iii) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto.

 

(y)                              REIT Status.  The Parent qualifies as, and has
elected to be treated as, a REIT and is in compliance with all requirements and
conditions imposed under the Internal Revenue Code to allow the Parent to
maintain its status as a REIT.

 

- 72 -

--------------------------------------------------------------------------------


 

(z)                               Unencumbered Properties.  Each Property
included in any calculation of Unencumbered NOI satisfied, at the time of such
calculation, all of the requirements contained in the definition of “Eligible
Property”.  Each Property included in calculations of Unencumbered Asset Value
satisfied, at the time of such calculation, all of the requirements contained in
the definition of “Eligible Property”.

 

(aa)                        Security Interests.  At all times prior to a release
of all Pledgors in accordance with Section 7.15.(b), the Pledge Agreement
creates as security for the Obligations, a valid and enforceable Lien on all of
the Collateral in favor of the Administrative Agent for its benefit and the
benefit of the Lender Parties, superior to and prior to the rights of all third
parties and subject to on other Liens (except Permitted Liens of the types
described in clauses (a) and (f) of the definition of such term).

 

Section 6.2.  Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement.  All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Revolving Termination
Date and/or the Term Loan Maturity Date is effectuated pursuant to
Section 2.13., the date on which any increase of the Revolving Commitments is
effectuated and/or Incremental Term Loans are made pursuant to Section 2.16. and
at and as of the date of the occurrence of each Credit Event, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances permitted
hereunder.  All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.

 

ARTICLE VII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, each of the Parent and the Borrower
shall comply with the following covenants:

 

Section 7.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 9.4., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(i) preserve and maintain its respective existence in the jurisdiction of its
incorporation or formation, (ii) preserve and maintain its respective, rights,
franchises, licenses and privileges in the jurisdiction of its incorporation or
formation and (iii) qualify and remain qualified and authorized to do business
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification and authorization, except in the case
of clauses (ii) and (iii) where the failure to preserve and maintain or be so
authorized and qualified could not reasonably be expected to have a Material
Adverse Effect.

 

- 73 -

--------------------------------------------------------------------------------


 

Section 7.2.  Compliance with Applicable Law.

 

The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply with all Applicable Law, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect.

 

Section 7.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, protect and preserve all of its respective properties, including,
but not limited to, all Intellectual Property necessary to the conduct of its
respective business, and maintain in good repair, working order and condition
all tangible properties, ordinary wear and tear and casualty events excepted,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

Section 7.4.  Conduct of Business.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, carry on its respective businesses as described in
Section 6.1.(t).

 

Section 7.5.  Insurance.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, maintain insurance with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses in similar
localities, with similarly sized portfolios of assets, or as may be required by
Applicable Law. The Parent and the Borrower shall from time to time deliver to
the Administrative Agent upon request a detailed list, together with copies of
all policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

 

Section 7.6.  Payment of Taxes and Claims.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge (a) all federal and state taxes and
all other material taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or upon any properties belonging to it,
and (b) by not later than 30 days past the due date therefor, all lawful claims
of materialmen, mechanics, carriers, warehousemen and landlords for labor,
materials, supplies and rentals which, if unpaid, might become a Lien on any
properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of such Person in accordance with GAAP.

 

Section 7.7.  Books and Records; Inspections.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, keep proper books of record and account in which full,
true and correct entries shall be made of all dealings and transactions in
relation to its business and activities.  The Parent and the Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of their respective

 

- 74 -

--------------------------------------------------------------------------------


 

properties, to examine and make abstracts from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants (in the
presence of an officer of the Parent if an Event of Default does not then
exist), all at such reasonable times during business hours and as often as may
reasonably be requested and so long as no Event of Default exists, with
reasonable prior notice.  The Parent and the Borrower shall be obligated to
reimburse the Administrative Agent and the Lenders for their reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
exercise of their rights under this Section only if such exercise occurs while a
Default or Event of Default exists.  Each of the Parent and the Borrower hereby
authorizes and instructs its accountants to discuss the financial affairs of the
Parent, the Borrower, any other Loan Party or any other Subsidiary with the
Administrative Agent or any Lender.  Notwithstanding the foregoing or any other
provision of this Agreement, in no event will the Parent, the Borrower, or any
of their respective Subsidiaries be required to disclose to the Administrative
Agent or any Lender any documents the disclosure of which would violate
regulatory or contractual confidentiality obligations binding upon the Parent,
the Borrower or such Subsidiary so long as any such contractual confidentiality
obligations arise under documents entered into in the ordinary course of
business for purposes other than avoiding the Loan Parties’ obligations under
this Section.

 

Section 7.8.  Use of Proceeds.

 

The Borrower will use the proceeds of Loans only (a) for the payment of
development and renovation costs incurred in connection with Properties owned by
the Borrower or any Subsidiary; (b) to finance acquisitions otherwise permitted
under this Agreement; (c) to finance capital expenditures and the repayment of
Indebtedness of the Borrower and its Subsidiaries; and (d) to provide for the
general working capital needs of the Borrower and its Subsidiaries and for other
general corporate purposes of the Borrower and its Subsidiaries, including the
consummation of any transactions otherwise permitted under this Agreement.  The
Borrower shall only use Letters of Credit for the same purposes for which it may
use the proceeds of Loans.

 

Section 7.9.  Environmental Matters.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse Effect. 
The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply, and the Parent and the Borrower shall use,
and shall cause each other Loan Party and each other Subsidiary to use,
commercially reasonable efforts to cause all other Persons occupying, using or
present on the Properties to comply, with all Environmental Laws, except where
the failure to comply could not reasonably be expected to have a Material
Adverse Effect.  The Parent and the Borrower shall, and shall cause each other
Loan Party and each other Subsidiary to, promptly take all actions and pay or
arrange to pay all costs necessary for it and for the Properties to comply with
all Environmental Laws and all Governmental Approvals, including actions to
remove and dispose of all Hazardous Materials and to clean up the Properties as
required under Environmental Laws where the failure to do so could reasonably be
expected to have a Material Adverse Effect.  Except as could not reasonably be
expected to have a Material Adverse Effect, the Parent and the Borrower shall,
and shall cause each other Loan Party and each other Subsidiary to, promptly
take all actions necessary to prevent the imposition of any Liens on any of
their respective properties arising out of or related to any Environmental
Laws.  Nothing in this Section shall impose any obligation or liability
whatsoever on the Administrative Agent or any Lender.

 

- 75 -

--------------------------------------------------------------------------------


 

Section 7.10.  Further Assurances.

 

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly execute and deliver or cause to be duly executed
and delivered, to the Administrative Agent such further instruments, documents
and certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

 

Section 7.11.  Material Contracts.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly and punctually perform and comply with any and
all material representations, warranties, covenants and agreements expressed as
binding upon any such Person under any Material Contract.

 

Section 7.12.  REIT Status.

 

The Parent shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.

 

Section 7.13.  Exchange Listing.

 

The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or NYSE Amex Equities
or which is subject to price quotations on The NASDAQ Stock Market’s National
Market System.

 

Section 7.14.  Guarantors.

 

(a)        Generally.

 

(i)         At all times prior to the Investment Grade Rating Date, not later
than the applicable Required Delivery Date, the Borrower shall cause any Person
that becomes a Material Subsidiary after the Agreement Date to deliver to the
Administrative Agent: (i) an Accession Agreement executed by such Subsidiary and
(ii) the other items required to be delivered under the following subsection
(c); provided, however, (A) promptly (and in any event not later than the
applicable Required Delivery Date) upon any Excluded Subsidiary ceasing to be
subject to the restriction which prevented it from being a Material Subsidiary
on the Effective Date or delivering an Accession Agreement pursuant to this
Section, as the case may be, such Subsidiary shall comply with the provisions of
this Section and (B) the Net Operating Income or GAAP gross book value, as
applicable, of a Property owned by a Subsidiary that is not already a Guarantor
shall not be included in any calculation of Unencumbered Asset Value unless and
until such Subsidiary, and any other Material Subsidiary described in clause
(b) of the definition thereof, executes and delivers to the Administrative Agent
an Accession Agreement to the Guaranty and the other items required to be
delivered under the following subsection (c).

 

(ii)        On and at all times after the Investment Grade Rating Date, the
Borrower shall, not later than the applicable Required Delivery Date, cause any
Subsidiary (other than an Excluded Subsidiary) that is not already a Guarantor
and to which any of the following conditions applies to execute and deliver to
the Administrative Agent an Accession Agreement (or if at any time the Guaranty
delivered pursuant to Section 5.1. has been terminated after a release of all

 

- 76 -

--------------------------------------------------------------------------------


 

Guarantors party thereto, a Guaranty), together with the other items required to
be delivered under the immediately following subsection (b):

 

(A) such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of the Parent, the Borrower or any other Subsidiary; or

 

(B) (1) such Subsidiary owns an Eligible Property the value of which is included
in the determination of Unencumbered Asset Value and (2) such Subsidiary, or any
other Subsidiary that directly or indirectly owns any Equity Interest in such
Subsidiary, has incurred, acquired or suffered to exist any Indebtedness other
than Nonrecourse Indebtedness.

 

Any such Accession Agreement (or Guaranty, as applicable) delivered pursuant to
clauses (i) or (ii) of this Section 7.14.(a) and the other items required under
the immediately following subsection (c) shall, unless otherwise approved by the
Administrative Agent, be delivered to the Administrative Agent not later than
the date on which the Compliance Certificate is required to be delivered with
respect to any fiscal quarter (or fiscal year in the case of the fourth fiscal
quarter) during which any of the above conditions first applies to a Subsidiary
(the “Required Delivery Date”).  In the event such Accession Agreement (or
Guaranty, as applicable) and the other items required under the immediately
following subsection (b) are delivered on or prior to the date on which such
Compliance Certificate is required to be delivered with respect to any fiscal
quarter (or fiscal year in the case of the fourth fiscal quarter), subject to
Section 7.15.(a), each Eligible Property of the applicable Subsidiary that
becomes a Guarantor pursuant thereto may be included in the calculation of
Unencumbered Asset Value provided with such Compliance Certificate for the
fiscal periods covered by such Compliance Certificate.

 

(b)        Other Guarantors.

 

(i)         The Borrower may, at its option, cause any other Person that is not
already a Guarantor to become a Guarantor by causing such Person to execute and
deliver to the Administrative Agent an Accession Agreement (or Guaranty, as
applicable), together with the other items required to be delivered under
subsection (c) below.

 

(ii)        If the Parent, or any Wholly Owned Subsidiary of the Parent that
directly or indirectly owns any Equity Interests in the Borrower, at any time
has any assets or liabilities other than those permitted under Section 9.12.,
the Parent shall become a Guarantor by executing and delivering to the
Administrative Agent within 5 Business Days of such occurrence, an Accession
Agreement (or Guaranty, as applicable), together with the other items required
to be delivered under subsection (c) below with each reference to “Subsidiary”
in subsection (c) deemed also to be a reference to “Parent”.

 

(c)        Required Deliverables.  Each Accession Agreement to the Guaranty (or
Guaranty, as applicable) delivered by a Subsidiary required to become a
Guarantor under the preceding subsection (a) or at the option of the Borrower
under the preceding subsection (b) shall be accompanied by the items that would
have been delivered under Section 5.1.(a)(v) (unless the Administrative Agent
has notified the Borrower that it does not require delivery of such item) –
(ix), (xi) (except following an Investment Grade Rating Date) and (xvii) and
Section 5.1.(e), as if such Subsidiary had been a Guarantor on the Agreement
Date, each in form and substance reasonably  satisfactory to the Administrative
Agent.

 

(d)        Release of Guarantors.  The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, a Guarantor (other than, if the Parent has
become a Guarantor pursuant to subsection (b) of this Section, the Parent)  from
the

 

- 77 -

--------------------------------------------------------------------------------


 

Guaranty so long as: (i) such Guarantor is not otherwise required to be a party
to the Guaranty under the immediately preceding subsection (a) (with such
subsection (a)(i) deemed also to apply to any Person that was a Material
Subsidiary on the Agreement Date); (ii) no Default or Event of Default shall
then be in existence or would occur as a result of such release, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1.; (iii) the representations and
warranties made or deemed made by the Parent, the Borrower and each other Loan
Party in the Loan Documents to which any of them is a party, shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such release with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
permitted under the Loan Documents; and (iv) the Administrative Agent shall have
received such written request at least 10 Business Days (or such shorter period
as may be acceptable to the Administrative Agent) prior to the requested date of
release.  Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.  The Administrative Agent agrees to
furnish to the Borrower promptly after the Borrower’s request and at the
Borrower’s sole cost and expense, any release, termination, or other agreement
or document evidencing the foregoing release as may be reasonably requested by
the Borrower.

 

Section 7.15.  Pledgors.

 

(a)        At all times prior to the Investment Grade Rating Date, not later
than the applicable Required Delivery Date, following the Borrower or any other
Subsidiary of the Borrower acquiring, after the Agreement Date, any Equity
Interests of any Material Subsidiary or any Equity Interests of any other
Subsidiary of the Borrower that directly or indirectly owns any Equity Interest
in such a Material Subsidiary, the Borrower shall deliver to the Administrative
Agent each of the following in form and substance satisfactory to the
Administrative Agent: (i) a supplement to the Pledge Agreement executed by each
Person that owns any such Equity Interests, and (ii) each of the items that
would have been delivered under Section 5.1.(a)(v) (unless the Administrative
Agent has notified the Borrower that it does not require delivery of such item)
– (ix), (xi), (xiv) and (xvii) and Section 5.1.(e), as if such Person had been a
Pledgor on the Agreement Date, or if such Person is already a party to the
Pledge Agreement, in lieu of the items in Section 5.1.(a)(v) - (ix), a
certificate signed by the Secretary or Assistant Secretary (or other Person
performing similar functions) of such Person certifying that the documents
previously delivered and certified on the Agreement Date or thereafter, as the
case may be, pursuant to Section 5.1.(a)(vi), (vii) and (ix) have not been
amended, restated, supplemented or modified since the date previously delivered
and remain in full force and effect and a certificate of incumbency of the type
described in Section 5.1.(a)(viii) with respect to any officer executing any
required documents that was not included on the certificate delivered pursuant
to Section 5.1.(a)(viii); provided, however, the Net Operating Income or GAAP
gross book value, as applicable, of an Eligible Property shall not be included
in any calculation of Unencumbered Asset Value unless and until each Person
owing, directly or indirectly, 100% of the Equity Interests of the Subsidiary
that owns such Eligible Property has complied with this subsection (a) (and it
being understood that if such Person has complied with this subsection (a) on or
prior to the date the applicable Compliance Certificate is required to be
delivered, subject to Section 7.14.(a), each Eligible Property of such
Subsidiary may be included in the calculation of Unencumbered Asset Value
provided with such Compliance Certificate for the fiscal periods covered by such
Compliance Certificate).

 

- 78 -

--------------------------------------------------------------------------------


 

(b)        The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Pledgor from the Pledge Agreement so long as: (i) such Pledgor is not
otherwise required to be a party to the Pledge Agreement under the immediately
preceding subsection (a) (with such subsection (a) deemed also to apply to
Subsidiaries owning any Equity Interests of the Persons described in subsection
(a) as of the Agreement Date), including by reason of the Investment Grade
Rating Date having occurred; (ii) no Default or Event of Default shall then be
in existence or would occur as a result of such release, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.; (iii) the representations and
warranties made or deemed made by the Parent, the Borrower and each other Loan
Party in the Loan Documents to which any of them is a party, shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of the date of such release
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
permitted under the Loan Documents; and (iv) the Administrative Agent shall have
received such written request at least 10 Business Days (or such shorter period
as may be acceptable to the Administrative Agent) prior to the requested date of
release.  Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.  The Administrative Agent agrees to
furnish to the Borrower, promptly after the Borrower’s request and at the
Borrower’s sole cost and expense, any release, termination, or other agreement
or document evidencing the foregoing release as may be reasonably requested by
the Borrower.

 

Section 7.16.  Compliance with Anti-Corruption Laws and Sanctions.

 

The Parent and the Borrower will maintain in effect and enforce policies and
procedures designed to promote and achieve compliance by the Parent, the
Borrower, their respective Subsidiaries and the Parent’s, the Borrower’s and
their respective Subsidiaries’ respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.

 

ARTICLE VIII. INFORMATION

 

For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

 

Section 8.1.  Quarterly Financial Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 45 days after the end of
each of the first, second and third fiscal quarters of the Parent), (a) the
unaudited consolidated balance sheet of the Parent and its Subsidiaries as at
the end of such period and the related unaudited consolidated statements of
operations, stockholders’ equity and cash flows of the Parent and its
Subsidiaries for such period, setting forth in each case in comparative form the
figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be certified by the chief executive officer,
chief financial officer or senior vice president of finance of the Parent, in
his or her opinion, to present fairly, in accordance with GAAP and in all
material respects, the consolidated financial position of the Parent and its
Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year-end audit adjustments and footnotes), and

 

- 79 -

--------------------------------------------------------------------------------


 

(ii) a list of all assets that are held by the Parent as of the end of such
period, certified by the chief executive officer, chief financial officer or
senior vice president of finance of the Parent.

 

Section 8.2.  Year-End Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 90 days after the end of
each fiscal year of the Parent), (a) the audited consolidated balance sheet of
the Parent and its Subsidiaries as at the end of such fiscal year and the
related audited consolidated statements of operations, stockholders’ equity and
cash flows of the Parent and its Subsidiaries for such fiscal year, setting
forth in comparative form the figures as at the end of and for the previous
fiscal year, all of which shall be (i) certified by the chief executive officer,
chief financial officer or senior vice president of finance of the Parent, in
his or her opinion, to present fairly, in accordance with GAAP and in all
material respects, the financial position of the Parent and its Subsidiaries as
at the date thereof and the result of operations for such period and
(ii) accompanied by the report thereon of BDO USA, LLP or any other independent
certified public accountants of recognized national standing reasonably
acceptable to the Administrative Agent, whose report shall not be subject to
(A) any “going concern” or like qualification or exception or (B) any
qualification or exception as to the scope of such audit, and (b) a list of all
assets that are held by the Parent as of the end of such period, certified by
the chief executive officer, chief financial officer or senior vice president of
finance of the Parent.

 

Section 8.3.  Compliance Certificate.

 

(a)        At the time the financial statements are furnished pursuant to
Sections 8.1. and 8.2., a certificate substantially in the form of Exhibit N (a
“Compliance Certificate”) executed on behalf of the Parent by the chief
financial officer or senior vice president of finance of the Parent (a) setting
forth in reasonable detail as of the end of such fiscal quarter or fiscal year,
as the case may be, the calculations required to establish whether the Parent
and the Borrower were in compliance with the covenants contained in
Section 9.1.; (b) stating that no Default or Event of Default exists, or, if
such is not the case, specifying such Default or Event of Default and its
nature, when it occurred and the steps being taken by the Parent and the
Borrower with respect to such event, condition or failure (c) setting forth a
statement of Funds from Operations; (d) setting forth a report of newly acquired
Properties, including, with respect to each such Property, (i) the Net Operating
Income for such Property, (ii) the cost of acquiring such Property, and
(iii) Indebtedness secured by a Mortgage on such Property, if any, and (e) a
report with respect to each Property then included in calculation of the
Unencumbered Asset Value, including without limitation, a quarterly and
year-to-date statement of Net Operating Income and the occupancy status of such
Property, and which identifies which Properties have been added or deleted from
such calculation since the last delivery of a Compliance Certificate; provided,
that such reports in clauses (d) and (e) may be provided in electronic format in
one or more separate files delivered concurrently with such Compliance
Certificate to the Administrative Agent.

 

(b)        Concurrently with the incurrence by the Parent, the Borrower or any
other Subsidiary of Secured Indebtedness in a principal amount equal to or
greater than $50,000,000, a Compliance Certificate executed on behalf of the
Parent by the chief financial officer or senior vice president of finance of the
Parent (a) setting forth in reasonable detail as of the end of the most recently
ended fiscal quarter or fiscal year, as the case may be, the calculations
required to establish whether the Parent and the Borrower are in compliance with
the covenants contained in Section 9.1. on a pro forma basis, after giving
effect to the incurrence of such Secured Indebtedness; and (b) stating that no
Default or Event of Default exists, or will exists immediately after giving
effect to the incurrence of such Secured Indebtedness, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred and the steps being taken by the Borrower with respect to such event,
condition or failure.

 

- 80 -

--------------------------------------------------------------------------------


 

Section 8.4.  Other Information.

 

(a)        Promptly after any request by Administrative Agent (or any Lender
through the Administrative Agent), all reports submitted to Parent by its
independent public accountants in connection with each annual, interim or
special audit of the books and records of the Parent made by such accountants,
including any management letter commenting on Parent’s internal controls;

 

(b)        Within 5 Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the SEC or any national securities exchange;

 

(c)        Promptly upon the mailing thereof to the shareholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Borrower, any Subsidiary or any other Loan Party;

 

(d)        Promptly after the request of any Lender, all financial information
maintained on the REIT, the Borrower, or any other Subsidiary and their
individual real estate projects, including property cash flow projections,
property budgets, operating statements, leasing status reports, contingent
liability summaries, notes receivable summaries, and summaries of cash and Cash
Equivalents and overhead budgets;

 

(e)        No later than 60 days after the end of each fiscal year of the Parent
ending prior to the Termination Date that is the latest to occur, projected
balance sheets, operating statements, and cash flow budgets of the Parent and
its Subsidiaries on a consolidated basis for each quarter of the next succeeding
two fiscal years, all itemized in reasonable detail;

 

(h)        If any ERISA Event shall occur that individually, or together with
any other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer, chief
financial officer or senior vice president of finance of the Parent setting
forth details as to such occurrence and the action, if any, which the Parent or
applicable member of the ERISA Group is required or proposes to take;

 

(i)         To the extent any Responsible Officer of any Loan Party or any other
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, any
Loan Party or any other Subsidiary or any of their respective properties, assets
or businesses which could reasonably be expected to have a Material Adverse
Effect, and prompt notice of the receipt of notice that any United States income
tax returns of any Loan Party or any other Subsidiary are being audited;

 

(j)         At the time the financial statements are furnished pursuant to
Section 8.1.. or 8.2., a copy of any amendment to the certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents of the Parent, the Borrower or any Material Subsidiary;

 

(k)        Prompt notice of (i) any change in the senior management of the
Parent, the Borrower, any other Loan Party or any other Subsidiary, (ii) any
change in the business, assets, liabilities, financial condition, results of
operations or business prospects of any Loan Party or any other Subsidiary or
(iii) the

 

- 81 -

--------------------------------------------------------------------------------


 

occurrence of any other event which, in the case of any of the immediately
preceding clauses (i) through (iii), has had, or could reasonably be expected to
have, a Material Adverse Effect;

 

(l)         Prompt notice upon any Responsible Officer of the Borrower or Parent
having knowledge of (i) the occurrence of any Default or Event of Default or
(ii) any event which constitutes or which with the passage of time, the giving
of notice, or otherwise, would constitute a default or event of default by any
Loan Party or any other Subsidiary under any Material Contract to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound;

 

(m)       Prompt notice of any order, judgment or decree in excess of
$25,000,000 having been entered against any Loan Party or any other Subsidiary
or any of their respective properties or assets;

 

(n)        Upon any Responsible Officer of any Loan Party or any other
Subsidiary becoming  aware of the same, prompt notice of any notification of any
violation of any Applicable Law or any inquiry shall have been received by any
Loan Party or any other Subsidiary from any Governmental Authority; in either
case, with respect to a matter that could reasonably be expected to have a
Material Adverse Effect;

 

(o)        Prompt notice of the disposition of any assets of a Substantial
Amount;

 

(p)        Promptly upon the request of the Administrative Agent, evidence of
the Borrower’s calculation of the Ownership Share with respect to a Subsidiary
or an Unconsolidated Affiliate, such evidence to be in form and detail
reasonably satisfactory to the Administrative Agent;

 

(q)        Promptly, at any time after the Investment Grade Rating Date, upon
any change in the Parent’s Credit Rating, a certificate stating that the
Parent’s Credit Rating has changed and the new Credit Rating that is in effect;

 

(r)        Promptly, upon each request, information identifying the Parent, the
Borrower or any other Loan Party as a Lender may request in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act;

 

(s)        Promptly, and in any event within 3 Business Days after a Responsible
Officer of the Parent or the Borrower obtains knowledge thereof, written notice
of the occurrence of any of the following:  (i) the Parent, the Borrower, any
Loan Party or any other Subsidiary shall receive notice that any violation of or
noncompliance with any Environmental Law has or may have been committed or is
threatened; (ii) the Parent, the Borrower, any Loan Party or any other
Subsidiary shall receive notice that any administrative or judicial complaint,
order or petition has been filed or other proceeding has been initiated, or is
about to be filed or initiated against any such Person alleging any violation of
or noncompliance with any Environmental Law or requiring any such Person to take
any action in connection with the release or threatened release of Hazardous
Materials; (iii) the Parent, the Borrower, any Loan Party or any other
Subsidiary shall receive any notice from a Governmental Authority or private
party alleging that any such Person may be liable or responsible for any costs
associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or
(iv) the Parent, the Borrower, any Loan Party or any other Subsidiary shall
receive notice of any other fact, circumstance or condition that could
reasonably be expected to form the basis of an environmental claim, and the
matters covered by notices referred to in any of the immediately preceding
clauses (i) through (iv), whether individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;

 

- 82 -

--------------------------------------------------------------------------------


 

(t)         Promptly upon the reasonable request of the Administrative Agent,
the Derivatives Termination Value in respect of any Specified Derivatives
Contract from time to time outstanding; and

 

(u)        From time to time and promptly upon each request, such data,
certificates, reports, statements,, documents or further information regarding
any Property or the business, assets, liabilities, financial condition, results
of operations or business prospects of the Parent, the Borrower, any of its
Subsidiaries, or any other Loan Party as the Administrative Agent or any Lender
may reasonably request; provided, that notwithstanding anything to the contrary
in this Section 8.4.(u), none of the Parent, the Borrower, any of its
Subsidiaries, or any other Loan Party will be required to provide or disclose
any contract entered into in the ordinary course of business the disclosure of
which to the Administrative Agent and the Lenders is prohibited by a
confidentiality agreement entered into for purposes other than avoiding the Loan
Parties’ and their Subsidiaries’ obligations under this Section 8.4.(u).

 

Section 8.5.  Electronic Delivery of Certain Information.

 

(a)        Documents required to be delivered pursuant to the Loan Documents may
be delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website or a website sponsored
or hosted by the Administrative Agent, the Parent or the Borrower) provided that
the foregoing shall not apply to notices to any Lender (or to an Issuing Bank)
pursuant to Article II.  The Administrative Agent, the Parent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic delivery pursuant to procedures approved by it for all
or particular notices or communications.  Documents or notices delivered
electronically shall be deemed to have been delivered on the date and at the
time on which the Administrative Agent, the Parent or the Borrower posts such
documents or the documents become available on a commercial website and the
Administrative Agent, the Parent or the Borrower notifies each Lender of said
posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
11:00 a.m. Central time on the opening of business on the next business day for
the recipient.

 

(b)        Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

 

(c)        Notwithstanding anything to the contrary herein, documents and
notices required to be delivered by the Loan Parties pursuant to the Loan
Documents shall be deemed delivered by, and delivery effective at the time of,
the public filing of the same in electronic format with the SEC so long as the
Borrower provides notice to the Administrative Agent of such filing (other than
any filings described in Section 8.4.(b))within 5 Business Days after documents
and notices are filed with the SEC.

 

Section 8.6.  Public/Private Information.

 

The Parent and the Borrower shall cooperate with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Parent and/or the Borrower.  Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Parent and/or the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article, and, if
requested by the Administrative Agent, the Parent and/or Borrower shall
designate Information Materials (a) that are either available to the public or
not material with respect to the Parent and its Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information”.  All  Information Materials shall be presumed by the

 

- 83 -

--------------------------------------------------------------------------------


 

recipient to be “Private Information” except for Information Materials
(x) designated as “Public Information” or (y) previously filed with the
Securities and Exchange Commission (or any Governmental Authority substituted
therefor) or any national securities exchange.

 

Section 8.7.  USA Patriot Act Notice; Compliance.

 

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and both the Parent and
the Borrower shall, and shall cause the other Loan Parties to, provide promptly
upon any such request to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law.  An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.

 

ARTICLE IX. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, the Parent and the Borrower shall
comply with the following covenants:

 

Section 9.1.  Financial Covenants.

 

(a)        Minimum Tangible Net Worth.  The Parent shall not permit Tangible Net
Worth at any time to be less than (i) $4,059,548,000 plus (ii) 85% of the Net
Proceeds of all Equity Issuances effected at any time after June 30, 2016 by the
Parent or any of its Subsidiaries to any Person other than the Parent or any of
its Subsidiaries (other than Net Proceeds received within the period commencing
sixty (60) days prior to, and ending sixty (60) days after, the redemption,
retirement or repurchase of Equity Interests, in each case to the extent
permitted under this Agreement, up to the amount paid by the Parent in
connection with such redemption, retirement or repurchase or repayment, where,
for the avoidance of doubt, the net effect is that the Parent shall not have
increased Tangible Net Worth as a result of any such proceeds).

 

(b)        Ratio of Total Indebtedness to Total Asset Value.  The Parent shall
not permit the ratio of (i) Total Indebtedness of the Parent and its
Subsidiaries to (ii) Total Asset Value to exceed 0.60 to 1.00 at any time.

 

(c)        Ratio of Adjusted EBITDA to Fixed Charges.  The Parent shall not
permit the ratio of (i) Adjusted EBITDA of the Parent and its Subsidiaries for
the period of four consecutive fiscal quarters most recently ended to (ii) Fixed
Charges of the Parent and its Subsidiaries for such period to be less than 1.75
to 1.00 as of the last day of such period.

 

(d)        Ratio of Secured Indebtedness to Total Asset Value.  The Parent shall
not permit the ratio of (i) Secured Indebtedness of the Parent and its
Subsidiaries to (ii) Total Asset Value to exceed 0.50 to 1.00 at any time.

 

(e)        Ratio of Unsecured Indebtedness to Unencumbered Asset Value.  The
Parent shall not permit the ratio of (i) Unsecured Indebtedness of the Parent
and its Subsidiaries to (ii) Unencumbered Asset Value to exceed 0.50 to 1.00 at
any time.

 

(f)        Ratio of Unencumbered NOI to Unsecured Interest Expense.  The Parent
shall not permit the ratio of (i) Unencumbered NOI for the period of four
consecutive fiscal quarters most recently ended

 

- 84 -

--------------------------------------------------------------------------------


 

to (ii) Unsecured Interest Expense of the Parent and its Subsidiaries for such
period, to be less than 2.00 to 1.00 as of the last day of such period.

 

(g)        Ratio of Recourse Indebtedness to Total Asset Value.  At any time
that the Parent does not have an Investment Grade Rating, the Parent shall not
permit (i) the ratio of (A) Recourse Indebtedness (other than the Loans and
Reimbursement Obligations) to (B) Total Asset Value to exceed 0.15 to 1.00 and
(ii) the ratio of (A) Recourse Indebtedness that is Unsecured Indebtedness
(other than the Loans and Reimbursement Obligations) having an initial term of 5
years or less to (B) Total Asset Value to exceed 0.05 to 1.00.

 

(h)        Occupancy Rate.  The Parent shall not permit the Occupancy Rate to be
less than 80.0% at any time.

 

(i)        Unencumbered Asset Value. The Parent shall not permit Unencumbered
Asset Value to be less than $1,000,000,000 at any time.

 

(j)        Dividends and Other Restricted Payments.  Neither the Parent nor the
Borrower shall, and neither the Parent nor the Borrower shall permit any of
their respective Subsidiaries to, declare or make any Restricted Payment;
provided, however, that the Parent, the Borrower and their Subsidiaries may
declare and make the following Restricted Payments so long as no Default or
Event of Default would result therefrom:

 

(i)         the Borrower may pay cash dividends and distributions to the Parent
and other holders of partnership interests in the Borrower with respect to any
fiscal year ending during the term of this Agreement to the extent necessary for
the Parent to distribute, and the Parent may so distribute, cash dividends and
distributions to its shareholders in an aggregate amount not to exceed the
greater of (i) the amount required to be distributed for the Parent to remain in
compliance with Section 7.12. or (ii) 95.0% of Funds From Operations;

 

(ii)        the Borrower may pay cash dividends and distributions to the Parent
and other holders of partnership interests in the Borrower with respect to any
fiscal year ending during the term of this Agreement to the extent necessary for
the Parent to distribute, and the Parent may so distribute cash dividends and
distributions to its shareholders of capital gains resulting from gains from
certain asset sales to the extent necessary to avoid payment of taxes on such
asset sales imposed under Sections 857(b)(3) and 4981 of the Internal Revenue
Code;

 

(iii)       a Subsidiary that is not a Wholly Owned Subsidiary may make cash
distributions to holders of Equity Interests issued by such Subsidiary so long
as such distributions are made ratably according to the holders’ respective
holdings of the type of Equity Interest in respect of which such distributions
are being made;

 

(iv)       Subsidiaries may pay Restricted Payments to the Borrower or, subject
to the immediately preceding clause (iii), any other Subsidiary;

 

(v)        the Borrower or any other Subsidiary of the Parent may make purchases
of Equity Interests in any Subsidiary or Unconsolidated Affiliate of the Parent
or of any of its Subsidiaries that are held by any other Person;

 

(vi)       the Borrower may redeem for cash limited partnership interests in the
Borrower; and

 

- 85 -

--------------------------------------------------------------------------------


 

(vii)      the Parent may from time to time purchase or redeem shares of its
common or preferred stock and the Borrower may make cash distributions to Parent
and other holders of partnership interests in the Borrower to the extent
necessary for the Parent to make such purchases or redemptions of its common or
preferred stock.

 

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, (i) the Borrower may only declare and make
cash dividends and distributions to the Parent and other holders of partnership
interests in the Borrower with respect to any fiscal year to the extent
necessary for the Parent to distribute, and the Parent may so distribute, an
aggregate amount not to exceed the minimum amount necessary for the Parent to
remain in compliance with Section 7.12., (ii) any Wholly Owned Subsidiary may
pay Restricted Payments to the Borrower or any other Wholly Owned Subsidiary,
and (iii) a Subsidiary that is not a Wholly Owned Subsidiary (other than a
Guarantor) may make cash distributions to holders of Equity Interests issued by
such Subsidiary so long as such distributions are made ratably according to the
holders’ respective holdings of the type of Equity Interest in respect of which
such distributions are being made and such distributions are ultimately received
by Borrower or any Guarantor.   If a Default or Event of Default specified in
Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f) shall exist, or if as a
result of the occurrence of any other Event of Default any of the Obligations
have been accelerated pursuant to Section 10.2.(a), neither the Parent nor the
Borrower shall, and neither the Parent nor the Borrower shall permit any
Subsidiary to, make any Restricted Payments to any Person other than if prior to
the Investment Grade Date, to the Parent, the Borrower or any other Subsidiary
that is a Guarantor (or to any other Subsidiary so long as the proceeds of such
Restricted Payments are immediately to be further distributed and ultimately
received by the Parent, Borrower or any other Subsidiary that is a Guarantor)
and if after the Investment Grade Date, to the Parent, the Borrower or any other
Subsidiary.

 

Section 9.2.  Liens; Negative Pledge.

 

(a)        Neither the Parent nor the Borrower shall, and neither the Parent nor
the Borrower shall permit any other Loan Party or any other Subsidiary to
(i) create, assume, or incur any Lien (other than Permitted Liens) upon any of
its properties, assets, income or profits of any character whether now owned or
hereafter acquired if immediately prior to the creation, assumption or incurring
of such Lien, or immediately thereafter, a Default or Event of Default is or
would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1. or (ii) create, assume, incur or permit to suffer any Lien on any
Collateral other than Permitted Liens of the types described in clauses (a) and
(f) of the definition of Permitted Liens; provided, however, an Excluded
Subsidiary may modify, replace, renew or extend a Lien upon its property that
secures such Excluded Subsidiary’s Nonrecourse Indebtedness notwithstanding that
a Default or Event of Default is in existence at the time of such modification,
replacement, renewal or extension, so long as (i) such Lien does not extend to
any additional property other than after-acquired property that is affixed or
incorporated into the property covered by such Lien, (ii) the terms of such
modification, replacement, renewal or extension are not adverse to the interests
of the Lenders and (iii) such modification, replacement, renewal or extension
does not cause an additional Default or Event of Default.

 

(b)        The Parent shall not, and shall not permit any Wholly Owned
Subsidiary of the Parent, if at any time there is any Wholly Owned Subsidiary of
the Parent that directly or indirectly owns Equity Interests in the Borrower,
to, create, assume or incur any Lien (other than Permitted Liens of the types
described in clauses (a) and (f) of the definition of the term “Permitted
Liens”) upon the Equity Interests of the Borrower or any other Wholly Owned
Subsidiary directly or indirectly owning Equity Interests of the Borrower, which
the Parent or such other Wholly Owned Subsidiary owns.

 

- 86 -

--------------------------------------------------------------------------------


 

(c)        Neither the Parent nor the Borrower shall, and neither the Parent nor
the Borrower shall permit any other Loan Party or any other Subsidiary (other
than an Excluded Subsidiary) to, enter into, assume or otherwise be bound by any
Negative Pledge except for (i) a Negative Pledge contained in (A) an agreement
(x) evidencing Indebtedness which the Borrower, such Loan Party, such Subsidiary
or the Parent may create, incur, assume, or permit or suffer to exist under this
Agreement, (y) which Indebtedness is secured by a Lien permitted to exist under
the Loan Documents, and (z) which prohibits the creation of any other Lien on
only the property securing such Indebtedness; (B) an agreement relating to the
sale of a Subsidiary or assets pending such sale, provided that in any such case
the Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such sale; or (C) an agreement that evidences Unsecured Indebtedness
which contains restrictions on encumbering assets that are not more restrictive
than those restrictions contained in the Loan Documents; provided, that such
agreement does not contain a Negative Pledge that applies to any Collateral or
any property that is required to be Collateral, or (ii) to the extent
constituting a Negative Pledge, a restriction on the direct or indirect transfer
of Equity Interests in any Excluded Subsidiary, Unconsolidated Affiliate or any
Subsidiary that is not a Wholly Owned Subsidiary contained in the organizational
documents of such Person or any document, instrument or agreement evidencing
Secured Indebtedness of such Person permitted to exist pursuant to this
Agreement.

 

Section 9.3.  Restrictions on Intercompany Transfers.

 

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary (other than
an Excluded Subsidiary) to, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary (other than an Excluded Subsidiary) to: (a) pay
dividends or make any other distribution on any of such Subsidiary’s capital
stock or other equity interests owned by the Parent, the Borrower or any
Subsidiary; (b) pay any Indebtedness owed to the Parent, the Borrower or any
Subsidiary; (c) make loans or advances to the Parent, the Borrower or any
Subsidiary; or (d) transfer any of its property or assets to the Parent, the
Borrower or any Subsidiary (other than the direct or indirect transfer of Equity
Interests in any Excluded Subsidiary); other than (i) with respect to clauses
(a) through (d) those encumbrances or restrictions (A) contained in  any Loan
Document, or (B) contained in any other agreement that evidences Unsecured
Indebtedness containing encumbrances or restrictions on the actions described
above that are not more restrictive than those contained in the Loan Documents,
(ii) with respect to clauses (c) and (d), those encumbrances and restrictions
contained in organizational documents of, or other agreements governing an
Investment in, any Excluded Subsidiary, Unconsolidated Affiliate or any
Subsidiary that is not a Wholly Owned Subsidiary (but only to the extent
applicable to the Equity Interest in such Subsidiary or Unconsolidated Affiliate
(or any direct or indirect owner of such Equity Interest on account of such
ownership) or the property or assets of such Subsidiary or Unconsolidated
Affiliate), or (iii) with respect to clause (d), (A) restrictions contained in
any agreement relating to the sale of a Subsidiary (other than the Borrower) or
the assets of a Subsidiary pending sale, or relating to Indebtedness secured by
a Lien on assets that the Borrower or a Subsidiary may create, incur, assume, or
permit or suffer to exist under Section 9.2.(a); provided that in any such case,
the restrictions apply only to the Subsidiary or the assets that are the subject
of such sale or Lien, as the case may be, or (B) customary provisions
restricting assignment of any agreement entered into by the Parent, the
Borrower, any other Loan Party or any other Subsidiary in the ordinary course of
business.   Notwithstanding anything to the contrary in the foregoing, the
restrictions in this Section shall not apply to any provision of any Guaranty
entered into by the Borrower, any other Loan Party or any other Subsidiary to
Guarantee the Indebtedness of any Subsidiary permitted to be incurred hereunder,
which provision subordinates any rights of the Borrower, such other Loan Party,
or such other Subsidiary to payment from such Subsidiary to the payment in full
of the Indebtedness Guaranteed pursuant to the terms of such Guaranty.

 

- 87 -

--------------------------------------------------------------------------------


 

Section 9.4.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, (a) enter
into any transaction of merger or consolidation; (b) liquidate, windup or
dissolve itself (or suffer any liquidation or dissolution); or (c) convey, sell,
lease, sublease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or substantially all of its business or assets, or
the capital stock of or other Equity Interests in any of its Subsidiaries,
whether now owned or hereafter acquired; provided, however, that:

 

(i)         any of the actions described in the immediately preceding clauses
(a) and (b) may be taken with respect to any Subsidiary or any other Loan Party
(other than the Borrower, or if the Parent has become a Loan Party, the Parent)
so long as immediately prior to the taking of such action and after giving
effect thereto, no Default or Event of Default exists or would result therefrom;

 

(ii)        (x) any Subsidiary may merge with a Loan Party so long as the
survivor is or becomes a Loan Party simultaneously with the consummation of such
merger, and (y) any Subsidiary that is not a Loan Party may merge with any other
Subsidiary that is not a Loan Party;

 

(iii)       a Person may merge with and into the Parent or the Borrower so long
as (A)the Parent or the Borrower, as the case may be, is the survivor of such
merger, (B) immediately prior to such merger, and immediately thereafter and
after giving effect thereto, no Default or Event of Default is or would be in
existence, and (C) the Borrower shall have given the Administrative Agent and
the Lenders at least 10 Business Days’ (or such shorter period as the
Administrative Agent may agree) prior written notice of such merger, such notice
to include a certification as to the matters described in the immediately
preceding clause (B) (except such prior notice shall not be required in the case
of a merger of a Subsidiary with and into the Borrower);

 

(iv)       (A) any Subsidiary may sell, transfer or dispose of its assets to a
Loan Party, and (B) any Subsidiary that is not a Loan Party may sell, transfer
or dispose of its assets to any other Subsidiary that is not a Loan Party;

 

(v)        a Loan Party (other than the Borrower or, if the Parent has become a
Loan Party, the Parent) and any Subsidiary that is not (and is not required to
be) a Loan Party may convey, sell, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or substantially all of its
business or assets, or the capital stock of or other Equity Interests in any of
its Subsidiaries, and immediately thereafter liquidate, provided that
immediately prior to any such conveyance, sale, transfer, disposition or
liquidation and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence; and

 

(v)        the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries may lease, sublease and license their respective assets, as lessor,
sublessor or licensor (as the case may be), in the ordinary course of their
business.

 

Section 9.5.  Plans.

 

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, permit
any of its respective assets to become or be deemed to be “plan assets” within
the meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder.  Neither the Parent nor the Borrower shall, and neither
the Parent nor

 

- 88 -

--------------------------------------------------------------------------------


 

the Borrower shall permit any other member of the ERISA Group to cause or permit
to occur, any ERISA Event if such ERISA Event could reasonably be expected to
have a Material Adverse Effect.

 

Section 9.6.  Fiscal Year.

 

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or other Subsidiary to, change its
fiscal year from that in effect as of the Agreement Date.

 

Section 9.7.  Modifications of Organizational Documents and Material Contracts.

 

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, amend,
supplement, restate or otherwise modify any provision of its certificate or
articles of incorporation or formation, by-laws, operating agreement,
declaration of trust, partnership agreement or other applicable organizational
document (and, in the case of any of the foregoing organizational documents of
the Parent or the Borrower, waive compliance with any provision therein) if such
amendment, supplement, restatement or other modification (or in the case of the
Borrower or the Parent, if such waiver of any provision contained therein)
(a) is adverse to the interest of the Administrative Agent, the Issuing Banks or
the Lenders in any material respect or (b) could reasonably be expected to have
a Material Adverse Effect, it being agreed that any amendment, supplement,
restatement, or modification of Section 7.5.D or Section 7.5.F of the Agreement
of Limited Partnership of American Homes 4 Rent, L.P., as amended and in effect
on the Agreement Date, or waiver of any provisions contained in such Sections,
would have the effects described in the immediately preceding clauses (a) and
(b).  Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any Subsidiary or other Loan Party to (i) enter into, any
amendment or modification to any Material Contract which could reasonably be
expected to have a Material Adverse Effect, (ii) default in the performance of
any material obligations of any Loan Party or other Subsidiary in any Material
Contract or (iii) permit any Material Contract to be canceled or terminated
prior to its stated maturity.

 

Section 9.8.  Transactions with Affiliates.

 

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, permit to
exist or enter into any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate
(other than the Parent, the Borrower, any Loan Party or any Wholly Owned
Subsidiary of the Borrower), except (a) as set forth on Schedule 6.1.(r),
(b) transactions pursuant to the reasonable business purposes of the Parent, the
Borrower, or such other Subsidiary and upon fair and reasonable terms which are
no less favorable to the Parent, the Borrower, or such other Subsidiary than
would be obtained in a comparable arm’s length transaction with a Person that is
not an Affiliate, (c) Restricted Payments to the extent the same are permitted
by Section 9.1.(j), (d) transactions between and among any of the Parent and
Subsidiaries of the Parent that are not also direct or indirect Subsidiaries of
the Borrower (e) Investments by any Loan Party or any Subsidiary in other
Subsidiaries and Unconsolidated Affiliates to the extent otherwise in compliance
with the obligations under this Agreement, and (f) transactions entirely among
Subsidiaries that are not Wholly Owned Subsidiaries.  Notwithstanding the
foregoing sentence, (w) no payments may be made with respect to any items set
forth on such Schedule 6.1.(r) if a Default or Event of Default exists or would
result therefrom, (x) neither the Parent nor the Borrower shall, and neither the
Parent nor the Borrower shall permit any Subsidiary to, permit to exist or enter
into any transactions with any Taxable REIT Subsidiary other than  transactions
of the types described in clauses (b) and (c) of the immediately preceding
sentence, (y) no Loan Party shall make any Investment in any Subsidiary or
Unconsolidated Affiliate that is not a Loan Party if a Default or Event of
Default specified in

 

- 89 -

--------------------------------------------------------------------------------


 

Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f) shall exist, or if as a
result of the occurrence of any other Event of Default any of the Obligations
have been accelerated pursuant to Section 10.2.(a) other than an Investment of
the type described in clause (b) of the immediately preceding sentence. 
Notwithstanding the foregoing two sentences, this Section 9.8. shall not limit
transactions determined by the Parent in good faith to be reasonably necessary
for the Parent to comply with Section 7.12., including transactions involving a
Taxable REIT Subsidiary.

 

Section 9.9.  Environmental Matters.

 

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party, any other Subsidiary or any other
Person to, use, generate, discharge, emit, manufacture, handle, process, store,
release, transport, remove, dispose of or clean up any Hazardous Materials on,
under or from the Properties in material violation of any Environmental Law or
in a manner that could reasonably be expected to lead to any material
environmental claim or pose a material risk to human health, safety or the
environment, except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.  Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

 

Section 9.10.  Derivatives Contracts.

 

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, enter
into or become obligated in respect of Derivatives Contracts other than
Derivatives Contracts entered into by the Parent, the Borrower, any such Loan
Party or any such Subsidiary in the ordinary course of business and which
establish an effective hedge in respect of liabilities, commitments or assets
held or reasonably anticipated by the Parent, the Borrower, such other Loan
Party or such other Subsidiary.

 

Section 9.11.  Use of Proceeds.

 

The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary or the Parent to, use any part of such proceeds to purchase or carry,
or to reduce or retire or refinance any credit incurred to purchase or carry,
any margin stock (within the meaning of Regulation U or Regulation X of the
Board of Governors of the Federal Reserve System) or to extend credit to others
for the purpose of purchasing or carrying any such margin stock. The Borrower
shall not request any Loan, and neither the Parent nor the Borrower shall use,
and the Parent and the Borrower shall ensure that their respective Subsidiaries
and their respective, and their respective Subsidiaries’, directors, officers,
employees and agents shall not use, the proceeds of any Loan, directly or
indirectly, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country in violation of
applicable Sanctions, or (iii) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

 

Section 9.12.  Limitation on Parent’s Assets and Liabilities.

 

(a)        So long as the Parent is not a Guarantor, the Parent shall not own
any assets other than (a) Equity Interests in the Borrower or any Wholly Owned
Subsidiaries whose assets consist solely of direct or indirect Equity Interests
in the Borrower, (b) Equity Interests or assets set forth on
Schedule 9.12.(a) or such other Equity Interests or assets as may be approved by
the Administrative Agent, which Equity Interests or assets, together with the
assets and Equity Interests set forth on Schedule 9.12.(a), have an aggregate
book value not exceeding $50,000,000, and (c) assets maintained on

 

- 90 -

--------------------------------------------------------------------------------


 

a temporary or pass-through basis that are held for subsequent payment of
dividends or other Restricted Payments not prohibited by this Agreement or any
other Loan Document or for contribution to the Borrower.

 

(b)        So long as the Parent is not a Guarantor, neither the Parent nor any
Wholly Owned Subsidiaries whose assets consist solely of direct or indirect
Equity Interests of the Borrower shall incur, assume or permit to exist any
liabilities other than liabilities that would be reflected in consolidated
financial statements of the Borrower,  provided that the Parent may have
(i) other liabilities incidental to its status as a publicly traded REIT (and
not constituting liabilities in respect of Indebtedness for borrowed money),
including liabilities associated with common and preferred equity, employment
contracts, employee benefit matters, indemnification obligations pursuant to
purchase and sale agreements, tax liabilities and legacy liabilities arising
pursuant to contracts entered into in the ordinary course of business prior to
(and not in contemplation of) this Agreement, (ii) nonconsensual obligations
imposed by operation of Applicable Law, (iii) obligations in existence as of the
date hereof set forth on Schedule 9.12.(b); (iv) obligations in the form of
Guarantees in respect of Nonrecourse Indebtedness where liability of the
guarantor is limited to customary exceptions for fraud, misapplication of funds,
environmental indemnities, prohibited transfers, failure to pay taxes,
noncompliance with “separateness covenants,” voluntary bankruptcy, collusive
involuntary bankruptcy and other exceptions to nonrecourse liability that are
either customary in non-recourse financings for real estate or that are
substantially the same as those Guarantees in respect of Nonrecourse
Indebtedness set forth on Schedule 9.12.(b), (v) other immaterial obligations
and (vi) other intercompany obligations not exceeding $50,000,000 individually
or in the aggregate that are incurred with respect to transactions substantially
similar to the transaction for which the intercompany note disclosed on Schedule
9.12.(b) was incurred.

 

ARTICLE X. DEFAULT

 

Section 10.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)        Default in Payment.  (i) The Borrower shall fail to pay when due
under this Agreement or any other Loan Document (whether upon demand, at
maturity, by reason of acceleration or otherwise) (A) the principal of any of
the Loans or any Reimbursement Obligation, or (B) shall fail to pay interest or
any of the other payment Obligations owing by the Borrower under this Agreement
or any other Loan Document and, in the case of this subsection (a)(i)(B) only,
such failure shall continue for a period of 5 Business Days after the due date
thereof, or (ii) any other Loan Party shall fail to pay within 5 Business Days
after becoming due any payment obligation owing by such Loan Party under any
Loan Document to which it is a party.

 

(b)        Default in Performance.

 

(i)         The Parent or the Borrower shall fail to perform Section 7.1.(i) or
Section 8.4.(l)(i), or any Loan Party or the Parent shall fail to perform or
observe any term, covenant, condition or agreement on its part to be performed
or observed and contained in Article IX. (other than Section 9.12.); or

 

(ii)        The Parent shall fail to perform Section 9.12., and such failure
shall continue beyond the period provided in Section 7.14.(b)(ii) to cause the
Parent to become a Guarantor;

 

- 91 -

--------------------------------------------------------------------------------


 

(iii)       The Parent or the Borrower shall fail to perform any term, covenant
, condition or agreement contained in Section 8.1., Section 8.2., Section 8.3.
or Section 8.4. (other than Section 8.4.(l)) and in the case of this subsection
(b)(iii) only, such failure shall continue for a period of 5 Business Days after
the date required for performance under such Section; or

 

(iv)       Any Loan Party or the Parent shall fail to perform or observe any
term, covenant, condition or agreement contained in this Agreement or any other
Loan Document to which it is a party and not otherwise mentioned in this
Section, and in the case of this subsection (b)(iv) only, such failure shall
continue for a period of 30 days after the earlier of (x) the date upon which a
Responsible Officer of the Parent, the Borrower or such other Loan Party obtains
knowledge of such failure or (y) the date upon which the Borrower has received
written notice of such failure from the Administrative Agent.

 

(c)        Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party or the Parent
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement at any time furnished by, or at
the direction of, any Loan Party to the Administrative Agent, any Issuing Bank
or any Lender, shall at any time prove to have been incorrect or misleading in
any material respect when furnished or made or deemed made.

 

(d)        Indebtedness Cross-Default.

 

(i)         The Parent, the Borrower, any other Loan Party or any other
Subsidiary shall fail to make any payment when due and payable (following the
expiration of any applicable grace or cure periods) in respect of (x) any
Recourse Indebtedness (other than the Loans and Reimbursement Obligations and
Indebtedness in respect of Derivatives Contracts) having an aggregate
outstanding principal amount individually or in the aggregate with all other
Recourse Indebtedness as to which such a failure exists, of $50,000,000 or more,
(y) any Nonrecourse Indebtedness having an aggregate outstanding principal
amount or in the aggregate with all other Nonrecourse Indebtedness as to which
such failure exists, of $100,000,000 or more  (each of such Indebtedness
described in clauses (x) and (y), “Material Indebtedness”) or (z) an amount of
Indebtedness with respect to Derivatives Contracts, having individually or in
the aggregate with all other Indebtedness with respect to Derivatives Contracts
as to which such a failure exists, without regard to the effect of any close-out
netting provision, Derivatives Termination Values of $10,000,000 or more; or

 

(ii)        (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid, repurchased, redeemed or defeased prior to the stated
maturity thereof (other than customary non-default mandatory prepayments
triggered by asset sales, casualty events, equity issuances or debt issuances);
or

 

(iii)       Any other event shall have occurred and be continuing which permits
any holder or holders of any Material Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person, after giving effect to
any applicable grace or cure periods, to accelerate the maturity of any such
Material Indebtedness or require any such Material Indebtedness to be prepaid,
repurchased, redeemed or defeased prior to its stated maturity ; or

 

(iv)       There occurs an “Event of Default” under and as defined in any
Derivatives Contract as to which the Borrower, any Loan Party or any other
Subsidiary is a “Defaulting

 

- 92 -

--------------------------------------------------------------------------------


 

Party” (as defined therein), or there occurs an “Early Termination Date” (as
defined therein) in respect of any Specified Derivatives Contract as a result of
a “Termination Event” (as defined therein) as to which the Borrower or any of
its Subsidiaries is an “Affected Party” (as defined therein) and the Derivatives
Termination Value, without regard to the effect of any close-out netting
provision, owed by the Parent or any of its Subsidiaries as a result thereof,
individually or in the aggregate with the Derivatives Termination Values of all
other Derivatives Contracts or Specified Derivatives Contracts with respect to
which such events have occurred, is $10,000,000 or more.

 

(e)        Voluntary Bankruptcy Proceeding.  The Parent, the Borrower, any other
Loan Party or any Significant Subsidiary shall:  (i) commence a voluntary case
under the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection (f); (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

(f)        Involuntary Bankruptcy Proceeding.  A case or other proceeding shall
be commenced against the Parent, the Borrower, any other Loan Party or any other
Significant Subsidiary in any court of competent jurisdiction seeking: 
(i) relief under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of 60 consecutive days, or an order granting the remedy or
other relief requested in such case or proceeding (including, but not limited
to, an order for relief under such Bankruptcy Code or such other federal
bankruptcy laws) shall be entered.

 

(g)        Revocation of Loan Documents.  Any Loan Party shall (or shall attempt
to) disavow, revoke or terminate any Loan Document to which it is a party or
shall otherwise challenge or contest in any action, suit or proceeding in any
court or before any Governmental Authority the validity or enforceability of any
Loan Document or any Loan Document shall cease to be in full force and effect
(except as a result of the express terms thereof).

 

(h)        Judgment.   A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Parent, the
Borrower, any other Loan Party, or any other Subsidiary by any court or other
tribunal and (i) such judgment or order shall continue for a period of 30 days
without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such unsatisfied judgments or orders
entered against the Parent, the Borrower, any other Loan Party or any other
Subsidiary, $50,000,000 or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.

 

- 93 -

--------------------------------------------------------------------------------


 

(i)         Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of the Parent, the Borrower, any
other Loan Party or any other Subsidiary, which exceeds, individually or
together with all other such warrants, writs, executions and processes,
$50,000,000 in amount and such warrant, writ, execution or process shall not be
paid, discharged, vacated, stayed or bonded for a period of 30 days; provided,
however, that if a bond has been issued in favor of the claimant or other Person
obtaining such warrant, writ, execution or process, the issuer of such bond
shall execute a waiver or subordination agreement in form and substance
satisfactory to the Administrative Agent pursuant to which the issuer of such
bond subordinates its right of reimbursement, contribution or subrogation to the
Obligations and waives or subordinates any Lien it may have on the assets of the
Borrower, any other Loan Party or any other Subsidiary.

 

(j)         ERISA.

 

(i)         Any ERISA Event shall have occurred that results or could reasonably
be expected to result in liability to any member of the ERISA Group aggregating
in excess of $50,000,000; or

 

(ii)        The “benefit obligation” of all Plans exceeds the “fair market value
of plan assets” for such Plans by more than $50,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.

 

(k)        Change of Control/Change in Management.

 

(i)         Any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than the Permitted Holders is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a Person will be deemed to have “beneficial ownership” of all securities that
such Person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 35.0% of the total voting power of the then outstanding voting stock of the
Parent;

 

(ii)        During any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Trustees of the Parent (together with any new directors
whose election by such Board or whose nomination for election by the
shareholders of the Parent was approved by a vote of a majority of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the Board of Trustees of the Parent
then in office;

 

(iii)       (A) The Parent, together with the Permitted Holders shall cease to
own and control, directly or indirectly, at least 60.0% of the outstanding
Equity Interests of the Borrower; or (B) the Parent shall cease to own and
control, directly or indirectly, a majority of the outstanding Equity Interests
of the Borrower; or

 

(iv)       The Parent or a Wholly Owned Subsidiary of the Parent shall cease to
be the sole general partner of the Borrower or shall cease to have the sole and
exclusive power to exercise all management and control over the Borrower.

 

(l)         Liens.  Any Lien purported to be created under any Loan Document
shall cease to be, or shall be asserted by the Parent, the Borrower or other
Loan Party not to be, a valid and perfected Lien on

 

- 94 -

--------------------------------------------------------------------------------


 

any Collateral, with the priority required by the applicable Loan Documents,
except as a result of (i) the sale or other disposition of the applicable
Collateral in a transaction permitted under the Loan Documents, the (ii) the
release of such Lien in accordance with Section 7.15.(b).

 

Notwithstanding the foregoing provisions of this Section 10.1., if a Default or
Event of Default occurs solely as a result of a Property being treated as an
Eligible Property that is not in fact an Eligible Property, such Default or
Event of Default shall be deemed not to have occurred so long as the Borrower
delivers to the Administrative Agent not later than 15 days from the earlier of
(x) the date a Responsible Officer of the Parent or the Borrower obtains
knowledge of the occurrence of such Default or Event of Default and (y) the date
on which the Borrower has received written notice of such Default or Event of
Default from the Administrative Agent, each of the following: (1) written notice
thereof and (2) a Compliance Certificate, prepared for each fiscal period in
which such Property was included as an Eligible Property but was not in fact an
Eligible Property, evidencing compliance with the covenants set forth in
Section 9.1. for such period, excluding such Property as an Eligible Property,
as applicable.

 

Section 10.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)        Acceleration; Termination of Facilities.

 

(i)         Automatic.  Upon the occurrence of an Event of Default specified in
Sections 10.1.(e) or 10.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit hereunder, shall all immediately and automatically terminate.

 

(ii)        Optional.  If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall: 
(1) declare (A) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, (B) an amount equal to the Stated Amount of all
Letters of Credit outstanding as of the date of the occurrence of such Event of
Default for deposit into the Letter of Credit Collateral Account and (C) all of
the other Obligations, including, but not limited to, the other amounts owed to
the Lenders and the Administrative Agent under this Agreement, the Notes or any
of the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit hereunder.

 

(b)        Loan Documents.  The Requisite Lenders may direct the Administrative
Agent to, and the Administrative Agent if so directed shall, exercise any and
all of its rights under any and all of the other Loan Documents.

 

- 95 -

--------------------------------------------------------------------------------


 

(c)        Applicable Law.  The Requisite Lenders may direct the Administrative
Agent to, and the Administrative Agent if so directed shall, exercise all other
rights and remedies it may have under any Applicable Law.

 

(d)        Appointment of Receiver.  To the extent permitted by Applicable Law,
the Administrative Agent and the Lenders shall be entitled to the appointment of
a receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the property and/or the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.

 

(e)        Remedies in Respect of Specified Derivatives Contracts. 
Notwithstanding any other provision of this Agreement or other Loan Document,
each Specified Derivatives Provider shall have the right, with prompt notice to
the Administrative Agent, but without the approval or consent of or other action
by the Administrative Agent, the Issuing Banks or the Lenders, to take any
action or avail itself of any remedies available to such Specified Derivatives
Provider under any Specified Derivatives Contract or Applicable Law.

 

Section 10.3.  Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments,
the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit shall immediately and automatically terminate.

 

Section 10.4.  Marshaling; Payments Set Aside.

 

No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations.  To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guaranteed Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

Section 10.5.  Allocation of Proceeds.

 

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 12.3.) under any of the Loan Documents, in respect of any Guaranteed
Obligations shall be applied in the following order and priority:

 

(a)        to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, each Issuing Bank in its
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the applicable Issuing Banks and Swingline Lender in
proportion to the respective amounts described in this clause (a) payable to
them;

 

- 96 -

--------------------------------------------------------------------------------


 

(b)        to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause
(b) payable to them;

 

(c)        to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Swingline Loans;

 

(d)        to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the applicable Issuing Banks in proportion to the
respective amounts described in this clause (d) payable to them;

 

(e)        to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Swingline Loans;

 

(f)        to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts, ratably among the Lenders, the Issuing Banks, and the Specified
Derivatives Providers in proportion to the respective amounts described in this
clause (f) payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and

 

(g)        the balance, if any, after all of the Guaranteed Obligations have
been indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider, as the case may be.  Each Specified
Derivatives Provider not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article XI. for itself and its Affiliates as if a “Lender” party
hereto.

 

Section 10.6.  Letter of Credit Collateral Account.

 

(a)        As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below).  The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by an Issuing Bank as provided herein.  Anything in
this Agreement to the contrary notwithstanding, funds held in the Letter of
Credit Collateral Account shall be subject to withdrawal only as provided in
this Section.

 

- 97 -

--------------------------------------------------------------------------------


 

(b)        Amounts on deposit in the Letter of Credit Collateral Account shall
be invested and reinvested by the Administrative Agent in such Cash Equivalents
as the Administrative Agent shall determine in its sole discretion.  All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account.  The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.

 

(c)        If a drawing pursuant to any Letter of Credit occurs on or prior to
the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse the applicable Issuing Bank for the
payment made by such Issuing Bank to the beneficiary with respect to such
drawing.

 

(d)        If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 10.5.  Notwithstanding the foregoing, the Administrative Agent
shall not be required to liquidate and release any such amounts if such
liquidation or release would result in the amount available in the Letter of
Credit Collateral Account to be less than the Stated Amount of all Extended
Letters of Credit that remain outstanding.

 

(e)        So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower within 10 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time.  Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.3.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever.  When all of the Obligations (other than contingent
indemnification obligations for which no claim has been made or asserted) shall
have been indefeasibly paid in full and no Letters of Credit remain outstanding,
the Administrative Agent shall deliver to the Borrower, against receipt but
without any recourse, warranty or representation whatsoever, the balances
remaining in the Letter of Credit Collateral Account.

 

(f)        The Borrower shall pay to the Administrative Agent from time to time
such fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

 

- 98 -

--------------------------------------------------------------------------------


 

Section 10.7.  Performance by Administrative Agent.

 

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 

Section 10.8.  Rights Cumulative.

 

(a)        Generally.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders under this Agreement and each of the other Loan
Documents, and of the Specified Derivatives Providers under the Specified
Derivatives Contracts shall be cumulative and not exclusive of any rights or
remedies which any of them may otherwise have under Applicable Law.  In
exercising their respective rights and remedies the Administrative Agent, the
Issuing Banks, the Lenders and the Specified Derivatives Providers may be
selective and no failure or delay by any such Lender Party in exercising any
right shall operate as a waiver of it, nor shall any single or partial exercise
of any power or right preclude its other or further exercise or the exercise of
any other power or right.

 

(b)        Enforcement by Administrative Agent.  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article X. for the benefit of all the Lenders and the Issuing Banks; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) any Issuing Bank or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Bank or Swingline Lender, as the case may be) hereunder or under the
other Loan Documents, (iii) any Specified Derivatives Provider from exercising
the rights and remedies that inure to its benefit under any Specified
Derivatives Contract (iv) any Lender from exercising setoff rights in accordance
with Section 12.3. (subject to the terms of Section 3.3.), or (v) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(x) the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article X. and (y) in addition to the matters
set forth in clauses (ii), (iv) and (v) of the preceding proviso and subject to
Section 3.3., any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.

 

ARTICLE XI. THE ADMINISTRATIVE AGENT

 

Section 11.1.  Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this

 

- 99 -

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents as are specifically delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto. Not in limitation of the foregoing, each
Lender authorizes and directs the Administrative Agent to enter into the Loan
Documents for the benefit of the Lenders.  Each Lender hereby agrees that,
except as otherwise set forth herein, any action taken by the Requisite Lenders
in accordance with the provisions of this Agreement or the Loan Documents, and
the exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.  Nothing herein shall be
construed to deem the Administrative Agent a trustee or fiduciary for any Lender
or to impose on the Administrative Agent duties or obligations other than those
expressly provided for herein.  Without limiting the generality of the
foregoing, the use of the terms “Agent”, “Administrative Agent”, “agent” and
similar terms in the Loan Documents with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law.  Instead, use
of such terms is merely a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.  The Administrative Agent shall deliver to each Lender, promptly upon
receipt thereof by the Administrative Agent, copies of each of the financial
statements, certificates, notices and other documents delivered to the
Administrative Agent pursuant to Article VIII. that the Borrower is not
otherwise required to deliver directly to the Lenders.  The Administrative Agent
will furnish to any Lender, upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Administrative Agent by the Borrower, any other Loan
Party or any other Affiliate of the Borrower, pursuant to this Agreement or any
other Loan Document not already delivered or otherwise made available to such
Lender pursuant to the terms of this Agreement or any such other Loan Document. 
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law.  Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise. 
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.

 

Section 11.2.  Administrative Agent as Lender.

 

The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or a Specified Derivatives Provider, as the case may be, under this
Agreement, any other Loan Document, or any Specified Derivatives Contract, as
the case may be, as any other Lender or Specified Derivatives Provider and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include the
Lender acting as Administrative Agent in each case in its individual capacity. 
Such Lender acting as Administrative Agent and its Affiliates may each accept
deposits from, maintain deposits or credit balances for, invest in, lend money
to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to any Issuing Bank, the other Lenders or any

 

- 100 -

--------------------------------------------------------------------------------


 

Specified Derivatives Providers.  Further, the Administrative Agent and any
Affiliate may accept fees and other consideration from the Borrower for services
in connection with this Agreement or any Specified Derivatives Contract, or
otherwise without having to account for the same to any Issuing Bank, the other
Lenders or any Specified Derivatives Providers.  The Issuing Banks and the
Lenders acknowledge that, pursuant to such activities, the Lender acting as
Administrative Agent or its Affiliates may receive information regarding the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.

 

Section 11.3.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved.  Unless a Lender shall give written notice to
the Administrative Agent that it specifically objects to the requested
determination, consent or approval within 10 Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such requested determination,
consent or approval.  The provisions of this Section shall not apply to any
amendment, waiver or consent regarding any of the matters described  in
Section 12.6.(c).

 

Section 11.4.  Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents. 
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

 

Section 11.5.  Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment.  Without limiting the generality of the
foregoing, the Administrative Agent may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts.  Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Lender, any Issuing Bank or any other Person, or shall be
responsible to any Lender, any Issuing Bank or any other Person for any
statement, warranty or representation made or deemed made by the Borrower, any
other Loan Party

 

- 101 -

--------------------------------------------------------------------------------


 

or any other Person in or in connection with this Agreement or any other Loan
Document; (b) shall have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons, or to inspect the property, books or records of the Borrower
or any other Person; (c) shall be responsible to any Lender or any Issuing Bank
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document, any other
instrument or document furnished pursuant thereto or any Collateral covered
thereby or the perfection or priority of any Lien in favor of the Administrative
Agent on behalf of the Lender Parties in any such Collateral; (d) shall have any
liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties.  The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.

 

Section 11.6.  Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, further, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section.  Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws.  Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to

 

- 102 -

--------------------------------------------------------------------------------


 

indemnification.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement.  If the Borrower shall
reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

Section 11.7.  Lender Credit Decision, Etc.

 

Each of the Lenders and the Issuing Banks expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Parent, the Borrower, any other Loan Party or any other
Subsidiary or Affiliate, shall be deemed to constitute any such representation
or warranty by the Administrative Agent to any Issuing Bank or any Lender.  Each
of the Lenders and the Issuing Banks acknowledges that it has made its own
credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective Related Parties, and based on the financial
statements of the Parent, the Borrower, the other Loan Parties, the other
Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate.  Each of the Lenders and the Issuing
Banks also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any other Lender or counsel to the Administrative
Agent or any of their respective Related Parties, and based on such review,
advice, documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under the Loan
Documents.  The Administrative Agent shall not be required to keep itself
informed as to the performance or observance by the Parent, the Borrower or any
other Loan Party of the Loan Documents or any other document referred to or
provided for therein or to inspect the properties or books of, or make any other
investigation of, the Parent, the Borrower, any other Loan Party or any other
Subsidiary.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders and the Issuing Banks by the
Administrative Agent under this Agreement or any of the other Loan Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender or any Issuing Bank with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties.  Each of the Lenders and the Issuing Banks acknowledges that
the Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender or any Issuing Bank.

 

Section 11.8.  Successor Administrative Agent.

 

The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) be removed as administrative agent by the Requisite Lenders
(other than the Lender then acting as Administrative Agent) and the Borrower
upon thirty (30) days’ prior written notice if the Administrative Agent (i) is
found by a court of competent jurisdiction in a final, non-appealable judgment
to have committed gross negligence or willful misconduct in the course of
performing its duties hereunder or (ii) has become or is insolvent or has become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to,

 

- 103 -

--------------------------------------------------------------------------------


 

approval of or acquiescence in any such proceeding or appointment.  Upon any
such resignation or removal, the Requisite Lenders shall have the right to
appoint a successor Administrative Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed.  If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
30 days after the current Administrative Agent’s giving of notice of resignation
or upon the removal of the current Administrative Agent, then the current
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent, which shall be a Lender, if any Lender
shall be willing to serve, and otherwise shall be an Eligible Assignee; provided
that if the Administrative Agent shall notify the Borrower and the Lenders that
no Lender has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made to each Lender and each Issuing Bank directly, until such time as a
successor Administrative Agent has been appointed as provided for above in this
Section; provided, further that such Lenders and such Issuing Banks so acting
directly shall be and be deemed to be protected by all indemnities and other
provisions herein for the benefit and protection of the Administrative Agent as
if each such Lender or Issuing Bank were itself the Administrative Agent.  Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the current Administrative Agent, and the current Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents.  Any resignation by, or removal of, an Administrative Agent shall
also constitute the resignation or removal as an Issuing Bank and as the
Swingline Lender by the Lender then acting as Administrative Agent (the
“Resigning Lender”) except that such Lender, in its capacity as Issuing Bank,
shall continue to have obligations hereunder with respect to Letters of Credit
issued prior to such resignation or removal until a successor Administrative
Agent is appointed.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder (i) the Resigning Lender shall be discharged from
all duties and obligations of an Issuing Bank and the Swingline Lender hereunder
and under the other Loan Documents and (ii) the successor Issuing Bank shall
issue letters of credit in substitution for all Letters of Credit issued by the
Resigning Lender as Issuing Bank outstanding at the time of such succession
(which letters of credit issued in substitutions shall be deemed to be Letters
of Credit issued hereunder) or make other arrangements satisfactory to the
Resigning Lender to effectively assume the obligations of the Resigning Lender
with respect to such Letters of Credit.  After any Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article XI. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents.  Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice.

 

Section 11.9.  Titled Agents.

 

Each of the Lead Arrangers, the Bookrunners, Syndication Agent, and
Documentation Agents (each a “Titled Agent”) in each such respective capacity,
assumes no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of any of the Loans, nor
any duties as an agent hereunder for the Lenders.  The titles given to the
Titled Agents are solely honorific and imply no fiduciary responsibility on the
part of the Titled Agents to the Administrative Agent, any Lender, any Issuing
Bank, the Parent, the Borrower or any other Loan Party and the use of such
titles does not impose on the Titled Agents any duties or obligations greater
than those of any other Lender or entitle the Titled Agents to any rights other
than those to which any other Lender is entitled.

 

- 104 -

--------------------------------------------------------------------------------


 

Section 11.10.  Specified Derivatives Contracts.

 

No Specified Derivatives Provider that obtains the benefits of Section 10.5. by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents.  Notwithstanding any other provision
of this Article to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.

 

Section 11.11.  Collateral Matters.

 

(a)        Each Lender and each Issuing Bank hereby authorize the Administrative
Agent, without the necessity of any notice to or further consent from any
Lender, from time to time prior to an Event of Default, to take any action with
respect to any Collateral or Loan Documents which may be necessary to perfect
and maintain perfected the Liens upon the Collateral granted pursuant to any of
the Loan Documents.

 

(b)        The Lenders and the Issuing Banks hereby authorize the Administrative
Agent to release any Lien granted to or held by the Administrative Agent upon
any Collateral (i) upon termination of the Commitments and indefeasible payment
and satisfaction in full of all of the Obligations (other than contingent
indemnification obligations for which no claim has been made or asserted);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by all
Lenders as provided under Section 12.6.(b)(xi).  Upon request by the Agent at
any time, the Lenders and the Issuing Banks will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section.

 

(c)        Upon any sale and transfer of Collateral which is permitted pursuant
to the terms of this Agreement, and upon at least seven (7) Business Days’ prior
written request by the Borrower (or within such fewer number of Business Days as
the Administrative Agent may agree), the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Administrative
Agent for its benefit and the benefit of the Lender Parties herein or pursuant
hereto upon the Collateral that was sold or transferred; provided, however, that
(i) the Administrative Agent shall not be required to execute any such document
on terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty
and (ii) such release shall not in any manner discharge, affect or impair the
Obligations or any Liens upon (or obligations of the Borrower or any other Loan
Party in respect of) all interests retained by any Borrower or any other Loan
Party, including (without limitation) the proceeds of such sale or transfer, all
of which shall continue to constitute part of the Collateral. In the event of
any sale or transfer of Collateral, or any foreclosure with respect to any of
the Collateral, the Administrative Agent shall be authorized to deduct all of
the expenses reasonably incurred by the Administrative Agent from the proceeds
of any such sale, transfer or foreclosure.

 

(d)        The Administrative Agent shall have no obligation whatsoever to the
Lenders, the Issuing Banks or to any other Person to assure that the Collateral
exists or is owned by the Borrower or any other Loan Party or is cared for,
protected or insured or that the Liens granted to the Administrative Agent
pursuant to any of the Loan Documents have been properly or sufficiently or
lawfully created, perfected,

 

- 105 -

--------------------------------------------------------------------------------


 

protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Administrative Agent in this Section or in any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Administrative Agent may act in
any manner it may deem appropriate, in its sole discretion, and that the
Administrative Agent shall have no duty or liability whatsoever to the Lenders
or the Issuing Banks, except to the extent resulting from its gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment.

 

(e)        In the event that the Loan Parties grant a Lien in any real property,
the Administrative Agent will endeavor to give at least thirty (30) days’
written notice to the Lenders before taking a Lien in such real property as
security for any repayment of the Obligations.  Upon the earlier of (i) the
expiration of such 30-day period or (b) receipt of confirmation from each Lender
that such Lender has completed any necessary flood insurance due diligence to
its reasonable satisfaction, the Administrative Agent may accept such Lien on
such real property.

 

ARTICLE XII. MISCELLANEOUS

 

Section 12.1.  Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Parent or the Borrower:

 

American Homes 4 Rent

American Homes 4 Rent, L.P.

30601 Agoura Road, Suite 200

Agoura Hills, California 91301

Attention:  Chief Financial Officer

Telecopy Number:  (805) 456-7859

Telephone Number:  (805) 413-5275

 

with a copy to:

 

American Homes 4 Rent

American Homes 4 Rent, L.P.

30601 Agoura Road, Suite 200

Agoura Hills, California 91301

Attention:  Chief Legal Officer

Telecopy Number: (805) 456-7859

Telephone Number: (310) 774-5331

 

- 106 -

--------------------------------------------------------------------------------


 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

401 B Street, Suite 1100

San Diego, California 92101

Attn:  Dale Northup

Telecopier:       619-699-3105

Telephone:       619-699-3025

 

with a copy to:

 

Wells Fargo Bank, National Association

Wells Fargo CRE Portfolio Services

1512 Eureka Road

Suite 350

Roseville, California

Attn:  Patty Cabrera

Telecopier:       916-787-4526

Telephone:       916-788-4672

 

and a copy to:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9300-091

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn:  Kirby Wilson, CRE Agency Services

Telecopier:       866-595-7863

Telephone:       612-667-6009

 

If to Wells Fargo, as an Issuing Bank:

 

Wells Fargo Bank, National Association

401 B Street, Suite 1100

San Diego, California 92101

Attn:  Dale Northup

Telecopier:       619-699-3105

Telephone:       619-699-3025

 

If to JPMorgan Chase, N.A., as an Issuing Bank:

 

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2, Floor 3

Newark, Delaware 19713-2107

Attn:  Ross Gelbart

Telecopier:       302-634-4712

Telephone:       302-634-8502

 

- 107 -

--------------------------------------------------------------------------------


 

with a copy to:

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, New York 10179

Attn:  Chiara Carter

Telephone:       212-622-6401

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower. 
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of 3 days after the deposit in
the United States Postal Service mail, postage prepaid and addressed to the
address of the Parent or the Borrower or the Administrative Agent, the Issuing
Banks and Lenders at the addresses specified; (ii) if telecopied, when
transmitted; (iii) if hand delivered or sent by overnight courier, when
delivered; or (iv) if delivered in accordance with Section 8.5. to the extent
applicable; provided, however, that, in the case of the immediately preceding
clauses (i), (ii) and (iii), non-receipt of any communication as of the result
of any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication.  Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, any Issuing Bank or any Lender
under Article II. shall be effective only when actually received.  None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Banks or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder.  Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if any notice, certificate or other document required to be delivered
by Borrower or any other Loan Party hereunder or under any other Loan Document
shall be required to be delivered on a day other than a Business Day, such
notice, certificate or other document shall be required to be delivered on the
next following Business Day.

 

Section 12.2.  Expenses.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation and execution of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expenses and reasonable travel expenses related to closing), and
the consummation of the transactions contemplated hereby and thereby, including
the reasonable and documented out-of-pocket fees and disbursements of counsel to
the Administrative Agent and all reasonable and documented out-of-pocket costs
and expenses of the Administrative Agent in connection with the use of
IntraLinks, SyndTrak or other similar information transmission systems in
connection with the Loan Documents, (b) to pay or reimburse the Administrative
Agent, the Issuing Banks and the

 

- 108 -

--------------------------------------------------------------------------------


 

Lenders for all their reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement or preservation of any rights under
the Loan Documents, including the reasonable fees and disbursements of their
respective counsel and any payments in indemnification or otherwise payable by
the Lenders to the Administrative Agent pursuant to the Loan Documents, (c) to
pay, and indemnify and hold harmless the Administrative Agent, the Issuing Banks
and the Lenders from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any failure to pay or delay in
paying, documentary, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (d) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the fees and disbursements of counsel
to the Administrative Agent, any Issuing Bank and any Lender incurred in
connection with the representation of the Administrative Agent, such Issuing
Bank or such Lender in any matter relating to or arising out of any bankruptcy
or other proceeding of the type described in Sections 10.1.(e) or 10.1.(f),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.  If the Borrower shall fail
to pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder. 
Notwithstanding the foregoing, the obligation to reimburse the Lender Parties
for fees and expenses incurred in connection with any preservation of rights
under the Loan Documents that is undertaken other than in connection with an
enforcement of any Lender Parties’ rights and remedies under the Credit
Agreement or after an Event of Default shall be limited to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
the Lender Parties and, if reasonably necessary, a single local counsel for the
Lender Parties in each relevant jurisdiction and with respect to each relevant
specialty, and in the case of an actual or perceived conflict of interest, one
additional counsel in each relevant jurisdiction to the affected Lender Parties
similarly situated.  All amounts payable pursuant to this Section 12.2. shall be
due and payable 15 days after receipt of a reasonably detailed invoice therefor
(or in the case of the costs and expenses described in clause (a) of this
Section, any earlier date set forth in the applicable amendment, supplement or
modification to any of the Loan Documents for which such costs and expenses are
to be paid or reimbursed).

 

Section 12.3.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of an Issuing Bank, a
Lender, an Affiliate of an Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, such
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 10.2., and although such Obligations shall be

 

- 109 -

--------------------------------------------------------------------------------


 

contingent or unmatured.  Notwithstanding anything to the contrary in this
Section, if any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 3.9.
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks and the Lenders and (y) such Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

 

Section 12.4.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)        EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING
BANK OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW
AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANKS, THE PARENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT,
THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS
OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)        EACH OF THE PARENT AND THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE PARENT OR THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.  EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS

 

- 110 -

--------------------------------------------------------------------------------


 

BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE
SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, ANY ISSUING
BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, ANY ISSUING
BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

 

(c)        THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

 

Section 12.5.  Successors and Assigns.

 

(a)        Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of the
Parent, the Borrower or any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (e) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)        Assignments by Lenders.  Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)         Minimum Amounts.

 

(A)       in the case of an assignment of the entire remaining amount of an
assigning Revolving Lender’s Revolving Commitment and/or the Revolving Loans at
the time owing to it, or contemporaneous assignments to related Approved Funds
that equal at least the amount specified in the immediately following
clause (B) in the aggregate, or in the case of an assignment of the entire
remaining amount of an assigning Term Loan Lender’s Term Loan Commitment and/or
Term Loans at the time owing to it, or in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)       in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) of a Class or, if the applicable Commitments of the same
Class

 

- 111 -

--------------------------------------------------------------------------------


 

as such Commitment are not then in effect, the principal outstanding balance of
the Loans of such Class of the assigning Lender subject to each such assignment
(in each case, determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Default or Event of Default shall exist, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that if, after giving effect to such assignment,
the amount of the Commitment of the applicable Class held by such assigning
Lender or if the applicable Commitment is not then in effect, the outstanding
principal balance of the Loans of the applicable Class of such assigning Lender,
as applicable, would be less than $5,000,000, then such assigning Lender shall
assign the entire amount of its Commitment of such Class and the Loans of such
Class at the time owing to it.

 

(ii)        Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Classes of Commitments or Loans on a non pro-rata basis.

 

(iii)       Required Consents.  No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:

 

(A)       the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
shall exist at the time of such assignment or (y) such assignment is to a Lender
of the same Class of Commitments or Loans, an Affiliate of a such a Lender or an
Approved Fund of such a Lender; provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof;

 

(B)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Lender of the same Class of Commitments or Loans, an Affiliate of such a
Lender or an Approved Fund of such a Lender; and

 

(C) the consent of each Issuing Bank and the Swingline Lender (in each case,
such consent not to be unreasonably withheld or delayed) shall be required for
any assignment in respect of a Revolving Commitment.

 

(iv)       Assignment and Acceptance; Notes.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $4,500 for each
assignment (which fee the Administrative Agent may, in its sole discretion,
elect to waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.  If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.

 

(v)        No Assignment to Certain Persons.  No such assignment shall be made
to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or

 

- 112 -

--------------------------------------------------------------------------------


 

any of its Subsidiaries, or to any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B).

 

(vi)       No Assignment to Natural Persons.  No such assignment shall be made
to a natural person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person).

 

(vii)      Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) (1) its full pro rata share of all Revolving Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Revolving Commitment Percentage and (2) all Term Loans and any Term Loan
Commitment held by such Defaulting Lender.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender.  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

(c)        Register.  The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at the Principal Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all

 

- 113 -

--------------------------------------------------------------------------------


 

purposes of this Agreement.  The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)        Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower, the Administrative Agent, any Issuing Bank or the
Swingline Lender, sell participations to any Person (other than a natural
Person, or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person, or the Borrower or any of
the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Parent, the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to (v) increase
such Lender’s Commitment, (w) extend the date fixed for the payment of principal
on the Loans or portions thereof owing to such Lender, (x) reduce the rate at
which interest is payable thereon, (y) release any Guarantor from its
Obligations under the Guaranty except as contemplated by Section 7.14.(b), or
(z) release any Collateral, except in accordance with Section 7.15.(b) in each
case, as applicable to that portion of such Lender’s rights and/or obligations
that are subject to the participation.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.10., 4.1., 4.4.
(subject to the requirements and limitations therein, including the requirements
under Section 3.10.(g) (it being understood that the documentation required
under Section 3.10.(g) shall be delivered to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 4.6. as if it were an
assignee under subsection (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 4.1. or Section 3.10., with respect to
any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 4.6. with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.3. as though it were a Lender; provided
that such Participant agrees to be subject to Section 3.3. as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

- 114 -

--------------------------------------------------------------------------------


 

(e)        Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(f)        No Registration.  Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

 

(g)        USA Patriot Act Notice; Compliance.  In order for the Administrative
Agent to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.

 

Section 12.6.  Amendments and Waivers.

 

(a)        Generally.  Except as otherwise expressly provided in this Agreement,
(i) any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Parent, the Borrower, any other Loan Party or any other
Subsidiary of any terms of this Agreement or such other Loan Document may be
waived, and (iv) the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Administrative Agent at the written direction of the Requisite Lenders),
and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party which is party thereto.  Subject to the immediately following
subsection (b), any term of this Agreement or of any other Loan Document
relating solely to the rights or obligations of the Lenders of a particular
Class, and not Lenders of any other Class, may be amended, and the performance
or observance by the Borrower or any other Loan Party or any Subsidiary of any
such terms may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, and only with, the written consent
of the Requisite Class Lenders for such Class of Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
a party thereto). Notwithstanding anything to the contrary contained in this
Section, the Fee Letter may only be amended, and the performance or observance
by any Loan Party thereunder may only be waived, in a writing executed by the
parties thereto.

 

(b)        Additional Lender Consents.  In addition to the foregoing
requirements, no amendment, waiver or consent shall:

 

(i)         increase (or reinstate) the Commitments of a Lender or subject a
Lender to any additional obligations without the written consent of such Lender;

 

(ii)        reduce the principal of, or interest that has accrued or the rates
of interest that will be charged on the outstanding principal amount of, any
Loans or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written

 

- 115 -

--------------------------------------------------------------------------------


 

consent of the Requisite Lenders shall be required for (x) the waiver of
interest payable at the Post-Default Rate, retraction of the imposition of
interest at the Post-Default Rate and amendment of the definition of
“Post-Default Rate” and (y) any amendment to any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce the rate of interest on any Loan or other Obligation or to reduce any
fee payable hereunder;

 

(iii)       reduce the amount of any Fees payable to a Lender without the
written consent of such Lender;

 

(iv)       modify the definitions of “Revolving Termination Date” or clause
(a) of the definition of “Termination Date” (in each case, except in accordance
with Section 2.13.(a)) or “Revolving Commitment Percentage”, otherwise postpone
any date fixed for, or forgive, any payment of principal of, or interest on, any
Revolving Loans or for the payment of Fees or any other Obligations owing to the
Revolving Lenders, or extend the expiration date of any Letter of Credit beyond
the Revolving Termination Date (except in the case of a Letter of Credit that
becomes an Excluded Letter of Credit in accordance with Section 2.3.(b)), in
each case, without the written consent of each Revolving Lender;

 

(v)        modify the definition of “Term Loan Maturity Date” or clause (b) of
the definition of “Termination Date” (in each case, except in accordance with
Section 2.13.(b)), modify the definition of “Term Loan Availability Termination
Date”, or otherwise postpone any date fixed for, or forgive, any payment of
principal of, or interest on, any Term Loans (other than Additional Tranche Term
Loans) or for the payment of Fees or any other Obligations (other than Fees and
Obligations related to Additional Tranche Term Loans) owing to the Term Loan
Lenders, in each case, without the written consent of each Term Loan Lender
holding Term Loans made pursuant to Section 2.2. or constituting Additional Term
Loans made pursuant to Section 2.16.;

 

(vi)       modify clause (c) of the definition of “Termination Date” or
otherwise postpone any date fixed for, or forgive, any payment of principal of,
or interest on, any Class of Additional Tranche Term Loans or for the payment of
Fees or any other Obligations related to any Class of Additional Tranche Term
Loans owing to the Term Loan Lenders, in each case, without the written consent
of each Term Loan Lender holding Additional Tranche Term Loans of such Class;

 

(vii)      modify the definition of “Pro Rata Share” or amend or otherwise
modify the provisions of Section 3.2. without the written consent of each
Lender;

 

(viii)     amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender;

 

(ix)       modify the definition of the term “Requisite Lenders” or modify in
any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Lender;

 

(x)        modify the definition of the term “Requisite Class Lenders” as it
relates to a particular Class of Lenders, or modify in any other manner the
number or percentage of a Class of Lenders required to make any determinations
or waive any rights hereunder or to modify any

 

- 116 -

--------------------------------------------------------------------------------


 

provision hereof, in each case, solely with respect to such Class of Lenders,
without the written consent of each Lender in such Class;

 

(xi)       release any Guarantor from its obligations under the Guaranty (except
as contemplated by Section 7.14.(d)), release any of the Collateral (except as
otherwise expressly permitted under this Agreement or the Pledge Agreement) or
subordinate any Lien of the Administrative Agent in any Collateral, without the
written consent of each Lender; or

 

(xii)      amend, or waive the Borrower’s compliance with, Section 2.15. without
the written consent of each Lender.

 

(c)        Amendment of Administrative Agent’s Duties, Etc.  No amendment,
waiver or consent unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Administrative Agent under this Agreement or any of
the other Loan Documents.  Any amendment, waiver or consent relating to
Section 2.4. or the obligations of the Swingline Lender under this Agreement or
any other Loan Document shall, in addition to the Lenders required hereinabove
to take such action, require the written consent of the Swingline Lender.  Any
amendment, waiver or consent relating to Section 2.3. or the obligations of the
Issuing Banks under this Agreement or any other Loan Document shall, in addition
to the Lenders required hereinabove to take such action, require the written
consent of each Issuing Bank.  Any amendment, waiver or consent with respect to
any Loan Document that (i) diminishes the rights of a Specified Derivatives
Provider in a manner or to an extent dissimilar to that affecting the Lenders or
(ii) increases the liabilities or obligations of a Specified Derivatives
Provider shall, in addition to the Lenders required hereinabove to take such
action, require the consent of the Lender that is (or having an Affiliate that
is) such Specified Derivatives Provider.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitments of any Defaulting
Lender may not be increased, reinstated or extended without the written consent
of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the written consent of such Defaulting Lender.  No waiver shall extend
to or affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein.  No course of
dealing or delay or omission on the part of the Administrative Agent or any
Lender in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default.  Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.

 

(d)        Technical Amendments.  Notwithstanding anything to the contrary in
this Section 12.6., if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Banks.  Any such amendment shall become effective without any
further action or consent of any of other party to this Agreement.

 

- 117 -

--------------------------------------------------------------------------------


 

(e)        Additional Tranche Term Loans.  Notwithstanding anything to the
contrary in this Section 12.6., this Agreement may be amended to establish a
Class of Additional Tranche Term Loans and effect amendments to this Agreement
as are consistent with Section 2.16. in respect of Additional Tranche Term Loans
with only the consent of the Administrative Agent, the Borrower and the Term
Loan Lenders providing such Class of Additional Tranche Term Loans (such
amendment, an “Additional Tranche Term Loan Amendment”).

 

Section 12.7.  Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender.  None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Parent or the
Borrower; no provision in this Agreement or in any of the other Loan Documents,
and no course of dealing between or among any of the parties hereto, shall be
deemed to create any fiduciary duty owing by the Administrative Agent, any
Issuing Bank or any Lender to any Lender, the Parent, the Borrower, any
Subsidiary or any other Loan Party, and nothing in the Loan Documents shall be
deemed to create any advisory or agency relationship or any other implied duty
between any of the Administrative Agent, any Issuing Bank or any Lender, on the
one hand, and any of the Parent, the Borrower, any other Loan Party, and any of
their stockholders or Affiliates on the other hand.  None of the Administrative
Agent, any Issuing Bank or any Lender undertakes any responsibility to the
Parent or the Borrower to review or inform the Parent or the Borrower of any
matter in connection with any phase of the Parent’s or Borrower’s business or
operations.

 

Section 12.8.  Confidentiality.

 

The Administrative Agent, each Issuing Bank and each Lender shall not disclose
to any person, and shall treat confidentially, all Information (as defined
below) but in any event may make disclosure: (a) to its Affiliates and to its
and its Affiliates’ other respective Related Parties (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any actual or proposed assignee,
Participant or other transferee in connection with a potential transfer of any
Commitment or participation therein as permitted hereunder, or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations; (c) as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process or in connection with any legal proceedings, or as otherwise
required by Applicable Law; (d) to the Administrative Agent’s, such Issuing
Bank’s or such Lender’s independent auditors and other professional advisors
(provided they shall be notified of the confidential nature of the information);
(e) in connection with the exercise of any remedies under any Loan Document (or
any Specified Derivatives Contract) or any action or proceeding relating to any
Loan Document (or any Specified Derivatives Contract) or the enforcement of
rights hereunder or thereunder; (f) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section actually
known by the Administrative Agent, such Issuing Bank or such Lender to be a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Bank, any Lender or any Affiliate of the Administrative Agent, any
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrower or any Affiliate of the Borrower; (g) to the extent requested by,
or required to be disclosed to, any nationally recognized rating agency or
regulatory or similar authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners) having or purporting to
have jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Borrower.  Notwithstanding the foregoing, the Administrative Agent, each Issuing
Bank and each Lender may disclose any such confidential

 

- 118 -

--------------------------------------------------------------------------------


 

information, without notice to the Borrower or any other Loan Party, to
Governmental Authorities in connection with any regulatory examination of the
Administrative Agent, such Issuing Bank or such Lender or in accordance with the
regulatory compliance policy of the Administrative Agent, such Issuing Bank or
such Lender.  As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower, any other Loan Party, any other Subsidiary
or any Affiliate.  None of the Administrative Agent, any Issuing Bank or any
Lender will be liable for any damages arising from the use by others of
Information obtained by electronic means, except to the extent that damages are
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of such Person.

 

Section 12.9.  Indemnification.

 

(a)        The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Issuing Bank, each Lender and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, and shall pay or
reimburse any such Indemnified Party for, any and all losses, claims (including
without limitation, Environmental Claims), damages, liabilities and related
expenses (including without limitation, the reasonable and documented
out-of-pocket fees, charges and disbursements of any counsel for any Indemnified
Party, incurred by any Indemnified Party or asserted against any Indemnified
Party by any Person (including the Borrower, any other Loan Party or any other
Subsidiary) other than such Indemnified Party and its Related Parties, arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto or thereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by an Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower, any other Loan Party or any other Subsidiary, or any
Environmental Claim related in any way to the Borrower, any other Loan Party or
any other Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding (an “Indemnity Proceeding”) relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by the Borrower, any other Loan Party or any other
Subsidiary, and regardless of whether any Indemnified Party is a party thereto,
or (v) any claim (including without limitation, any Environmental Claims),
investigation, litigation or other proceeding (whether or not the Administrative
Agent, any Issuing Bank or any Lender is a party thereto) and the prosecution
and defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby,
including without limitation, reasonable and documented out-of-pocket reasonable
attorneys and consultant’s fees (in any case, limited to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
such Indemnified Parties and, if reasonably necessary, a single local counsel
for the Indemnified Parties in each relevant jurisdiction and with respect to
each relevant specialty, and in the case of an actual or perceived conflict of
interest, one additional counsel in each relevant jurisdiction to the affected
Indemnified Parties similarly situated); provided, however, that such indemnity
shall not, as to any Indemnified Party, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party, (B) result from a claim brought by any Loan Party or any Subsidiary
thereof against an Indemnified Party for breach in

 

- 119 -

--------------------------------------------------------------------------------


 

bad faith of such Indemnified Party’s obligations hereunder or under any other
Loan Document, if such Loan Party or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction, or (C) arise from any dispute solely among Indemnified
Parties (except in connection with claims or disputes (1) relating to whether
the conditions to any Credit Event have been satisfied, (2) with respect to a
Defaulting Lender or the determination of whether a Lender is a Defaulting
Lender, (3) against the Administrative Agent or the Arrangers in their
respective capacities as such, and (4) directly resulting from any act or
omission on part of the Borrower, any other Loan Party or any other
Subsidiary).  This Section 12.9.(a) shall not apply with respect to Taxes
addressed in Section 3.10. or yield maintenance obligations described in
Section 4.1. and Section 4.4.

 

(b)        If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.

 

(c)        The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party. References in this Section 12.9. to “Lender” or
“Lenders” shall be deemed to include such Persons (and their Affiliates) in
their capacity as Specified Derivatives Providers, as applicable.

 

Section 12.10.  Termination; Survival.

 

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in
Section 2.3.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and no Issuing Bank is any longer obligated under
this Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full.  Promptly following such termination, upon the Borrower’s
written request, each Lender shall promptly return to the Borrower any Note
issued to such Lender.  The indemnities to which the Administrative Agent, the
Issuing Banks and the Lenders are entitled under the provisions of
Sections 3.10., 4.1., 4.4., 11.6., 12.2. and 12.9. and any other provision of
this Agreement and the other Loan Documents, and the provisions of
Section 12.4., shall continue in full force and effect and shall protect the
Administrative Agent, the Issuing Banks and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.  Upon the Borrower’s request, the Administrative Agent agrees to
deliver to the Borrower, at the Borrower’s sole cost and expense, written
confirmation of the foregoing termination.

 

Section 12.11.  Severability of Provisions.

 

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

- 120 -

--------------------------------------------------------------------------------


 

Section 12.12.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 12.13.  Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single document. 
It shall not be necessary in making proof of this document to produce or account
for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto.

 

Section 12.14.  Obligations with Respect to Loan Parties and Subsidiaries.

 

The obligations of the Parent and/or the Borrower to direct or prohibit the
taking of certain actions by the other Loan Parties and Subsidiaries as
specified herein shall be absolute and not subject to any defense the Parent or
the Borrower may have that the Parent and/or the Borrower does not control such
Loan Parties or Subsidiaries.

 

Section 12.15.  Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 12.16.  Limitation of Liability.

 

None of the Administrative Agent, any Issuing Bank, any Lender, or any of their
respective Related Parties shall have any liability with respect to, and each of
the Parent and the Borrower hereby waives, releases, and agrees not to sue any
of them upon, any claim for any special, indirect, incidental, consequential or
punitive damages suffered or incurred by the Parent or the Borrower in
connection with, arising out of, or in any way related to, this Agreement, any
of the other Loan Documents or any of the transactions contemplated by this
Agreement or any of the other Loan Documents.

 

Section 12.17.  Acknowledgement and Consent to a Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

- 121 -

--------------------------------------------------------------------------------


 

(b)        the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)         a reduction in full or in part or cancellation of any such
liability;

 

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion power of any EEA Resolution Authority.

 

Section 12.18.  Nonrecourse to Parent; Limited Nature of Parent’s Obligations
under this Agreement.

 

Unless the Parent becomes a Guarantor pursuant to Section 7.14. and subject to
the limitations described below in this Section, notwithstanding anything to the
contrary set forth in this Agreement or in any of the other Loan Documents, the
Obligations of the Borrower and the Guarantors under this Agreement and the
other Loan Documents are non-recourse to the Parent as a result of its capacity
as the general partner of the Borrower and as a result of its having joined in
the execution of this Agreement; provided that the foregoing shall not limit any
recourse to the Borrower and the other Guarantors and their respective assets,
whether now owned or hereafter acquired.  The Administrative Agent, the Lenders
and the other Lender Parties, by such other Lender Parties’ acceptance of the
benefits of this Agreement and the other Loan Documents, agree that, unless the
Parent has become a Guarantor pursuant to Section 7.14., (x) the Parent shall
not be liable for any of the Obligations of the Borrower under this Agreement or
any other Loan Documents as a result of its status as the general partner of the
Borrower and (y) the Parent is joining in the execution of this Agreement solely
for the limited purpose of being bound by the terms of the Sections of this
Agreement expressly applicable to the Parent, including all covenants made by
the Parent, and the occurrence of any Default or Event of Default under this
Agreement or other Loan Document resulting from a breach by the Parent of, or a
misrepresentation by the Parent under or in any way relating to, any of such
Sections shall (i) not create any personal liability on the part of the Parent
for the payment of the Obligations, or (ii) give rise to any cause of action
against the Parent related to a breach by the Parent of any such Sections. 
Notwithstanding the foregoing, (a) if an Event of Default occurs, nothing in
this Section 12.18. shall in any way prevent or hinder the Administrative Agent
or the Lender Parties in the pursuit or enforcement of any right, remedy, or
judgment against the Borrower or any of the other Guarantors or any of their
respective assets, (b) the Parent shall be fully liable to the Administrative
Agent and the Lender Parties to the same extent that Parent would be liable
absent the foregoing provisions of this Section 12.18. for fraud or willful
misrepresentation by the Borrower, the Parent, or any of their respective
Affiliates or Subsidiaries (to the full extent of losses suffered by the
Administrative Agent or any Lender Party by reason of such fraud or willful
misrepresentation); and (c) nothing in this Section 12.18. shall be deemed to be
a waiver of any right which the Administrative Agent may have under §506(a),
506(b), 1111(b) or any other provision of the Bankruptcy Code or any successor
thereto or similar provisions under applicable state law.

 

Section 12.19.  Entire Agreement.

 

This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or

 

- 122 -

--------------------------------------------------------------------------------


 

discussions of the parties hereto.  To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency.  There are no oral agreements among the parties hereto.

 

Section 12.20.  Construction.

 

The Administrative Agent, each Issuing Bank, the Parent, the Borrower and each
Lender acknowledge that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Parent, the Borrower and each
Lender.

 

Section 12.21.  Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

[Signatures on Following Pages]

 

- 123 -

--------------------------------------------------------------------------------

 


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

 

 

 

 

AMERICAN HOMES 4 RENT, L.P.

 

 

 

By:  American Homes 4 Rent, its General Partner

 

 

 

By:

/s/ Diana Laing

 

 

Name: Diana Laing

 

 

Title: Chief Financial Officer

 

 

 

 

 

AMERICAN HOMES 4 RENT,

 

solely for the limited purposes described in Section 12.18.

 

 

 

 

 

By:

/s/ Diana Laing

 

 

Name: Diana Laing

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with AMERICAN HOMES 4 RENT, L.P.]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Swingline
Lender, as an Issuing Bank, as a Revolving Lender and as a Term Loan Lender

 

 

 

 

 

By:

/s/ Dale Northup

 

 

 

Name: Dale Northup

 

 

Title: Sr. Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with AMERICAN HOMES 4 RENT, L.P.]

 

 

 

JPMORGAN CHASE BANK, N.A., as an Issuing Bank, as a Revolving Lender and as a
Term Loan Lender

 

 

 

 

 

By:

/s/ Chiara Carter

 

 

 

Name: Chiara Carter

 

 

Title: Executive Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with AMERICAN HOMES 4 RENT, L.P.]

 

 

BANK OF AMERICA, N.A., as a Revolving Lender and as a Term Loan Lender

 

 

 

 

 

By:

/s/ Michael J. Kauffman

 

 

 

Name: Michael J. Kauffman

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with AMERICAN HOMES 4 RENT, L.P.]

 

 

RAYMOND JAMES BANK, N.A., as a Revolving Lender and as a Term Loan Lender

 

 

 

 

 

By:

/s/ Alexander L. Rody

 

 

 

Name: Alexander L. Rody

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with AMERICAN HOMES 4 RENT, L.P.]

 

 

GOLDMAN SACHS BANK USA, as a Revolving Lender and as a Term Loan Lender

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

 

 

Name: Rebecca Kratz

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with AMERICAN HOMES 4 RENT, L.P.]

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Revolving Lender and as a Term Loan Lender

 

 

 

 

 

By:

/s/ Nicolas Zitelli

 

 

 

Name: Nicolas Zitelli

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with AMERICAN HOMES 4 RENT, L.P.]

 

 

MORGAN STANLEY BANK, N.A., as a Revolving Lender and as a Term Loan Lender

 

 

 

 

 

By:

/s/ Michael King

 

 

 

Name: Michael King

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with AMERICAN HOMES 4 RENT, L.P.]

 

 

CITY NATIONAL BANK, a national banking association, as a Revolving Lender and as
a Term Loan Lender

 

 

 

 

 

By:

/s/ Bob Besser

 

 

 

Name: Bob Besser

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with AMERICAN HOMES 4 RENT, L.P.]

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Revolving Lender and as a Term Loan Lender

 

 

 

 

 

By:

/s/ Tony Park

 

 

 

Name: Tony Park

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with AMERICAN HOMES 4 RENT, L.P.]

 

 

ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Revolving Lender and as a Term Loan
Lender

 

 

 

 

 

By:

/s/ Michael J. Sedivy

 

 

 

Name: Michael J. Sedivy

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with AMERICAN HOMES 4 RENT, L.P.]

 

 

CITIBANK N.A., as a Revolving Lender and as a Term Loan Lender

 

 

 

 

 

By:

/s/ John C. Rowland

 

 

 

Name: John C. Rowland

 

 

Title: Vice President

 

--------------------------------------------------------------------------------